Exhibit 10.1

 

 

 

 

STOCK PURCHASE AGREEMENT

by and among

COURTSIDE GROUP, INC. (D/B/A PODCASTONE),

 

as the Company

 

LiveXLive PodcastOne, Inc.,

 

as the Buyer,

 

LiveXLive Media, Inc. a Delaware corporation,

 

as the Parent

 

 

THE SELLERS SET FORTH ON SIGNATURE PAGES HERETO,

 

as the Sellers

 

 

AND
 

Norman Pattiz

 

as the Seller Representative

 

 

Dated as of May 7, 2020

 

 

 

 



 

 

 

TABLE OF CONTENTS

 

    Page       Article 1 DEFINITIONS 1 1.1 Definitions 1 1.2 Interpretive
Provisions 15 Article 2 PURCHASE AND SALE OF THE COMPANY SHARES 16 2.1 Purchase
and Sale of the Company Shares 16 2.2 Transactions to be Effected at the Closing
16 2.3 Purchase Price Adjustment 19 2.4 Earn-Out Amount 21 2.5 Exchange
Procedures 22 2.6 Withholding 23 Article 3 THE CLOSING 23 3.1 Closing; Closing
Date 23 Article 4 REPRESENTATIONS AND WARRANTIES OF THE SELLERS 23 4.1
Organization 24 4.2 Binding Obligations 24 4.3 No Defaults or Conflicts 24 4.4
Company Shares 25 4.5 Litigation 25 4.6 Purchase for Own Account; Sophistication
25 4.7 Access to Information 25 4.8 Restricted Securities; Legends. 26 4.9
Brokers 27 4.10 Sellers Reliance 27 Article 5 REPRESENTATIONS AND WARRANTIES OF
THE COMPANY 27 5.1 Organization 27 5.2 Binding Obligations 27 5.3 No Defaults or
Conflicts 28 5.4 Capitalization 28 5.5 Litigation 29 5.6 Financial Statements 30
5.7 No Undisclosed Liabilities 30 5.8 Intellectual Property 30 5.9 Compliance
with Laws 33 5.10 Contracts 33 5.11 Taxes 35 5.12 Permits 37 5.13 Employee
Benefit Plans 37 5.14 Employee and Labor Matters 39

 



i

 

 

5.15 Environmental Compliance 40 5.16 Insurance 40 5.17 Real Property 40 5.18
Title to Assets 41 5.19 Affiliate Transactions 41 5.20 Absence of Certain
Changes or Events 41 5.21 Customers and Suppliers 42 5.22 Accounts Receivable 42
5.23 Foreign Corrupt Practices Act 42 5.24 Bank Accounts; Powers of Attorney 43
5.25 Solvency 43 5.26 Brokers 43 5.27 Company’s Reliance 44 5.28 Exclusivity of
Representations 44 5.29 Electronic Data Room 44 Article 6 REPRESENTATIONS AND
WARRANTIES OF THE BUYER and parent 44 6.1 Organization 44 6.2 Binding
Obligations 44 6.3 No Defaults or Conflicts 45 6.4 Litigation 45 6.5 Parent
Capitalization 45 6.6 Parent Stock 46 6.7 Parent SEC Filings; Financial
Statements; Information Provided 46 6.8 Parent Listing; Investment Company 47
6.9 Brokers 47 6.10 Solvency 47 6.11 Exclusivity of Representations 47 Article 7
COVENANTS 48 7.1 Conduct of the Business Prior to the Closing 48 7.2 Access to
Information 50 7.3 Further Assurances; Efforts 50 7.4 Exclusive Dealing 51 7.5
Public Announcements 51 7.6 Employee Matters 51 7.7 Tax Matters 52 7.8 Release
56 7.9 Board of Directors of the Parent 57 7.10 Confidentiality 57 7.11
Non-Competition; Non-Solicitation 57 7.12 Books and Records 59 7.13 D&O
Indemnification 60 7.14 Notification of Certain Matters 60 7.15 Sellers
Representative Efforts 60

 



ii

 

 

Article 8 61 8.1 Conditions to Obligations of the Buyer 61 8.2 Conditions to
Obligations of the Sellers and the Company 62 Article 9 63 9.1 Termination 63
9.2 Effect of Termination 63 Article 10 INDEMNIFICATION 64 10.1 Survival 64 10.2
Indemnification 64 10.3 Limitations on Indemnification 65 10.4 Indemnification
Claim Process for Third Party Claims 66 10.5 Indemnification Procedures for
Non-Third Party Claims 67 10.6 Exclusive Remedy 68 10.7 Tax Treatment of
Indemnity Payments 68 10.8 Escrow 68 10.9 Set-off 68 10.10 Payments 68 Article
11 MISCELLANEOUS 69 11.1 Expenses 69 11.2 Amendment 69 11.3 Entire Agreement 69
11.4 Headings 69 11.5 Notices 69 11.6 Exhibits and Schedules 70 11.7 Waiver 71
11.8 Binding Effect; Assignment 71 11.9 No Third Party Beneficiary 71 11.10
Counterparts 71 11.11 Governing Law and Jurisdiction 71 11.12 Consent to
Jurisdiction and Service of Process 71 11.13 WAIVER OF JURY TRIAL 71 11.14
Specific Performance 72 11.15 Severability 72 11.16 Seller Representative 72
11.17 Conflicts Waiver 73 11.18 Certain Legal Representation Matters 74

 

Exhibits       Exhibit A Distribution Schedule Exhibit B Investor Questionnaire

 



iii

 

 

STOCK PURCHASE AGREEMENT

 

THIS STOCK PURCHASE AGREEMENT (this “Agreement”), dated as of May 7, 2020, by
and among Courtside Group, Inc. (d/b/a PodcastOne), a Delaware corporation (the
“Company”), LiveXLive Media, Inc. a Delaware corporation (“Parent”), LiveXLive
PodcastOne, Inc., a Delaware corporation and a wholly owned subsidiary of Parent
(the “Buyer”), the Persons identified as “Sellers” on the signature pages hereto
(each, a “Seller” and, collectively, the “Sellers”), and Norman Pattiz, as the
representative of the Sellers (the “Seller Representative”).

 

RECITALS

 

WHEREAS, the Sellers are the record owners of 100% of the issued and outstanding
Equity Interests of the Company (the “Company Shares”);

 

WHEREAS, the Company is the direct and indirect owner of all of the issued and
outstanding Equity Interests of Courtside, LLC, a California limited liability
company and PodcastOne Sales, LLC, a California limited liability company
(collectively, the “Company Subsidiaries”); and

 

WHEREAS, the Sellers wish to sell to the Buyer, and the Buyer wishes to purchase
from the Sellers, all of the Company Shares upon the terms and subject to the
conditions set forth in this Agreement.

 

NOW THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements contained herein, and for
other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties to this Agreement agree as follows:

 

Article 1

 

DEFINITIONS

 

1.1 Definitions. The following terms, whenever used herein, shall have the
following meanings for all purposes of this Agreement.

 

“Accounting Firm” means a nationally recognized independent public accounting
firm as agreed by the Buyer and the Seller Representative in writing.

 

“Adjustment Deficit Amount” has the meaning set forth in Section 2.3(f)(ii).

 

“Adjustment Surplus Amount” has the meaning set forth in Section 2.3(f)(i).

 

“Affiliate” means as to any Person, any Person which directly or indirectly
controls, is controlled by, or is under common control with such Person. For
purposes of this definition, “control” of a Person shall mean the power, direct
or indirect, to direct or cause the direction of the management and policies of
such Person whether by ownership of voting securities, by Contract or otherwise.

 



 

 

 

“Agreement” has the meaning set forth in the introductory paragraph of this
Agreement.

 

“Alternative Transaction” has the meaning set forth in Section 7.4.

 

“Audited Financial Statements” has the meaning set forth in Section 5.6(a).

 

“Balance Sheet Date” has the meaning set forth in Section 5.6(a).

 

“Base Amount” means an amount equal to $12,000,000.

 

“Basket Amount” has the meaning set forth in Section 10.3(a)(i).

 

“Books and Records” has the meaning set forth in Section 7.12(a).

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which banking institutions in Los Angeles, California or New York, New York are
authorized or required by Law or executive order to close.

 

“Buyer” has the meaning set forth in the introductory paragraph of this
Agreement.

 

“Buyer Disclosure Schedules” has the meaning set forth in the introductory
paragraph of Article 6.

 

“Buyer Indemnified Party” has the meaning set forth in Section 10.2(a).

 

“Calculation Time” has the meaning set forth in Section 3.1.

 

“Claims” has the meaning set forth in Section 10.4(a).

 

“Closing” has the meaning set forth in Section 3.1.

 

“Closing Cash” means the aggregate cash and cash equivalents of the Company and
the Company Subsidiaries, determined in accordance with GAAP, as of the
Calculation Time.

 

“Closing Date” has the meaning set forth in Section 3.1.

 

“Closing Indebtedness” means the Indebtedness of the Company and the Company
Subsidiaries on a consolidated basis, determined in accordance with GAAP, as of
the Calculation Time.

 

“Closing Transaction Expenses” means the Transaction Expenses, determined in
accordance with GAAP, as of the Calculation Time.

 

“Closing Working Capital” means the Working Capital, determined in accordance
with GAAP, as of the Calculation Time.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Company” has the meaning set forth in the introductory paragraph of this
Agreement.

 



- 2 -

 

 

“Company Employees” has the meaning set forth in Section 5.14(a).

 

“Company Option Cancellation Agreement” means an agreement duly executed by a
Company Optionholder acknowledging and agreeing to cancelation of (a) any
agreement pursuant to which, such Company Optionholder is granted a right to
purchase any Equity Interests in the Company or the Company Subsidiaries
pursuant to any of the Company Plans or otherwise, and (b) all Company Options
held by such Company Optionholder, in form and substance reasonably acceptable
to the Buyer.

 

“Company Optionholder” means a holder of Company Options.

 

“Company Options” means the options convertible into shares common stock of the
Company, reserved for issuance to employees, officers and directors of, and
consultants to, the Company.

 

“Company Plans” has the meaning set forth in Section 5.13(a).

 

“Company RSUs” means the restricted stock units granted to certain Persons under
the Company Plans.

 

“Company SBA Loan” means that certain Note, dated as of April 26, 2020, by and
between City National Bank and the Company.

 

“Company Share Certificate” means a stock certificate which as of immediately
prior to the Closing represented outstanding Company Shares.

 

“Company Shares” has the meaning set forth in the Recitals.

 

“Company Stock Plan” means the 2015 Stock Incentive Plan.

 

“Company Stockholders Agreement” means the Courtside Group, Inc. Stockholders
Agreement, dated as of July 29, 2015, by and among the Company and the parties
set forth thereto.

 

“Company Subsidiaries” has the meaning set forth in the Recitals.

 

“Confidential Information” has the meaning set forth in Section 7.9.

 

“Contract” means any legally binding agreement, contract, lease, license,
instrument, commitment or arrangement, whether written or oral.

 

“Current Assets” means the current assets of the Company and the Company
Subsidiaries determined in accordance with GAAP; provided, that notwithstanding
anything to the contrary contained herein, Current Assets shall not include (a)
Closing Cash, (b) assets related to Taxes (including deferred Tax assets), or
(c) any intercompany receivables between the Company the Company Subsidiaries.

 



- 3 -

 

 

“Current Liabilities” means the current liabilities of the Company and the
Company Subsidiaries determined in accordance with GAAP; provided, that
notwithstanding anything to the contrary contained herein, Current Liabilities
shall not include (a) Indebtedness, (b) Transaction Expenses, (c) Liabilities
related to Income Taxes (including deferred Tax Liabilities), or (d) any
intercompany payables between the Company the Company Subsidiaries.

 

“Delayed Disclosure Schedules” means those certain disclosure schedules to be
provided by the Seller Representative or the Company within ten (10) Business
Days following the date hereof, in form and substance reasonably acceptable to
the Buyer.

 

“Direct Claim Notice” has the meaning set forth in Section 10.5.

 

“Distribution Schedule” means the schedule attached hereto as Exhibit A setting
forth, for each Seller (a) such Person’s name and address; (b) the number of
Company Shares held by such Person as of immediately prior to the Closing Date;
(c) such Person’s Pro Rata Percentage; (d) the portion of the Estimated
Aggregate Consideration attributable to such Person (expressed in whole shares
of Parent Stock); (e) the percentage interest of the Escrow Amount attributable
to such Person and such amount expressed in whole shares of Parent Stock; and
(f) the amount of the Earn-Out Amount attributable to such Person, as such
Distribution Schedule may be amended to reflect any Company Optionholder
exercises pursuant to Section 2.2(a)(xii) (it being understood that any such
exercises will not affect the Final Aggregate Consideration other than to
reflect the redistribution of such Final Aggregate Consideration to the Sellers
according to such exercises).

 

“Due Date” means the due date with respect to an applicable Tax Return (taking
into account valid extensions).

 

“Earn-Out Amount” has the meaning set forth in Section 2.4(a).

 

“Electronic Data Room” means the electronic data room established by the Sellers
in connection with the transactions contemplated hereby located at Merrill
DatasiteOne
(https://www.merrillcorp.com/us/en/products/datasiteone-diligence.html).

 

“Employment Agreement” means the Employment Agreement to be entered into by and
between the Company and Norman Pattiz, in form and substance reasonable
acceptable to the Buyer, which shall include the terms set forth in Schedule
1.1(a).

 

“Encumbrance” means any lien (statutory or other), encumbrance, charge,
mortgage, pledge, security interest, title defect, claim, community property
interest, condition, equitable interest, option, easement, encroachment, right
of way, right of first refusal, or restriction of any kind, including any
restriction on use, voting, transfer, receipt of income or exercise of any other
attribute of ownership, in each case other than licenses of Intellectual
Property.

 

“Environmental Claims” means any Proceedings by any Person alleging Liability of
whatever kind or nature (including Liability or responsibility for the costs of
enforcement Proceedings, investigations, cleanup, governmental response, removal
or remediation, natural resources damages, property damages, personal injuries,
medical monitoring, penalties, contribution, indemnification and injunctive
relief) arising out of, based on or resulting from: (a) the presence, use,
storage, labeling, processing, disposal or actual or threatened release of, or
exposure to, any hazardous substance; or (b) circumstances forming the basis of
any violation or alleged violation of any Environmental Law or term or condition
of any Environmental Permit.

 



- 4 -

 

 

“Environmental Laws” means any applicable federal, state, county, provincial, or
municipal Law of the United States relating to: (a) pollution (or the cleanup
thereof) or the protection of natural resources, endangered or threatened
species, human health or safety, or the environment (including ambient air,
soil, surface water or groundwater, or subsurface strata); or (b) concerning the
presence of, exposure to, or the management, manufacture, use, containment,
storage, recycling, reclamation, reuse, treatment, generation, discharge,
transportation, processing, production, disposal or remediation of any hazardous
substance.

 

“Environmental Notice” means any written directive, notice of violation or
infraction, or notice respecting any Environmental Claim relating to actual or
alleged non-compliance with or Liability under any Environmental Law or any term
or condition of any Environmental Permit.

 

“Environmental Permit” means any Permit, license, grants, consents,
authorizations, registrations, waivers, permits and rights or other approval to
operate from a Governmental Authority required under or issued, granted, given,
authorized by or made pursuant to Environmental Law.

 

“Equitable Exceptions” has the meaning set forth in Section 4.2.

 

“Equity Interests” means: (a) any shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, (b) any
ownership interests in a Person other than a corporation, including membership
interests, partnership interests, joint venture interests and beneficial
interests; and (c) any warrants, options, convertible or exchangeable
securities, calls or other rights to purchase or acquire any of the foregoing.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

“Escrow Account” means the account into which the Escrow Amount is deposited
with the Escrow Agent and held by it, subject to disbursement as provided in
this Agreement and in the Escrow Agreement.

 

“Escrow Agent” means an Escrow Agent to be mutually agreed upon by the Buyer and
the Seller Representative.

 

“Escrow Agreement” means that certain escrow agreement by and among the Seller
Representative, the Buyer and the Escrow Agent governing the administration of
the Escrow Amounts, containing customary provisions for a document of such type
in similar transactions to those contemplated herein, in a form to be mutually
agreed upon by the parties thereto.

 

“Escrow Amount” means 1,090,909 shares of Parent Stock.

 

“Estimated Aggregate Consideration” means a number of shares of Parent Stock
calculated as follows: (a) the sum of (i) the Base Amount, plus (ii) the
Earn-Out Amount (for purposes of the calculation of Estimated Aggregate
Consideration, the parties hereto agree that the Earn-Out Amount shall be deemed
to equal zero dollars ($0)), plus (iii) the Estimated Closing Cash, minus (iv)
the Estimated Closing Indebtedness, minus (v) the Estimated Transaction
Expenses, plus or minus (vi) the Working Capital Excess or the Working Capital
Shortfall, as applicable (as determined according to the Estimated Working
Capital delivered in the Pre-Closing Statement).

 



- 5 -

 

 

“Estimated Closing Cash” means the Sellers’ good faith estimate of the Closing
Cash, as set forth on the Pre-Closing Statement.

 

“Estimated Closing Indebtedness” means the Sellers’ good faith estimate of the
Closing Indebtedness, as set forth on the Pre-Closing Statement.

 

“Estimated Transaction Expenses” means the Sellers’ good faith estimate of the
Closing Transaction Expenses, as set forth on the Pre-Closing Statement.

 

“Estimated Working Capital” means the Sellers’ good faith estimate of the
Closing Working Capital, as set forth on the Pre-Closing Statement.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Excluded Liabilities” means any Losses arising out of, relating to, or in
connection with (a) any and all Indebtedness and Transaction Expenses, in each
case, to the extent not actually paid at or prior to the Closing Date or within
five (5) Business Days thereof, (b) any failure of any Seller to have good,
valid and marketable title to the Company Shares issued in the name of such
Seller, free and clear of all Encumbrances, (c) any claim by a shareholder or
former shareholder of the Company, or any other Person, seeking to assert, or
based upon: (i) the ownership or rights to ownership of any Company Shares; (ii)
any rights of a shareholder (other than the right of a Seller to receive
consideration pursuant to Article 2 or rights to indemnification pursuant to
this Agreement), including any option, preemptive rights or rights to notice or
to vote; or (iii) any rights under the Organizational Documents of the Company,
(d) any material inaccuracy or alleged inaccuracy in the Distribution Schedule,
and (e) all items set forth on Section 5.5 of the Seller Disclosure Schedules.

 

“Existing Employment Agreements” has the meaning set forth in Section 5.14(b).

 

“Export Control Laws” has the meaning set forth in Section 5.23(b).

 

“FCPA” has the meaning set forth in Section 5.23(a).

 

“Final Aggregate Consideration” has the meaning set forth in Section 2.1(b).

 

“Final Closing Cash” means the Closing Cash, as finally agreed or determined in
accordance with Section 2.3(d).

 

“Final Closing Indebtedness” means the Closing Indebtedness, as finally agreed
or determined in accordance with Section 2.3(d).

 

“Final Transaction Expenses” means the Transaction Expenses, as finally agreed
or determined in accordance with Section 2.3(d).

 

“Final Working Capital” means the Closing Working Capital as finally agreed or
determined in accordance with Section 2.3(d).

 

“Financial Statements” has the meaning set forth in Section 5.6(a).

 



- 6 -

 

 

“Fundamental Representations” means the representations and warranties set forth
in Section 4.1 (Organization), Section 4.2 (Binding Obligations), Section 4.3(a)
(No Defaults or Conflicts), Section 4.4 (Company Shares), Section 4.9 (Brokers),
Section 5.1 (Organization), Section 5.2 (Binding Obligations) Section 5.3(a) (No
Defaults or Conflicts), Section 5.4 (Capitalization), Section 5.8 (Intellectual
Property), Section 5.11 (Taxes), Section 5.26 (Brokers), Section 6.1
(Organization), and Section 6.2 (Binding Obligations), Section 6.3(a) (No
Defaults or Conflicts), Section 6.9 (Brokers) and Section 6.10 (Solvency).

 

“GAAP” means United States generally accepted accounting principles and
practices in effect from time to time.

 

“GDPR” means the General Data Protection Regulation (EU) 2016/679 and any other
directly applicable European Union regulation relating to privacy and data
security.

 

“Governmental Authority” means any government or governmental,
quasi-governmental, administrative or regulatory body, whether Federal, State,
local or foreign, any agency, authority, commission, political subdivision,
department or instrumentality thereof and any court, tribunal or judicial,
legislative or arbitral body thereof.

 

“Income Tax Return” means any Tax Return related to Income Taxes and Taxes in
the nature of an income tax or franchise taxes in lieu of an income tax.

 

“Income Taxes” means all Taxes that are in whole or in part based upon, measured
by, or calculated with respect to net income or profits (including any capital
gains, franchise, or minimum Tax but not including any sales, use, real or
personal property, transfer or similar Taxes).

 

“Indebtedness” of any Person means, without duplication, any of the following:
(a) all obligations of such Person for borrowed money or which have been
incurred in connection with the acquisition of property or assets; (b) all
Liabilities secured by any Encumbrance upon property or assets owned by such
Person; (c) all Liabilities created or arising under any conditional sale or
other title retention agreement with respect to property acquired by such
Person; (d) all capitalized lease obligations; (e) all Liabilities with respect
to interest rate or currency swaps, collars, caps and similar hedging
obligations; (f) all guaranties, surety or indemnity obligations by such Person;
(g) all Liabilities of such Person in regard to guaranties or sureties by others
of such Person’s Liabilities, regardless of whether by payment or performance,
or whether such guaranties are in the form of letters of credit, deposits,
bonds, insurance or other forms of security, indemnity, surety or guaranty; (h)
all Liabilities for underfunded employee pension benefit plans and similar
obligations; (i) all Liabilities classified as noncurrent liabilities in
accordance with GAAP; (j) all Liabilities for accrued and unpaid Income Taxes of
the Company and the Company Subsidiaries for any taxable period (or portion
thereof) ending on or before the Closing Date, determined in accordance with
GAAP; (k) all deferred payments, deferred revenues and other obligations of such
Person to secure all or part of the purchase price of property, securities,
goods or services (including seller notes, earn-out payments, contingent bonuses
or similar obligations); (l) all Liabilities for accrued but unpaid interest and
unpaid prepayment penalties or premiums, expenses or other amounts that are
payable in connection with retirement or prepayment in respect of any of the
foregoing; (m) any off balance sheet Liabilities; (n) all Liabilities with
respect to the obligation to fully pay up the share capital of the Company
Subsidiaries; (o) the net cost of unwinding or terminating any interest rate,
currency or other hedging agreements; (p) all amounts due under any future
derivative, swap, collar, put, call, forward purchase or sale transaction, fixed
price contract or other agreement that is intended to benefit from, relate to or
reduce or eliminate the risk of fluctuations in interest rates, currencies basis
risk or the price of commodities; and (q) the Company SBA Loan.

 



- 7 -

 

 

“Indemnified Party” has the meaning set forth in Section 10.2(b).

 

“Indemnifying Party” means any party hereto from which any Indemnified Party is
seeking indemnification pursuant to the provisions of this Agreement.

 

“Information Privacy and Security Laws” means all applicable Laws relating to
privacy, data privacy, data protection, data security and all regulations
promulgated by any Governmental Authority thereunder, including, GDPR, the
Health Insurance Portability and Accountability Act, the Gramm-Leach-Bliley Act,
the Federal Information Security Management Act, the Fair Credit Reporting Act,
the Fair and Accurate Credit Transaction Act, the Federal Trade Commission Act,
the Privacy Act of 1974, the CAN-SPAM Act, the Telephone Consumer Protection
Act, the Telemarketing and Consumer Fraud and Abuse Prevention Act, Children’s
Online Privacy Protection Act, state data security Laws, state social security
number protection Laws, state data breach notification Laws, and Laws concerning
requirements for website and mobile application privacy policies and practices,
call or electronic monitoring or recording or any outbound communications
(including outbound calling and text messaging, telemarketing, and e-mail
marketing) and all equivalent Laws of any other jurisdiction.

 

“Insurance Policies” has the meaning set forth in Section 5.16.

 

“Intellectual Property” means any and all of the following in any jurisdiction
throughout the world: (a) trademarks, service marks, trade dress, trade names,
logos, and corporate names (and all goodwill associated therewith and all
registrations and applications therefor); (b) copyrights and works of
authorship, whether or not copyrightable; (c) trade secrets, confidential
information, and know-how; (d) patents, patent applications, and patentable
inventions; (e) domain names and social media account names or identifiers; (f)
rights in Software; and (g) all other intellectual and related proprietary
rights, whether protected, created, or arising by operation of law.

 

“Interim Financial Statements” has the meaning set forth in Section 5.6(a).

 

“Investor Questionnaire” means the Accredited and Sophisticated Investor
Questionnaire in the form attached hereto as Exhibit B, which contains standard
accredited investor, sophisticated investor and other customary representations
relating to Section 4(a)(2)/Regulation D of the Securities Act, and including a
Form W-9 from each Seller.

 

“IP Inbound Licenses” has the meaning set forth in Section 5.8(a)(iii).

 

“IP Licenses” has the meaning set forth in Section 5.8(a)(iii).

 

“IP Outbound Licenses” has the meaning set forth in Section 5.8(a)(ii).

 



- 8 -

 

 

“IRS” means the United States Internal Revenue Service.

 

“IT Systems” means the information and communications technologies material to
and used by the Company or the Company Subsidiaries, including hardware,
Software and networks.

 

“Knowledge of the Company” or any similar phrase means the actual knowledge of
each of Norman Pattiz and Gary Yusko and the knowledge such persons would have
after reasonable due inquiry.

 

“Law” means any statute, law, ordinance, regulation, rule, code, order,
constitution, treaty, judgment, decree, other requirement or rule of law of any
Governmental Authority.

 

“Liability” means any liability (whether known or unknown, whether absolute or
contingent, whether liquidated or unliquidated, and whether due or to become
due), obligation or Indebtedness, including any liability for Taxes.

 

“Leased Real Property” has the meaning set forth in Section 5.17(b).

 

“Leases” has the meaning set forth in Section 5.17(b).

 

“Liabilities” means liabilities, obligations or commitments of any nature
whatsoever, asserted or unasserted, known or unknown, absolute or contingent,
accrued or unaccrued, matured or unmatured or otherwise.

 

“Lock-Up Agreement” means the Lock-Up Agreement, by and among the Buyer and each
Seller, in a form to be mutually agreed upon by the Buyer and the Seller
Representative, which shall contain substantially similar terms as those set
forth in that certain Letter of Intent, by and between the Company, the Parent
and the other parties thereto, dated as of May 1, 2020.

 

“Lookback Date” means January 1, 2017.

 

“Losses” has the meaning set forth in Section 10.2(a).

 

“Material Adverse Effect” means any Occurrence that has, or could reasonably be
expected to have, individually or in the aggregate, a material adverse effect on
(a) the business, results of operations, condition (financial or otherwise),
prospects or assets of the Company and the Company Subsidiaries, taken as a
whole, or (b) the ability of the Company or the Sellers to consummate the
transactions contemplated hereby; provided, however, that Material Adverse
Effect shall not include any Occurrence resulting from, relating to or arising
out of: (i) general economic conditions, including changes in (X) financial or
credit market conditions or (Y) interest rates or currency exchange rates; (ii)
conditions generally affecting any of the industries in which the Company
operates; (iii) any hurricane, tornado, flood, earthquake, tsunami, mudslides,
wild fires, acts of God or other natural or man-made disasters or comparable
events, or any escalation of the foregoing; (iv) any epidemic, pandemic or other
similar outbreak (including the COVID-19 virus) or other force majeure event or
material worsening of such matters existing as of the date hereof; (v) global,
national or regional political or social actions or conditions, including the
engagement by any country in hostilities (or the escalation thereof), whether
commenced before or after the date hereof, and whether or not pursuant to the
declaration of a national emergency or war, or the occurrence of any military or
terrorist attack; (vi) changes in applicable Law or accounting rules (including
GAAP) or the enforcement, implementation or interpretation thereof; (vii) any
failure of the Company to meet any internal or published financial or
non-financial projections, forecasts, revenue, earning predictions or estimates
(it being understood that the underlying facts and circumstances giving rise to
such failure that are not otherwise excluded from the definition of Material
Adverse Effect may be taken into account in determining whether there has been
or could reasonably be expected to have a Material Adverse Effect); (viii) the
announcement, pendency or execution of this Agreement or the transactions
contemplated hereby, including by reason of the identity of the Buyer or any
communication by the Buyer regarding the plans or intentions of the Buyer with
respect to the conduct of the business of the Company; or (ix) compliance by the
Sellers, the Company and the Company Subsidiaries with the express terms of this
Agreement; provided, further, that in the cases of clauses (i), (ii), (iii),
(iv), (v) and (vi) above, such Occurrence shall be taken into account to the
extent they have a disproportionate impact on the business, results of
operations, financial condition or assets of the Company and the Company
Subsidiaries compared to other companies operating in the industries in which
the Company operates. References in this Agreement to dollar amount thresholds
shall not be deemed to be evidence of a Material Adverse Effect or materiality.

 



- 9 -

 

 

“Material Contracts” has the meaning set forth in Section 5.10.

 

“Material Customers” has the meaning set forth in Section 5.21.

 

“Material Permits” has the meaning set forth in Section 5.11.

 

“Material Suppliers” has the meaning set forth in Section 5.21.

 

“Multiemployer Plan” has the meaning set forth in Section 5.13(a).

 

“Notice of Disagreement” has the meaning set forth in Section 2.3(d).

 

“Occurrences” means any event, development, situation, occurrence, circumstance
or fact.

 

“Organizational Documents” means, to the extent applicable, (a) the articles or
certificate of incorporation, bylaws, and any stockholders’ agreement of a
corporation; (b) the partnership agreement and any statement of partnership of a
general partnership; (c) the limited partnership agreement and the certificate
of limited partnership of a limited partnership; (d) the certificate or articles
of organization or formation and the operating agreement of a limited liability
company; (e) any other charter or similar document adopted or filed in
connection with the creation, formation, or organization of a Person; (f) the
trust agreement or any similar governing document for any trust; and (g) any
amendment to any of the foregoing, in each case including all amendments
thereto.

 

“Owned Intellectual Property” has the meaning set forth in Section 5.8(a)(i).

 

“Parent” means LiveXLive Media, Inc. a Delaware corporation and parent company
of the Buyer.

 

“Parent SEC Reports” has the meaning set forth in Section 6.7(a).

 



- 10 -

 

 

“Parent Stock” means the restricted common stock, $0.001 par value per share, of
Parent.

 

“Parent Stock Share Price” means $2.20 per share.

 

“Permits” means any consents, authorizations, registrations, waivers, licenses,
permits, franchises, approvals, certificates, registrations, orders or rights.

 

“Permitted Encumbrances” means, (a) Encumbrances for Taxes, assessments and
other government charges (i) not yet due and payable or (ii) the amount or
validity of which is being contested in good faith by appropriate proceedings
and for which adequate reserves have been established in the Interim Financial
Statements prepared in accordance with GAAP, (b) mechanics’, workmen’s,
repairmen’s, warehousemen’s, carriers’ or other like Encumbrances arising or
incurred in the ordinary course of business consistent with past practice or
amounts that are not delinquent and which are not, individually or in the
aggregate, material to the business of the Company, (c) Encumbrances relating to
purchase money security interests entered into in the ordinary course of
business consistent with past practice which are not, individually or in the
aggregate, material to the business of the Company and the Company Subsidiaries,
(d) easements, rights of way, zoning ordinances and other similar Encumbrances
affecting real property which are not, individually or in the aggregate,
material to the business of the Company and the Company Subsidiaries, (e)
nonexclusive licenses of Intellectual Property entered into in the ordinary
course of business; (f) all matters of record, reciprocal easement agreements
and other encumbrances on title with respect to real property, that do not, and
would not be reasonably expected to, detract from the use or operation of the
property subject thereto as currently used or operated by the Company or any of
the Company Subsidiaries; and (g) existing utility, access and other easements
and rights of way of record that do not, and would not be reasonably expected
to, materially detract from the use or operation of the property subject thereto
as currently used or operated by the Company or any of the Company Subsidiaries.

 

“Person” means any individual, corporation (including any not for profit
corporation), general or limited partnership, limited liability partnership,
joint venture, estate, trust, firm, company (including any limited liability
company or joint stock company), association, organization, entity or
Governmental Authority.

 

“Personal Information” means, collectively, any information or data that can be
used to identify an individual and any other information or data pertaining to
any individual (including name, address, telephone number, email address, credit
or payment card information, bank account number, financial data or account
information, password combinations, date of birth, government-issued identifier,
social security number and mental or physical health or medical information)
that is otherwise governed, regulated or protected by one or more Information
Privacy and Security Laws.

 

“Post-Closing Statement” has the meaning set forth in Section 2.3(b).

 

“Pre-Closing Period” means any taxable period ending on or before the Closing
Date.

 

“Pre-Closing Statement” has the meaning set forth in Section 2.3(a).

 



- 11 -

 

 

“Pre-Closing Taxes” means, without duplication, (a) any and all Taxes of or
imposed on the Company or the Company Subsidiaries for any and all Pre-Closing
Periods, (b) any and all Taxes of or imposed on the Company or the Company
Subsidiaries for any and all portions of Straddle Periods ending on the Closing
Date (determined in accordance with Section 7.7(a)), (c) any and all Taxes of an
“affiliated group” (as defined in Section 1504 of the Code) (or affiliated,
consolidated, unitary, combined or similar group under applicable Law) of which
the Company or the Company Subsidiaries (or any predecessor thereof) is or was a
member on or prior to the Closing Date, including pursuant to Treasury
Regulations Section 1.1502-6 (or any predecessor or successor thereof of any
analogous or similar state, local or foreign Law), (d) any and all Taxes of or
imposed on the Company or the Company Subsidiaries as a result of transferee,
successor or similar liability (including bulk transfer or similar laws) or
pursuant to any Law or otherwise, which Taxes relate to an event or transaction
(including transactions contemplated by this Agreement) occurring on or before
the Closing Date, (e) any and all amounts required to be paid by the Company or
the Company Subsidiaries pursuant to any Tax Sharing Agreement that the Company
or any of the Company Subsidiaries was a party on or prior to the Closing Date
and (f) any and all withholding Taxes required to be deducted and withheld with
respect to any payment made to any Company Optionholder or any holder of Company
RSUs; provided, however, that Pre-Closing Taxes shall not include any Taxes to
the extent such Taxes are taken into account in the determination of
Indebtedness, Current Liabilities or Transaction Expenses.

 

“Pro Rata Percentage” means the portion of the Estimated Aggregate Consideration
or the Final Aggregate Consideration, as applicable, (as a percentage) payable
to each Seller, or the portion (as a percentage) of the Escrow Amount or
Earn-Out Amount, as applicable, payable to each Seller. Each Seller’s Pro Rata
Percentage will be set forth opposite such holder’s name on the Distribution
Schedule.

 

“Proceeding” means any action, claim, complaint, petition, mediation, order,
inquiry, request for information, suit, proceeding, arbitration or
investigation, whether civil or criminal, before or by any court or other
Governmental Authority, arbitrator or arbitration panel.

 

“Related Party” means any officer, director, shareholder or Affiliate of the
Company or the Company Subsidiaries or any spouse or minor child of any such
Person.

 

“Release Date” has the meaning set forth in Section 10.8.

 

“Releasing Parties” has the meaning set forth in Section 7.8.

 

“Released Parties” has the meaning set forth in Section 7.8.

 

“Representatives” means, with respect to any Person, any director, officer,
agent, employee, general partner, member, stockholder, equityholder, advisor,
manager, consultant, counsel, accountant or other representative of such Person.

 

“Resolution Period” has the meaning set forth in Section 2.3(d).

 

“Restricted Business” means any business or venture which is primarily and/or
materially engaged in the podcast business or any other business in which the
Buyer is engaged in as of the date hereof.

 



- 12 -

 

 

“Restricted Parties” means Norman Pattiz.

 

“Restricted Period” has the meaning set forth in Section 7.11(a).

 

“Review Period” has the meaning set forth in Section 2.3(c).

 

“SEC” means the United States Securities and Exchange Commission.

 

“Section 1542” has the meaning set forth in Section 7.8(b).

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Seller Disclosure Schedules” has the meaning set forth in the introductory
paragraph of Article 4.

 

“Seller Indemnified Party” has the meaning set forth in Section 10.2(b).

 

“Seller Representative” has the meaning set forth in the introductory paragraph
of this Agreement.

 

“Sellers” has the meaning set forth in the introductory paragraph of this
Agreement.

 

“Software” means computer software, programs, and data in any form, including
internet web sites, and all versions, updates, corrections, enhancements,
replacements, and modifications thereof, and all documentation related thereto.

 

“Straddle Period” has the meaning set forth in Section 7.7(a).

 

“Tax” or “Taxes” means any taxes, charges, withholdings, fees, penalties,
additions, interest or other assessments of any kind whatsoever imposed by any
Taxing Authority, including, without limitation, those related to income, gross
receipts, gross income, commercial activities, commerce, business and
occupation, premium, windfall profits, environmental, customs duties, stamp,
severance, profits, withholding, payroll, employment, occupation, sales, use,
value added, alternative or add-on minimum, estimated, excise, services,
valuation, social security (or similar), unemployment, disability, real
property, personal property, unclaimed property, escheat, transfer or franchise.

 

“Tax Claim Notice” has the meaning set forth in Section 7.7(g)(i).

 

“Tax Contest” has the meaning set forth in Section 7.7(g)(i).

 

“Tax Returns” means any return, declaration, report, claim for refund, or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.

 

“Tax Sharing Agreement” means any Tax indemnity agreement, Tax sharing
agreement, Tax allocation agreement or similar Contract or arrangement, whether
written or unwritten (including any such agreement, Contract or arrangement
included in any purchase or sale agreement, merger agreement, joint venture
agreement or other document); provided, however, that a Tax Sharing Agreement
does not include commercial Contracts entered into in the ordinary course of
business, the primary purpose of which is not Taxes.

 



- 13 -

 

 

“Taxing Authority” means any Governmental Authority having jurisdiction over the
assessment, determination, collection, or other imposition of any Tax.

 

“Third Party Claim Notice” has the meaning set forth in Section 10.4(a).

 

“Transaction Documents” means any and all agreements, documents, certificates or
instruments being delivered pursuant to this Agreement, including the Escrow
Agreement, the Lock-Up Agreement and the Employment Agreement.

 

“Transaction Expenses” means, to the extent not paid by the Company or the
Sellers prior to the Closing, (a) all consolidated fees and expenses of the
Company and the Company Subsidiaries incurred in connection with this Agreement,
any Transaction Document or the transactions contemplated hereby or thereby, (b)
all investment banking (including, brokers or finders), legal and accounting
fees, costs and expenses, (c) any commission, severance, bonus or other payment
of any kind payable by the Company or the Company Subsidiaries to management,
other current or former employees or any other Person that is accelerated or
payable (in whole or in part, whether by single-trigger, double-trigger or
multiple-trigger conditions) as a result of the execution of this Agreement or
the consummation of the transactions contemplated hereby, (d) any payments to
the Company Optionholders or any holders of Company RSUs, other than payments in
the form of Company Shares, and (e) the employer portion of any payroll, social
security, unemployment and similar Taxes related to amounts payable to the
Persons identified in clause (c) and (d).

 

“Transaction Tax Deductions” means any item of loss, deduction or credit for
Income Tax purposes, resulting from or attributable to (i) the vesting,
conversion, cancellation or exercise of any Company RSUs at or prior to the
Closing pursuant to the terms hereof or in connection with the transactions
contemplated hereby (including the employer portion of any payroll, medical,
social security, unemployment or similar Tax payments that are required in
connection therewith); (ii) any bonuses or other compensation paid or payable by
the Company or any Company Subsidiaries as a result of or in connection with the
transactions contemplated by this Agreement (including the employer portion of
any payroll, medical, social security, unemployment or similar Tax payments that
are required in connection therewith); and (iii) any fees or expenses paid or
payable by the Company or any of the Company Subsidiaries in connection with or
related to the transactions contemplated hereby, including the Transaction
Expenses.

 

“Transfer Taxes” has the meaning set forth in Section 7.7(f)

 

“Treasury Regulations” mean the Treasury regulations promulgated under the Code.

 

“Working Capital” means, at any date, all Current Assets minus all Current
Liabilities.

 

“Working Capital Excess” means the amount, on a dollar for dollar basis, by
which the Estimated Working Capital exceeds the Working Capital Target.

 



- 14 -

 

 

“Working Capital Shortfall” means the amount, on a dollar for dollar basis, by
which the Working Capital Target exceeds the Estimated Working Capital.

 

“Working Capital Target” means $2,000,000.

 

1.2 Interpretive Provisions. Unless the express context otherwise requires:

 

(a) the words “hereof,” “herein,” “hereby,” “hereto,” and “hereunder” and words
of similar import, when used in this Agreement, shall refer to this Agreement as
a whole and not to any particular provision of this Agreement;

 

(b) terms defined in the singular shall have a comparable meaning when used in
the plural, and vice versa;

 

(c) the terms “Dollars” and “$” mean United States Dollars;

 

(d) references herein to a specific Article, Section, Subsection, Recital,
Schedule or Exhibit shall refer, respectively, to Articles, Sections,
Subsections, Recitals, Schedules or Exhibits of this Agreement;

 

(e) wherever the word “include,” “includes,” or “including” is used in this
Agreement, it shall be deemed to be followed by the words “without limitation”;

 

(f) when a reference in this Agreement is made to a “party” or “parties,” such
reference shall be to a party or parties to this Agreement unless otherwise
indicated;

 

(g) reference to any Person includes such Person’s successors and permitted
assigns references herein to any gender shall include each other gender;

 

(h) references herein to any Contract (including this Agreement) means such
Contract as amended, supplemented or modified from time to time in accordance
with the terms thereof; provided, that, any requirement to disclose and/or make
available to Buyer any Contract of the Company or the Company Subsidiaries shall
not be considered satisfied unless each material amendment, supplement or
modification to such Contract has been so disclosed and/or made available to the
Buyer;

 

(i) references to “written” or “in writing” include in electronic form;

 

(j) the phrases “made available,” “provided to” or similar phrases, when used in
reference to anything made available to the Buyer or its Representatives, shall
be deemed to mean uploaded to and made available to the Buyer or its
Representatives in the Electronic Data Room, or otherwise delivered to, or being
in the possession of, the Buyer or its Representatives in each case, at least
one (1) Business Day prior to the date hereof;

 

(k) with respect to the determination of any period of time, the word “from”
means “from and including” and the words “to” and “until” each means “to but
excluding”;

 

(l) references herein to any Law or any license mean such Law or license as
amended, modified, codified, reenacted, supplemented or superseded in whole or
in part, and in effect from time to time;

 



- 15 -

 

 

(m) references herein to any Law shall be deemed also to refer to all rules and
regulations promulgated thereunder;

 

(n) the word “or” is not exclusive;

 

(o) the phrase “ordinary course of business” means the ordinary course of
business, operations and activities of a Person consistent with past practice
(including with respect to quantity and frequency, as applicable); and

 

(p) this Agreement and the Transaction Documents shall be construed without
regard to any presumption or rule requiring construction or interpretation
against the party drafting an instrument or causing any instrument to be
drafted.

 

Article 2

 

PURCHASE AND SALE OF THE COMPANY SHARES

 

2.1 Purchase and Sale of the Company Shares.

 

(a) Upon and subject to the terms and conditions set forth in this Agreement, at
the Closing, the Sellers shall sell, transfer and deliver to the Buyer, and the
Buyer shall purchase from the Sellers, all right, title and interest in and to
the Company Shares, free and clear of all Encumbrances other than restrictions
on future transfers arising under the Securities Act and applicable state
securities Laws.

 

(b) The aggregate consideration for the purchase and sale of the Company Shares
contemplated by this Section 2.1 will be the sum of (i) a number of shares of
Parent Stock equal to the Estimated Aggregate Consideration plus (ii) a cash
payment equal to the Earn-Out Amount (if payable as provided in Section 2.4),
subject to adjustment pursuant to the terms hereof (the Estimated Aggregate
Consideration as finally adjusted in accordance with this Agreement, the “Final
Aggregate Consideration”).

 

2.2 Transactions to be Effected at the Closing. On or prior to the Closing Date,
the following transactions shall be effected by the parties to this Agreement:

 

(a) The Seller Representative and/or the Company, as applicable, shall deliver
or cause to be delivered to the Buyer:

 

(i) a certificate, dated as of the Closing Date, of the Secretary or executive
officer of the Company certifying that (A) the Company has previously made
available to Buyer a complete and correct copy of all of the Company’s and the
Company Subsidiaries’ Organizational Documents, as amended to date, (B) attached
thereto is a complete and correct copy of the resolutions adopted by the board
of directors of the Company authorizing the execution, delivery and performance
of this Agreement and the other Transaction Documents to which the Company is a
party and the consummation of the transactions contemplated hereunder and
thereunder, and which shall include the authorization for the termination,
exercise and/or vesting, as applicable, of all Company Options and Company RSUs
in accordance with the terms of any Company Plans or other similar arrangements,
including the Company Stock Plan and (C) such Organizational Documents,
resolutions, approvals and consents have not been amended or modified in any
respect and remain in full force and effect as of the Closing Date;

 



- 16 -

 

 

(ii) certificates representing the Company Shares, free and clear of all
Encumbrances (other than restrictions on future transfers arising under the
Securities Act and applicable state securities Laws), duly endorsed in blank or
accompanied by stock powers duly endorsed in blank in proper form for transfer
(it being acknowledged and agreed that such certificates and stock powers may be
delivered in pdf form with originals delivered to Buyer within thirty (30) days
of the Closing Date);

 

(iii) a certificate from an officer of the Company, in form and substance
reasonably satisfactory to the Buyer, certifying that the conditions set forth
in Sections 8.1(a) and 8.1(b) have been satisfied, as applicable;

 

(iv) evidence, in form and substance reasonably satisfactory to the Buyer, of
the resignations or removal of all of the members of the Board of Directors (or
similar governing body) and officers of the Company that are not employees of
the Company and the Company Subsidiaries as requested by the Buyer, such
resignations or removal to be effective concurrently with the Closing;

 

(v) evidence of all applicable releases, termination statements or other similar
documentation, in form and substance reasonably satisfactory to the Buyer,
releasing and terminating any and all Encumbrances (other than Permitted
Encumbrances) relating to Indebtedness of the Company or the Company
Subsidiaries for borrowed money, including the forgiveness of the Company SBA
Loan, in each case, in form and substance reasonably satisfactory to the Buyer;

 

(vi) (A) a statement, in form and substance reasonably satisfactory to the
Buyer, that the Company is not, and has not been in the five (5) years prior to
the Closing Date, a "United States real property holding corporation" for
purposes of Sections 897 and 1445 of the Code, in a form and manner that
complies with Treasury Regulations Sections 1.1445-2(c)(3) and 1.897-2(h), and
(B) the notification to the IRS described in Treasury Regulations Section
1.897-2(h)(2) regarding delivery of the statement referred to in the preceding
clause (i), in each case signed by a corporate officer of the Company;

 

(vii) the Lock-Up Agreement, duly executed by each Seller;

 

(viii) the Escrow Agreement, duly executed by the Seller Representative;

 

(ix) the Employment Agreement, duly executed by Norman Pattiz and the Company;

 

(x) a duly executed spousal consent from the applicable Sellers, in form and
substance reasonably satisfactory to the Buyer;

 



- 17 -

 

 

(xi) a good standing certificate for the Company of the jurisdiction of its
organization;

 

(xii) evidence that on or prior to the Closing Date, each Company Optionholder
received from the Company written notice notifying each Company Optionholder
that all outstanding Company Options were, as of the date of such notice, vested
and exercisable, and providing each Company Optionholder with the opportunity to
exercise all outstanding Company Options held by such Company Optionholder prior
to the Closing Date, which notice shall also provide that all Company Options
that remain unexercised and outstanding immediately prior to the Closing Date
shall be cancelled and terminated without any consideration paid therefor;

 

(xiii) evidence that the Company Stock Plan, and all other similar Company Plans
granting Equity Interests to any Persons, have been terminated as of the Closing
Date;

 

(xiv) the Company Option Cancellation Agreements, duly executed by each of the
Company Optionholders;

 

(xv) the Investor Questionnaire, duly executed by each Seller and any Company
Optionholders who have duly converted their Company Options into Company Shares
as of the Closing; and

 

(xvi) a digital copy of all contents of the Electronic Data Room that were made
available to the Buyer or its Representatives, as of the day immediately
preceding the Closing Date (which shall include, for the avoidance of doubt, all
contents that were located in, or uploaded to, the Electronic Data Room and made
available to the Buyer or its Representatives at any time prior to the Closing).

 

(b) The Buyer shall pay or deliver or cause to be paid or delivered:

 

(i) to the Sellers, the Estimated Aggregate Consideration, less the Escrow
Amount, paid to each Seller in an amount corresponding to such Seller’s Pro Rata
Percentage;

 

(ii) to the Escrow Agent, the Escrow Amount, in accordance with the terms of the
Escrow Agreement;

 

(iii) to the Seller Representative, a certificate from an officer of the Buyer,
in form and substance reasonably satisfactory to the Seller Representative,
certifying that the conditions set forth in Sections 8.2(a) and 8.2(b) have been
satisfied, as applicable;

 

(iv) to the Seller Representative, the Lock-Up Agreement, duly executed by the
Buyer;

 

(v) to the Seller Representative, the Escrow Agreement, duly executed by the
Buyer; and

 



- 18 -

 

 

(vi) to the Sellers, certificates, dated as of the Closing Date, of the
Secretary or executive officer of each of Buyer and Parent certifying that (A)
attached thereto is a complete and correct copy of the resolutions adopted by
the board of directors of Buyer and Parent authorizing the execution, delivery
and performance of this Agreement and the other Transaction Documents to which
the Buyer and Parent is a party and the consummation of the transactions
contemplated hereunder and thereunder, and (B) such resolutions, approvals and
consents have not been amended or modified in any respect and remain in full
force and effect as of the Closing Date.

 

2.3 Purchase Price Adjustment.

 

(a) At least three (3) Business Days prior to the Closing Date, the Seller
Representative shall deliver to the Buyer: (i) a reasonably detailed statement
(the “Pre-Closing Statement”) setting forth the Sellers’ good faith calculation
of (A) the Estimated Closing Cash, (B) the Estimated Closing Indebtedness, (C)
the Estimated Transaction Expenses, (D) the Estimated Working Capital, as well
as the resulting Working Capital Excess (if any) or Working Capital Shortfall
(if any), as the case may be, and (E) the Estimated Aggregate Consideration, and
(ii) the Distribution Schedule.

 

(b) Within seventy-five (75) days after the Closing Date, the Buyer shall
deliver to the Seller Representative a reasonably detailed statement (the
“Post-Closing Statement”) setting forth the Buyer’s good faith calculation of
(i) the Closing Cash, (ii) the Closing Indebtedness, (iii) the Closing
Transaction Expenses, (iv) the Closing Working Capital and the resulting Working
Capital Excess (if any) or Working Capital Shortfall (if any), as the case may
be. For the avoidance of doubt, for purposes of the calculation of the
Post-Closing Statement, the parties hereto agree that the Earn-Out Amount shall
be zero dollars ($0). Any actions taken by the Buyer at or after the Closing
shall not be taken into account for the purpose of preparing the Post-Closing
Statement.

 

(c) After receipt of the Post-Closing Statement, the Seller Representative shall
have thirty (30) days (the “Review Period”) to review the Post-Closing
Statement. During the Review Period, the Seller Representative and its
accountants shall have full access to the books and records of the Company, the
personnel of, and work papers prepared by, Buyer and/or Buyer’s accountants to
the extent that they relate to the Post-Closing Statement and to such historical
financial information (to the extent in Buyer’s possession) relating to the
Post-Closing Statement, as the Seller Representative may reasonably request for
the purpose of reviewing the Post-Closing Statement and to prepare a Notice of
Disagreement (defined below); provided, that such access shall be in a manner
that does not interfere with the normal business operations of the Buyer or the
Company or their respective businesses.

 

(d) The Post-Closing Statement shall become final and binding upon the parties
hereto following the expiration of the Review Period unless the Seller
Representative delivers written notice of its disagreement with the Post-Closing
Statement (a “Notice of Disagreement”) to the Buyer prior to such date. Any
Notice of Disagreement shall specify in reasonable detail the Seller
Representative’s objections to the Post-Closing Statement, indicating each
disputed item or amount and the basis for the Seller Representative’s
disagreement therewith. If a Notice of Disagreement is received by the Buyer
prior to the expiration of the Review Period, then during the thirty (30) day
period (the “Resolution Period”) following the delivery of a Notice of
Disagreement, the Seller Representative and the Buyer shall negotiate in good
faith to resolve in writing any differences that they may have with respect to
the matters specified in the Notice of Disagreement. If such differences are so
resolved within the Resolution Period, the revised Post-Closing Statement with
such changes as may have been previously agreed in writing by the Buyer and the
Seller Representative shall be final and binding.

 



- 19 -

 

 

(e) If at the end of the Resolution Period the Seller Representative and the
Buyer have not resolved in writing the matters specified in the Notice of
Disagreement, the Seller Representative and the Buyer shall submit any amounts
remaining in dispute to the Accounting Firm, who, acting as experts and not
arbitrators, shall resolve such disputed amounts only and make any adjustments
to the Post-Closing Statement. The Buyer and the Sellers agree that all
adjustments shall be made without regard to the materiality of the amount at
issue. The Accounting Firm shall render a written decision resolving the matters
submitted to the Accounting Firm as soon as practicable, and in any event within
thirty (30) days of the receipt of such submission (or such other time as the
parties hereto shall agree in writing). The scope of the disputes to be resolved
by the Accounting Firm shall be limited to fixing mathematical errors and
determining whether the items in dispute were determined in accordance with GAAP
and the terms of this Agreement, and no other matters. The Accounting Firm’s
decision shall be (w) limited to the specific items under dispute by the parties
(x) based solely on written submissions by the Seller Representative and the
Buyer and their respective Representatives (and it shall not permit or authorize
discovery or hear testimony) and not by independent review, (y) made strictly in
accordance with GAAP and the terms of this Agreement and (z) final and binding
on all of the parties hereto absent fraud or manifest error. The Accounting Firm
may not assign a value greater than the greatest value for such item claimed by
either party or smaller than the smallest value for such item claimed by either
party. The fees and expenses of the Accounting Firm incurred pursuant to this
Section 2.3 shall be borne pro rata as between the Sellers according to each
Seller’s Pro Rata Percentage, on the one hand, and the Buyer, on the other hand,
in proportion to the final allocation made by such Accounting Firm of the
disputed items weighted in relation to the claims made by the Sellers and the
Buyer, such that the prevailing party pays the lesser proportion of such fees,
costs and expenses.

 

(f) Within five (5) Business Days after the final determination of the Final
Closing Cash, the Final Closing Indebtedness, the Final Transaction Expenses and
the Final Working Capital, and the resulting Final Aggregate Consideration, the
following payments shall be made, as applicable:

 

(i) If the Final Aggregate Consideration is greater than the Estimated Aggregate
Consideration calculated at Closing (such excess amount expressed as shares of
Parent Stock, calculated using the dollar amount of such excess amount, divided
by the Parent Stock Share Price, the “Adjustment Surplus Amount”), then the
Buyer shall deliver (or caused to be delivered), a number of shares of Parent
Stock equal to the Adjustment Surplus Amount to (A) the Sellers (subject to
Section 2.5), in each case, in accordance with their respective Pro Rata
Percentage.

 

(ii) If the Final Aggregate Consideration is less than the Estimated Aggregate
Consideration calculated at Closing (such excess amount expressed as shares of
Parent Stock, calculated using the positive dollar amount of such excess amount,
divided by the Parent Stock Share Price, the “Adjustment Deficit Amount”), then
the Buyer and the Seller Representative shall execute and deliver a joint
written instruction to the Escrow Agent within two (2) Business Days following
the date on which the Final Aggregate Consideration is finally determined
pursuant to this Section 2.3 directing the Escrow Agent to release from the
Escrow Account and pay to Buyer a number of shares of Parent Stock equal to such
Adjustment Deficit Amount, and in the event that such Adjustment Deficit Amount
is greater than the Escrow Amount, then the Sellers shall pay, or cause to be
paid, to Buyer, within ten (10) Business Days by wire transfer of immediately
available funds, an amount equal to the remaining portion of such Adjustment
Deficit Amount to Buyer, payable by each Seller according to such Seller’s Pro
Rata Percentage.

 



- 20 -

 

 

2.4 Earn-Out Amount.

 

(a) Earn-Out Amount. If, during the period commencing after the date hereof and
ending on the second (2nd) anniversary of the Closing Date, for five (5)
consecutive trading days the closing market price with respect to the shares of
publicly-traded stock of Parent exceeds $5.00 per share, an additional aggregate
payment of $3,000,000 in cash (the “Earn-Out Amount”) shall be paid to the
Sellers in accordance with their respective Pro Rata Percentage, within five (5)
Business Days of the second (2nd) anniversary of the Closing, by wire transfer
of immediately available funds to the bank accounts designated in writing by the
Seller Representative, which shall be provided to the Buyer at least five (5)
Business Days prior to second (2nd) anniversary of the Closing.

 

(b) Tax Treatment of Earn-Out Amount. The parties agree (i) that the Earn-Out
Amount paid to the Sellers is intended to be treated for Tax purposes as
additional consideration paid by Buyer for the Company Shares, except to the
extent of any portion of such payment is required to be treated as imputed
interest under Section 483 of the Code and Treasury Regulations Section
1.1275-4(c), and (ii) to file all Tax Returns consistent with the treatment
described in (i) unless otherwise required by a “determination” within the
meaning of Section 1313 of the Code (or a comparable provision of state or local
Tax Law).

 

(c) Subject to Section 10.9 ,the provisions of this Section 2.4 are an integral
part of the transactions contemplated by this Agreement and, without such
provisions the parties would not have entered into this Agreement; accordingly,
if the Buyer and Parent fail to promptly pay or cause to be paid any amount due
pursuant to this Section 2.5, and, in order to obtain such payment, the Seller
Representative, or the Sellers, as applicable, commence a suit that results in a
judgment against the Buyer or Parent for the Earn-Out Amount or any portion
thereof, Parent shall pay or cause to be paid to the Seller Representative, or
the Sellers, as applicable, its or their reasonable, documented out-of-pocket
costs and expenses (including attorneys fees) in connection with such suit,
together with interest on such Earn-Out Amount or portion thereof at the prime
rate published by The Wall Street Journal in effect on the date such payment was
required to be made through the date of payment, or such lesser rate as is the
maximum permitted by applicable Law.

 



- 21 -

 

 

2.5 Exchange Procedures. The procedures for the purchase and sale of the Company
Shares in connection with the transactions contemplated by this Agreement are as
follows:

 

(a) Procedures. At or prior to the Closing Date, as applicable, each Seller
shall deliver, or the Company or the Seller Representative shall deliver on such
Seller’s behalf, to the Buyer the Company Share Certificates owned by such
Seller duly endorsed in blank or with stock powers duly executed by such Seller.
The transfer of the Company Shares by the Sellers to the Buyer shall be deemed
to occur as of the close of business on the Closing Date. Upon proper delivery
of the Company Share Certificates to the Buyer, each Seller shall be entitled to
receive in exchange therefor the applicable portion of the Estimated Aggregate
Consideration in respect of the Company Shares represented by such Company Share
Certificate, as reflected on the Distribution Schedule. If payment in respect of
any Company Share Certificate is to be made to a Person other than the Person in
whose name such Company Share Certificate is registered, it shall be a condition
of payment that the Company Share Certificate so delivered shall be transferable
and be properly endorsed or shall otherwise be in proper form for transfer, that
the signatures on such Company Share Certificate or any related stock power
shall be properly guaranteed and that the Person requesting such payment shall
have established to the satisfaction of Buyer that any transfer and other Taxes
required by reason of such payment to a Person other than the registered holder
of such Company Share Certificate have been paid or are not applicable. Until
delivered as contemplated by this Section 2.5(a), each Company Share Certificate
shall be deemed at all times after the Closing to represent only the right to
receive upon such delivery the applicable portion of the Final Aggregate
Consideration. The Sellers shall not be entitled to receive any portion of the
Final Aggregate Consideration to which they would otherwise be entitled until
such stock certificates are properly delivered.

 

(b) No Liability. To the extent permitted by applicable Law, none of the Buyer
or the Company or any of their respective Affiliates shall be liable to any
Seller for any amount delivered to a public official pursuant to any applicable
abandoned property, escheat or similar Law. If any Company Share Certificate
shall not have been exchanged prior to the first (1st) anniversary of the
Closing Date (or immediately prior to such earlier date on which the related
consideration payable pursuant to this Article 2 would otherwise escheat to or
become the property of any Governmental Authority), any such consideration in
respect thereof shall, to the extent permitted by applicable Law, become the
property of the Buyer, free and clear of all claims or interest of any Person
previously entitled thereto.

 

(c) Lost Company Share Certificates. If any Company Share Certificate shall have
been lost, stolen or destroyed, upon the making of an affidavit of that fact and
a customary indemnification of the Company and the Buyer in a form reasonably
satisfactory to the Buyer by the Person claiming such Company Share Certificate
to be lost, stolen or destroyed, the Buyer shall pay in exchange for such lost,
stolen or destroyed Company Share Certificate the portion of the Final Aggregate
Consideration payable in respect thereof pursuant to this Agreement. The Buyer
may, in its discretion and as a condition precedent to the payment thereof,
require the owner of such lost, stolen or destroyed Company Share Certificate to
give the Buyer a bond in such sum as it may reasonably direct as indemnity
against any claim that may be made against the Buyer with respect to the Company
Share Certificate alleged to have been lost, stolen or destroyed.

 

(d) No Fractional Shares. All payments hereunder in the form of shares of Parent
Stock shall be made only in whole shares, and any fractional shares shall be
rounded up or down, as applicable, to the nearest whole share. The calculation
of shares of Parent Stock in the Estimated Aggregate Consideration is as set
forth on the Distribution Schedule.

 



- 22 -

 

 

(e) Reliance on the Distribution Schedule. The Distribution Schedule sets forth
a true and correct summary of the allocation of the amounts payable to the
Sellers pursuant to this Agreement, other than any de minimis inaccuracies. The
Buyer shall be entitled to rely conclusively on the Distribution Schedule, and,
as between the Sellers, on the one hand, and the Buyer or its Affiliates, on the
other hand, any shares of Parent Stock delivered by the Buyer to any Seller in
accordance with the Distribution Schedule shall be deemed for all purposes to
have been delivered to the applicable Person in full satisfaction of the
obligations of the Buyer under this Article 2.

 

2.6 Withholding. The Buyer, its Affiliates, the Company, and its Affiliates
shall be entitled to deduct and withhold from any amounts payable pursuant to
this Agreement, such amounts as they are required to deduct and withhold under
the Code and the Treasury Regulations promulgated thereunder or any other
provision of applicable Tax Law, it being understood that, absent a change in
Law after the date hereof requiring otherwise, no amounts shall be withheld or
deducted from amounts payable by the Buyer and its Affiliates in respect of
Company Shares unless a certificate required under Section 2.2(a)(vi) is not
delivered or U.S. federal backup withholding applies as a result of a Seller not
providing an IRS Form W-9 or W-8 after having been given a reasonable
opportunity to do so. To the extent that amounts are so withheld by the Buyer,
its Affiliates, the Company, or its Affiliates, such withheld amounts shall be
treated for all purposes of this Agreement as having been paid to the Persons in
respect of which such deduction and withholding was made.

 

Article 3

 

THE CLOSING

 

3.1 Closing; Closing Date. The closing of the sale and purchase of the Company
Shares and the other transactions contemplated hereby (the “Closing”) shall take
place at the offices of Reed Smith LLP, 599 Lexington Avenue, New York, NY
10022, on the second (2nd) Business Day after the date that all of the
conditions to Closing set forth in Article 8 (other than those conditions which,
by their terms, are to be satisfied by the delivery of documents or taking of
any action at the Closing, but subject to the satisfaction or waiver of such
conditions at the Closing) shall have been satisfied or waived by the party
entitled to waive the same, or at such other time, place and date and in such
manner (including by electronic means) as the parties hereto may mutually agree.
The date on which the Closing occurs shall be referred to herein as the “Closing
Date”. For all purposes hereunder, the Closing shall be deemed effective as of
12:01 a.m. (Pacific Time) on the Closing Date (the “Calculation Time”).

 

Article 4

 

REPRESENTATIONS AND WARRANTIES OF THE SELLERS

 

Except as otherwise set forth in the disclosure schedules of the Sellers and the
Company delivered to the Buyer prior to the Closing and attached hereto
(collectively, the “Seller Disclosure Schedules”), each of the Sellers jointly
and severally hereby represents and warrants to the Buyer as of the date hereof
(and, only for purposes of Section 4.4 (Company Shares), as of the Closing Date)
as follows (for purposes of any disclosure schedule or list that the Company or
Sellers is required to provide pursuant to this Article 4, such responsive item
or disclosure shall be listed or provided, or to the extent already provided in
the Electronic Data Room, the specific location of such item therein):

 



- 23 -

 

 

4.1 Organization. Each Seller, if not a natural person, is an entity duly
organized, validly existing and in good standing under the Laws of its
jurisdiction of organization.

 

4.2 Binding Obligations. Each Seller has the requisite power and authority, and,
if such Seller is a natural person, capacity, to execute and deliver this
Agreement, to perform his, her or its obligations hereunder and to consummate
the transactions contemplated hereby. The execution, delivery and performance by
such Seller of this Agreement, each Transaction Document to which such Seller is
a party and the consummation by such Seller of the transactions contemplated
hereby and thereby have been duly and validly authorized by all necessary
action. This Agreement and each Transaction Document to which such Seller is a
party have been duly executed and delivered by such Seller and, assuming due
execution and delivery by each of the other parties hereto and thereto,
constitute the legal, valid and binding obligation of such Seller, enforceable
against such Seller in accordance with their respective terms, except to the
extent that the enforceability thereof may be limited by: (a) applicable
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium or
similar Laws from time to time in effect affecting generally the enforcement of
creditors’ rights and remedies; and (b) general principles of equity
(collectively, the “Equitable Exceptions”).

 

4.3 No Defaults or Conflicts.

 

(a) The execution, delivery and performance by each of the Sellers of this
Agreement and each Transaction Document to which each Seller is a party and the
consummation by each Seller of the transactions contemplated hereby and thereby
(whether with notice, lapse of time or both) do not and will not (i) result in
any violation of the applicable Organizational Documents of such Seller (ii)
conflict with, or result in a breach of any of the terms or provisions of, or
constitute a default under, any Contract to which such Seller is a party or by
which it is bound or to which its properties are subject, (iii) violate any
existing applicable Law, rule, regulation, judgment, order or decree of any
Governmental Authority having jurisdiction over such Seller, and (iv) result in
the creation or imposition of any Encumbrance (other than restrictions on future
transfers arising under the Securities Act and applicable state securities Laws)
on the Company Shares, except, in the case of the foregoing clauses (ii) – (iv),
to the extent that such conflict, breach, default, violation, or Encumbrance
would not, individually or in the aggregate, reasonably be expected to
reasonably be expected to have a material adverse effect on such Seller’s
ability to consummate the transactions contemplated hereby.

 

(b) No authorization, Permit or approval or other action by, and no notice to or
filing with, any Governmental Authority will be required to be obtained or made
by any of the Sellers in connection with the execution, delivery and performance
by such Seller of this Agreement or any other Transaction Document to which it
is a party and the consummation by such Seller of the transactions contemplated
hereby and thereby, except where the failure to obtain such authorization,
Permit, approval or filing would not, individually or in the aggregate,
reasonably be expected to have a material adverse effect on such Seller’s
ability to consummate the transactions contemplated hereby.

 



- 24 -

 

 

4.4 Company Shares. Each Seller is the owner of all of the Company Shares set
forth opposite his name and address on the Distribution Schedule and owns such
Company Shares free and clear of all Encumbrances (other than restrictions on
future transfers arising under the Securities Act and applicable state
securities Laws). Other than this Agreement, and except for the Company
Stockholders Agreement, there are no Contracts to which such Seller is a party
or by which it is bound with respect to the voting, sale, transfer, or other
disposition of the Company Shares. Immediately upon consummation of the
transactions contemplated by this Agreement, Buyer shall own all of the Company
Shares, free and clear of all Encumbrances.

 

4.5 Litigation. There is no Proceeding pending or, to the knowledge of each
Seller, threatened, against such Seller before any Governmental Authority which
seeks to prevent the transactions contemplated hereby or that otherwise would
reasonably be expected to have a material adverse effect on such Seller’s
ability to consummate the transactions contemplated hereby.

 

4.6 Purchase for Own Account; Sophistication.

 

(a) Each of the Sellers acknowledges and agrees that the shares of Parent Stock
to be acquired by each Seller pursuant to this Agreement are being acquired for
investment for the Seller’s own account, not as a nominee or agent, and not with
a view to the resale or distribution of any part thereof, and that the Seller
has no present intention of selling, granting any participation in, or otherwise
distributing the same. Except for the Company Stockholders Agreement, Seller
acknowledges and agrees that the Seller does not presently have any contract,
undertaking, agreement or arrangement with any Person to sell, transfer or grant
participations to such Person or to any third party, with respect to any of the
shares of Parent Stock to be received by it pursuant to this Agreement. The
Seller has the ability to bear the economic risk of the investment in shares of
Parent Stock, including complete loss of such investment.

 

(b) Each of the Sellers represents and warrants that such Seller is an
“Accredited Investor”, as the term is defined in Rule 501(a) of the Securities
Act, as more completely set forth in the Investor Questionnaire, which is
incorporated by reference as if more fully set forth herein.

 

4.7 Access to Information. Each Seller acknowledges that (a) such Seller has
been afforded (i) access to information about each of the Buyer and Parent,
respectively, and their respective financial conditions, results of operations,
businesses, properties and prospects sufficient to enable such Seller to
evaluate its investment in the Parent Stock; and (ii) the opportunity to obtain
such additional information that the other party possesses or can acquire
without unreasonable effort or expense that is necessary to make an informed
investment decision with respect to the investment in the Parent Stock and any
such additional information has been provided to such Seller’s reasonable
satisfaction, and (b) such Seller has sought such professional advice as it has
considered necessary to make an informed decision with respect to its
acquisition of the Parent Stock. Except to the extent expressly provided for in
this Agreement, such Seller hereby agrees that neither Parent nor any of its
Affiliates will have or be subject to any liability or indemnification
obligation to such Seller or to any other person resulting from the issuance of
shares of Parent Stock to such Seller. For the avoidance of doubt, nothing in
this Section 4.7 shall limit or restrict any Seller’s right to bring a claim for
indemnification against Parent arising out of a breach of any representation or
warranty of Parent contained in Article 10 of this Agreement.

 



- 25 -

 

 

4.8 Restricted Securities; Legends.

 

(a) Each Seller understands that the shares of Parent Stock to be received by
such Seller in connection with the transactions contemplated by this Agreement
have not been registered under the Securities Act, by reason of a specific
exemption from the registration provisions of the Securities Act which depends
upon, among other things, the bona fide nature of the investment intent and the
accuracy of such Seller’s representations and warranties as expressed
herein. Each Seller understands that such shares of Parent Stock are “restricted
securities” under applicable securities Laws and that, pursuant to such
securities Laws, such Seller must hold such shares indefinitely unless they are
registered with the SEC and qualified by state authorities, or an exemption from
such registration and qualification requirements is available.

 

(b) Each Seller understands that the shares of Parent Stock to be received by
such Seller in connection with the transactions contemplated by this Agreement
may be notated with the legend in Section 4.8(b)(i), any other legend required
as a result of any lock-up restrictions or required by applicable securities
Laws to the extent such Laws are applicable to the Company Shares represented by
the certificate, instrument, or book entry so legended:

 

(i) “THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY
STATE SECURITIES LAWS AND NEITHER SUCH SECURITIES NOR ANY INTEREST THEREIN MAY
BE OFFERED, SOLD, PLEDGED, ASSIGNED OR OTHERWISE TRANSFERRED EXCEPT (1) PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND APPLICABLE
STATE SECURITIES LAWS OR (2) PURSUANT TO AN AVAILABLE EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND APPLICABLE STATE SECURITIES
LAWS, IN WHICH CASE THE HOLDER MUST, PRIOR TO SUCH TRANSFER, FURNISH TO THE
COMPANY AN OPINION OF COUNSEL, WHICH COUNSEL AND OPINION ARE REASONABLY
SATISFACTORY TO THE COMPANY, THAT SUCH SECURITIES MAY BE OFFERED, SOLD, PLEDGED,
ASSIGNED OR OTHERWISE TRANSFERRED IN THE MANNER CONTEMPLATED PURSUANT TO AN
AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND
APPLICABLE STATE SECURITIES LAWS, OR (3) IN ACCORDANCE WITH THE PROVISIONS OF
REGULATION S PROMULGATED UNDER THE SECURITIES ACT, AND BASED ON AN OPINION OF
COUNSEL, WHICH COUNSEL AND OPINION ARE REASONABLY SATISFACTORY TO THE COMPANY,
THAT THE PROVISIONS OF REGULATION S HAVE BEEN SATISFIED”.

 



- 26 -

 

 

(c) Opinion. Each Seller agrees that such Seller shall not transfer any or all
of such Seller's Company Shares pursuant to Rule 144, under the Securities Act,
Regulation S or absent an effective registration statement under the Securities
Act and applicable state securities Law covering the disposition of the Company
Shares, without first providing the Buyer and Parent’s transfer agent with such
documents as are required from such Seller by Parent’s transfer agent (which may
include an opinion of such Seller’s counsel, which opinion is reasonably
satisfactory to the Buyer) to the effect that such transfer will be made in
compliance with Rule 144, under the Securities Act, Regulation S or will be
exempt from the registration and the prospectus delivery requirements of the
Securities Act and the registration or qualification requirements of any
applicable U.S. state securities Laws.

 

4.9 Brokers. No broker, finder or similar intermediary has acted for or on
behalf of such Seller in connection with this Agreement or the transactions
contemplated hereby, and no broker, finder, agent or similar intermediary is
entitled to any broker’s, finder’s or similar fee or other commission in
connection therewith based on any agreement with such Seller or any action taken
by them.

 

4.10 Sellers Reliance. Each of the Sellers acknowledges that, except for the
representations and warranties contained in Article 6 (as modified by the Buyer
Disclosure Schedules), in the Transaction Documents and in any certificate
delivered in accordance herewith, each Seller has not relied on any other
express or implied representation or warranty or other statement by or on behalf
of the Buyer or any of its Affiliates.

 

Article 5

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

Except as otherwise set forth on the Seller Disclosure Schedules, the Company
represents and warrants to the Buyer as of the date hereof (and, only for
purposes of Section 5.4 (Capitalization) and Section 5.18 (Title to Assets), as
of the Closing Date) as follows (for purposes of any disclosure schedule or list
that the Company or Sellers is required to provide pursuant to this Article 5,
such responsive item or disclosure shall be listed or provided, or to the extent
already provided in the Electronic Data Room, the specific location of such item
therein):

 

5.1 Organization. Each of the Company and each Company Subsidiary is duly
formed, validly existing and in good standing (to the extent such concept is
applicable) under the Laws of its jurisdiction of organization and has full
corporate power and authority to own, operate or lease the properties and assets
now owned, operated or leased by it and to carry on its business as it has been
and is currently conducted. Each of the Company and each Company Subsidiary is
qualified, licensed or registered to transact business as a foreign entity and
is in good standing (to the extent such concept is applicable) in each
jurisdiction in which the ownership or lease of property or the conduct of its
business requires such qualification, license or registration except where the
failure to be so qualified, licensed or registered or in good standing (to the
extent such concept is applicable) would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect to the Company and the
Company Subsidiaries, taken as a whole.

 

5.2 Binding Obligations. The Company has all requisite authority and power to
execute, deliver and perform this Agreement and each Transaction Document to
which it is a party and to consummate the transactions contemplated hereby and
thereby. The execution, delivery and performance of this Agreement and each
Transaction Document to which it is a party by the Company and the consummation
of the transactions contemplated hereby and thereby have been duly and validly
authorized by all necessary action on the part of the Company. This Agreement
and each Transaction Document to which it is a party has been duly executed and
delivered by the Company and, assuming that this Agreement constitutes the
legal, valid and binding obligation of the Buyer, constitutes the legal, valid
and binding obligation of the Company, enforceable against the Company in
accordance with its terms, except to the extent that the enforceability thereof
may be limited by the Equitable Exceptions.

 



- 27 -

 

 

5.3 No Defaults or Conflicts.

 

(a) The execution, delivery and performance by the Company of this Agreement and
each Transaction Document to which it is a party and the consummation by the
Company of the transactions contemplated hereby and thereby (whether with
notice, lapse of time or both) (i) do not and will not result in any violation
of the articles of incorporation or bylaws or other Organizational Documents of
the Company or the Company Subsidiaries, (ii) except as set forth on Section
5.3(a) of the Seller Disclosure Schedules, do not and will not require the
consent, notice or other action by any Person under, conflict with, result in a
violation or breach of, constitute a default or an Occurrence that, with or
without notice or lapse of time or both, would constitute a default under,
result in the acceleration of or create in any party the right to accelerate,
terminate, modify or cancel any Material Contract to which the Company or any
Company Subsidiary is a party or any Permit affecting the properties, assets or
business of the Company or the Company Subsidiaries, (iii) do not and will not
violate in any material respect any existing applicable Law, rule, regulation,
judgment, order or decree of any Governmental Authority having jurisdiction over
the Company, and (iv) do not and will not result in the creation or imposition
of any Encumbrance other than Permitted Encumbrances on any properties or assets
of the Company or the Company Subsidiaries, except, in the cases of (ii) – (iv),
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect to the Company and the Company Subsidiaries, taken as a
whole.

 

(b) No authorization, Permit or approval or other action by, and no notice to or
filing with, any Governmental Authority will be required to be obtained or made
by the Company or any Company Subsidiary in connection with the execution,
delivery and performance by the Company of this Agreement and the consummation
by the Company of the transactions contemplated hereby, except as would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect to the Company and the Company Subsidiaries, taken as a whole.

 

5.4 Capitalization.

 

(a) Other than the Company Shares, there are no other Equity Interests of the
Company issued or outstanding as of the date hereof. Except for the Company
Subsidiaries, the Company does not have any other subsidiaries, and neither the
Company nor any of the Company Subsidiaries owns, directly or indirectly, or has
the right to acquire, any Equity Interests of any Person.

 

(b) All of the Company Shares have been duly authorized, are validly issued,
fully paid and non-assessable, and are owned of record and beneficially by the
Sellers, free and clear of all Encumbrances (other than restrictions on future
transfers arising under the Securities Act and applicable state securities Laws
). All of the issued and outstanding Equity Interests of the Company
Subsidiaries have been duly authorized, are validly issued, fully paid and
non-assessable (in each case, as applicable), and are fully owned by the
Company, free and clear of all Encumbrances (other than restrictions on future
transfers arising under the Securities Act and applicable state securities
Laws).

 



- 28 -

 

 

(c) All of the Company Shares and all of the issued and outstanding Equity
Interests of the Company Subsidiaries were issued in compliance in all material
respects with applicable Laws. None of the Company Shares or any of the issued
and outstanding Equity Interests of the Company Subsidiaries were issued in
violation of any agreement, arrangement or commitment to which the Sellers, the
Company or any of the Company Subsidiaries is a party or is subject to or in
violation of any preemptive or similar rights of any Person.

 

(d) Section 5.4(d) of the Seller Disclosure Schedules sets forth all of the
Company Options and Company RSUs as of the date hereof. As of the date hereof,
no Company Options are “in-the-money” and immediately prior to the Closing, all
Company Options that have not been exercised shall have been terminated, such
that no Company Shares will have been issued to any Company Optionholders and no
amount of the Estimated Aggregate Consideration or the Final Aggregate
Consideration shall be due or payable to any of the Company Optionholders in
connection therewith (except as may be reflected in the Distribution Schedule).
Immediately prior to the Closing, all holders of Company RSUs shall have had
their respective Company RSUs accelerated and converted solely to Company Shares
in the amounts set forth on the Distribution Schedule. Other than as set forth
on Section 5.4(d) of the Seller Disclosure Schedules, there are no outstanding
or authorized options, warrants, RSUs, convertible securities or other rights,
agreements, arrangements or commitments of any character relating to the Equity
Interests of the Company or any of the Company Subsidiaries or obligating the
Sellers, the Company or any of the Company Subsidiaries to issue or sell any
Equity Interests in the Company or any of the Company Subsidiaries. Neither the
Company nor any of the Company Subsidiaries has outstanding or authorized any
stock appreciation, phantom stock, profit participation or similar rights.
Except for the Company Stockholders Agreement, there are no voting trusts,
stockholder agreements, proxies or other agreements or understandings in effect
with respect to the voting or transfer of any of the Company Shares or any
issued and outstanding Equity Interests of any of the Company Subsidiaries.

 

(e) The Distribution Schedule shall set forth a true and correct summary of the
allocation of the amounts payable to the Sellers pursuant to this Agreement. The
allocation of payments set forth on the Distribution Schedule shall comply with
the terms of the Company's Organizational Documents and the Company Shares.

 

5.5 Litigation. Except at set forth on Section 5.5 of the Seller Disclosure
Schedules, as of the date hereof, there are no Proceedings pending or, to the
Knowledge of the Company, threatened against the Company or any of the Company
Subsidiaries or affecting its properties or assets. Since the Lookback Date, no
Occurrence has occurred and as of the date hereof, no Occurrence exists that may
give rise to, or serve as a basis for, any such Proceeding. There is no
judgment, decree, injunction or order of any Governmental Authority outstanding
against the Company or the Company Subsidiaries.

 



- 29 -

 

 

5.6 Financial Statements.

 

(a) Section 5.6(a) of the Seller Disclosure Schedules sets forth a copy of each
of (i) the audited consolidated balance sheet of the Company and the Company
Subsidiaries as of December 31, 2019, December 31, 2018, and December 31, 2017
and the related audited consolidated statements of operations, cash flows, and
changes in stockholders’ equity of the Company and the Company Subsidiaries for
the fiscal years then ended (collectively, referred to as the “Audited Financial
Statements”), and (ii) the unaudited consolidated balance sheet of the Company
and the Company Subsidiaries as of April 30, 2020 (the “Balance Sheet Date”),
and the related consolidated statements of operations, cash flows, and changes
in stockholders’ equity of the Company and the Company Subsidiaries for the
three-month period then ended (collectively referred to as the “Interim
Financial Statements” and together with the Audited Financial Statements, the
“Financial Statements”). The Financial Statements (x) fairly present, in all
material respects, the consolidated financial condition and results of
operations of the Company and the Company Subsidiaries as at the respective
dates thereof and for the respective periods indicated therein and (y) were
prepared in accordance with GAAP applied on a consistent basis, subject, in the
case of the Interim Financial Statements, to normal year-end adjustments (none
of which are expected to be material) and the absence of notes.

 

(b) The Company and the Company Subsidiaries maintain a system of internal
accounting controls and procedures appropriate for their size and the industry
in which they operate that are sufficient to provide reasonable assurance
regarding the reliability of financial reporting and the preparation of their
financial statements in accordance with GAAP. Neither the Company nor any
Company Subsidiary has identified any significant deficiency or material
weakness in the system of internal accounting controls utilized by the Company
or any Company Subsidiary.

 

(c) Section 5.6(c) of the Seller Disclosure Schedules contains a true, correct
and complete list of all Indebtedness of the Company and the Company
Subsidiaries.

 

5.7 No Undisclosed Liabilities. Neither the Company nor any of the Company
Subsidiaries has any Liabilities of any kind and there is no Occurrence that
would reasonably be expected to result in any Liabilities except for (a)
Liabilities reflected on and reserved against in the Interim Financial
Statements, and (b) Liabilities that have arisen since the Balance Sheet Date in
the ordinary course of business (none of which are material (individually or in
the aggregate) or relate to breach of Contract, breach of warranty, tort,
infringement, violation of Law, order or Permit, or any Proceeding).

 

5.8 Intellectual Property.

 

(a) Section 5.8(a) of the Delayed Disclosure Schedules sets forth:

 

(i) a complete and correct list of all (A) registered patents and pending patent
applications, (B) all registered trademarks, tradenames, and service mark
registrations and applications to register any trademarks (including domain
names) therefor, (C) material unregistered trademarks, tradenames, and service
marks, (D) copyright registrations and applications therefore, (E) internet
domain name registrations, in each case to the extent used in connection with
the business and (F) Software, in each case, that are owned or purported to be
owned by the Company or the Company Subsidiaries (collectively, the “Owned
Intellectual Property”);

 



- 30 -

 

 





(ii) each exclusive or material non-exclusive license or agreement or express
grants of right to use which the Company or any of the Company Subsidiaries has
granted to any third party with respect to any Owned Intellectual Property (“IP
Outbound Licenses”); and

 

(iii) each item of Intellectual Property that any third party owns and that the
Company or any of the Company Subsidiaries uses in connection with the business
pursuant to a material license, sublicense, agreement or permission, in each
case other than licenses of commercially available off-the-shelf software
licensed pursuant to shrink-wrap or click-wrap licenses (“IP Inbound Licenses”
and together with the IP Outbound Licenses, the “IP Licenses”).

 

(b) The Owned Intellectual Property and the IP Licenses include all of the
Intellectual Property material to and used in the ordinary conduct of the
business by the Company or any of the Company Subsidiaries as currently
conducted, and, to the Knowledge of the Company, there are no other items of
Intellectual Property that are material to the ordinary conduct of the business
as currently conducted. Section 5.8(b) of the Delayed Disclosure Schedules sets
forth a complete and correct list of all of the Owned Intellectual Property and
IP Licenses set forth in the immediately preceding sentence.

 

(c) All Owned Intellectual Property is solely owned (both beneficially and with
respect to registrations and applications, as the record owner) by the Company
or the Company Subsidiaries free and clear of all Encumbrances, other than
Permitted Encumbrances, and, to the Knowledge of the Company, all Owned
Intellectual Property is subsisting, valid and enforceable;

 

(d) The Company and the Company Subsidiaries own, or have a valid right to use
free and clear of all Encumbrances (other than Permitted Encumbrances), all
Intellectual Property material to and used or held for use in, or necessary to
conduct, the business of the Company and the Company Subsidiaries as currently
conducted;

 

(e) No grants, funding, facilities, or personnel of any Governmental Authority
or university, research institution or similar entity was used to develop or
create (in whole or in part) any Owned Intellectual Property;

 

(f) Neither the validity, enforceability nor scope of, nor the Company’s or the
Company Subsidiaries’ title or other rights to, any material Intellectual
Property owned or purported to be owned by the Company or the Company
Subsidiaries, or to the Knowledge of the Company any other material Intellectual
Property used or held for use in conduct of the business of the Company and the
Company Subsidiaries, is currently being, or has been since the Lookback Date,
challenged in any Proceeding or threatened to be challenged in any Proceeding;
and

 



- 31 -

 

 

(g) (i) There are no Proceedings pending or, to the Knowledge of the Company,
threatened in writing against the Company or any of the Company Subsidiaries
alleging that the Company or any of the Company Subsidiaries is infringing,
misappropriating or otherwise violating, or has since the Lookback Date,
infringed, misappropriated or otherwise violated any of the rights of the
Company or any of the Company Subsidiaries in any of the Intellectual Property
rights of any Person; (ii) there are no Proceedings pending or threatened by the
Company or any of the Company Subsidiaries against any Person alleging
infringement, misappropriation or other violation of any Owned Intellectual
Property; (iii) the operation or conduct of the business of the Company and the
Company Subsidiaries (including the use of any Intellectual Property), as
currently conducted and conducted since the Lookback Date has not infringed,
misappropriated or otherwise violated any Intellectual Property rights of any
Person in any material respect, and there has been no Proceeding asserted or, to
the Knowledge of the Company, threatened in writing since the Lookback Date
against the Company or any of the Company Subsidiaries alleging the Company’s
infringement, misappropriation, or violation of any Intellectual Property rights
of another Person in any material respect, and (iv) since the Lookback Date, no
Person has infringed or otherwise violated any Owned Intellectual Property in
any material respect.

 

(h) Each of the Company and each Company Subsidiary has taken commercially
reasonable measures, consistent with customary practices in the industry in
which it operates, to protect the confidentiality of all of its material trade
secrets and confidential and proprietary information. The Company and each
Company Subsidiary has executed either written confidentiality and invention
assignment agreements or written agreements incorporating confidentiality and
invention assignment agreements or provisions with all of its past and present
employees, contractors, officers and consultants who have been employed or
engaged to develop material Intellectual Property related to the business of the
Company or the Company Subsidiaries and pursuant to which such employees,
contractors and consultants have (A) assigned to the Company or such Company
Subsidiary all their rights in and to all Intellectual Property they developed
in the course of their engagement with the Company or such Company Subsidiary
and (B) agreed to hold all trade secrets and confidential and proprietary
information of the Company and such Company Subsidiary in confidence both during
and after their employment or engagement. No director, officer, employee,
consultant, or other representative of the Company or any of the Company
Subsidiaries owns or, to the Knowledge of the Company, claims any rights in any
Owned Intellectual Property. To the Knowledge of the Company, (x) no Person has
excluded any material Intellectual Property from their respective
confidentiality and invention assignment agreement, (y) no Person is in breach,
in any material respects, of their respective confidentiality and invention
assignment agreement, and (z) there has not been any disclosure of or access to
any material trade secret of the Company or any of the Company Subsidiaries to
any Person in a manner that has resulted or is reasonably likely to result in
the loss of trade secret in and to such information.

 

(i) To the Knowledge of the Company, neither the Company nor any of the Company
Subsidiaries collects and uses Personal Information in any material respect.
Neither the Company nor any of the Company Subsidiaries has been notified of any
Proceeding related to data security or privacy or alleging a violation of any of
its privacy policies or any Information Privacy and Security Law, nor, to the
Knowledge of the Company has any such claim been threatened. The Company and
each of the Company Subsidiaries has taken commercially reasonable measures
designed to protect and maintain the confidentiality of all Personal Information
collected by or on behalf of the Company and such Company Subsidiary and to
maintain the security of their data storage practices for Personal Information,
in each case, in accordance, in all material respects, with all Information
Privacy and Security Laws and consistent with commercially reasonable industry
practices applicable to such types of data gathered and maintained in the
industry in which the Company and the Company Subsidiaries conducts their
business. To the Knowledge of the Company, since the Lookback Date there has
been no unauthorized access, use, or disclosure of Personal Information in the
possession or control of the Company or the Company Subsidiaries or any of its
providers or other contractors, except as would not reasonably be expected to
have a Material Adverse Effect to the Company and the Company Subsidiaries,
taken as a whole.

 



- 32 -

 

 

(j) All of the IT Systems material to the Company and the Company Subsidiaries
are owned by, or validly licensed, leased or supplied under a written contract
to the Company or one of the Company Subsidiaries, and they comprise all of the
IT Systems that are required to carry on the business of the Company as they
were carried out in the twelve (12) months prior to the date hereof. Neither the
Company nor any of the Company Subsidiaries’ rights with respect to the IT
Systems will be lost or rendered liable to termination by virtue of the
performance of this Agreement other than as set out in a Contract required to be
disclosed by this Agreement. The Company and each of the Company Subsidiaries
has maintained commercially reasonable administrative, physical and technical
safeguards consistent with normal industry practice that are designed to (i)
protect the confidentiality, integrity and accessibility of IT Systems and
information contained therein (including Intellectual Property, Personal
Information, and other information subject to confidentiality obligations), and
specifically, (ii) prevent against loss and unauthorized access, use,
modification, disclosure or other use of such information that would not, in
each foregoing case, be consistent with the Company or the Company Subsidiaries’
published privacy policy or Contract to which it is party. With respect to the
IT Systems, since the Lookback Date (A) they have not failed to comply with any
service level obligations in its Contracts with customers for the Company’s
products or services in any material respect, (B) none of the data (including
Owned Intellectual Property, Personal Information, and data owned by customers
with which Company has a Contract) that they store or process has been corrupted
to a material extent, and (C) and, to the Knowledge of the Company, none of the
data (including Owned Intellectual Property, Personal Information, and data
owned by customers with which Company has a Contract) that they store or process
has been subject to any actual or suspected material data loss or theft,
unauthorized access, malware intrusion, or other cybersecurity breach. Except as
would not reasonably be expected to be material to the Company and the Company
Subsidiaries, the Company and the Company Subsidiaries have been, and are, in
compliance with all contractual obligations concerning the security and privacy
of IT Systems and information contained therein (including Intellectual
Property, personal data and customer data, and other information subject to
confidentiality obligations).

 

5.9 Compliance with Laws. The Company and the Company Subsidiaries are, and
since the Lookback Date have been, in compliance in all material respects with
all Laws applicable to the business, operation and assets of their respective
businesses and all products manufactured and sold into commerce by or for the
Company and the Company Subsidiaries. None of the Company or any of the Company
Subsidiaries is subject to any unsatisfied order, judgment, injunction, ruling,
decision, award or decree of any Person or Governmental Authority.

 

5.10 Contracts. Section 5.10 of the Delayed Disclosure Schedules sets forth a
correct and complete list of each of the following types of Contracts to which
the Company or any of the Company Subsidiaries is a party or by which their
respective assets or properties are bound or subject as of the date hereof (such
Contracts, whether or not listed on Section 5.10 of the Delayed Disclosure
Schedules, and together with the Existing Employment Agreements and IP Licenses,
hereinafter referred to as “Material Contracts”):

 

(a) all Contracts pursuant to which the Company or any of the Company
Subsidiaries (i) made payments to any third party in the twelve (12) month
period preceding May 1, 2020, in each case, in excess of $300,000 or (ii)
received payments from any third party in the twelve (12) month period preceding
May 1, 2020, in each case, in excess of $300,000;

 



- 33 -

 

 

(b) all Contracts involving the performance of services or delivery of goods or
materials by or to the Company or any of the Company Subsidiaries (i) outside of
the continental United States or (ii) which are not terminable by the Company or
such Company Subsidiary without payment of penalty or premium on not more than
thirty (30) days’ notice;

 

(c) all partnership, joint venture tax sharing or similar agreements involving a
share of profits, losses, costs or Liabilities between the Company or any of the
Company Subsidiaries and a third party;

 

(d) all Contracts entered into in connection with any merger, consolidation or
other business combination or any acquisition or disposition of a business or
any material assets and pursuant to which the Company or any of the Company
Subsidiaries has an existing obligation; provided, that the foregoing shall not
apply to non-disclosure agreements entered into in connection therewith;

 

(e) all Contracts restricting the Company or any of the Company Subsidiaries
from (i) competing in any line of business or geographic region with any Person
(ii) soliciting any customers, suppliers, employees or contractors of any other
Person, or (iii) selling to or purchasing from any other Person;

 

(f) all collective bargaining or similar agreements;

 

(g) (i) any indenture, mortgage, pledge, security agreement, note or other
Contract evidencing Indebtedness of the Company or otherwise placing an
Encumbrance on any asset or property of the Company or any of the Company
Subsidiaries, (ii) any guaranty or any other evidence of Liability for any
Indebtedness or obligation of any other Person, or (iii) any letter of credit,
bond or other indemnity (including letters of credit, bonds or other indemnities
as to which the Company or any of the Company Subsidiaries is the beneficiary
but excluding endorsements of instruments for collection in the ordinary course
of the operation of such entity);

 

(h) all Contracts with Material Customers;

 

(i) all Contracts with Material Suppliers;

 

(j) all Contracts with any Governmental Authority;

 

(k) all outstanding powers-of-attorney granted by the Company or the Company
Subsidiaries for any purpose (other than for ordinary course tax preparation);

 

(l) each form of Contract used by the Company and the Company Subsidiaries as a
standard form in the ordinary course of business;

 



- 34 -

 

 

(m) all Contracts related to capital projects and capital expenditures in excess
of $25,000 individually or $50,000 in the aggregate; and

 

(n) each other Contract to which the Company or any of the Company Subsidiaries
is a party or by which it or its assets are otherwise bound which is reasonably
likely to involve the payment to or by the Company and/or any of the Company
Subsidiaries of more than $300,000 in the aggregate in the twelve (12) months
following the Closing Date.

 

The Company has made available to the Buyer true and complete copies of each
Material Contract (including all modifications, amendments and supplements
thereto and waivers thereunder) either in the Electronic Data Room or under
separate cover as set forth on Section 5.10(1) of the Seller Disclosure
Schedules. None of the Company, the Company Subsidiaries or, to the Knowledge of
the Company, any other party thereto is in breach of or default under (or is
alleged to be in breach or default under) or has provided or received any
written notice of any intention to terminate any Material Contract. Each
Material Contract to which the Company or any of the Company Subsidiaries is a
party (x) is a legal and binding obligation of the Company or such Company
Subsidiary, as applicable, and, to the Knowledge of the Company, the other
relevant parties thereto and (y) is in full force and effect, enforceable
against the Company or such Company Subsidiary, as applicable, and, to the
Knowledge of the Company, the other parties thereto, in accordance with the
terms thereof, except to the extent that the enforceability thereof may be
limited by the Equitable Exceptions. No Occurrence has occurred or exists which,
with notice or lapse of time or both, may give rise to, serve as a basis for, or
would constitute an event of default under any Material Contract or result in a
termination thereof or would cause or permit the acceleration or other changes
of any right or obligation or the loss of any material benefit thereunder.

 

5.11 Taxes. Except as set forth on Section 5.11 of the Delayed Disclosure
Schedules:

 

(a) Each of the Company and the Company Subsidiaries has timely filed all income
and other material Tax Returns required to be filed by it on or before the
Closing Date. All such Tax Returns are true, correct and complete in all
material respects. Each of the Company and the Company Subsidiaries has fully
and timely paid and discharged all material Taxes required to be paid by it
(whether or not shown on any Tax Returns). Each of the Company and the Company
Subsidiaries has withheld, collected and paid over to the appropriate
Governmental Authorities all Taxes required by Law to be withheld or collected
from amounts paid or owing to any employee, equityholders, creditor, holder of
securities or other third party, and has complied in all material respects with
all information reporting (including IRS Form 1099) and backup withholding
requirements. Neither the Company nor the Company Subsidiaries is currently the
beneficiary of any extension of time within which to file any Tax Return.

 

(b) Neither the Company nor any of the Company Subsidiaries is or has ever been
a member of an affiliated group within the meaning of Section 1504(a) of the
Code (or any similar group defined under a similar provision of state, local, or
foreign Law) filing a consolidated Income Tax Return, nor does the Company or
any of the Company Subsidiaries have any Liability for the Taxes of any Person
under Treasury Regulation Section 1.1502-6 or any analogous or similar provision
of Law, by Contract (except for any commercial Contract entered into in the
ordinary course of business the primary purpose of which is not Taxes), as a
transferee or successor, or otherwise.

 



- 35 -

 

 

(c) Neither the Company nor any of the Company Subsidiaries has been subject to
any audit by any Taxing Authority for Taxes, and there is no dispute or claim
concerning any Tax Liability of the Company or the Company Subsidiaries
threatened, claimed or raised in writing by any Taxing Authority.

 

(d) Neither the Company nor any of the Company Subsidiaries is a party to or
bound by any Tax Sharing Agreement with any Person.

 

(e) No claim has ever been made by a Taxing Authority in a jurisdiction where
the Company or any of the Company Subsidiaries does not file Tax Returns that
the Company or the Company Subsidiaries is or may be subject to taxation by such
jurisdiction.

 

(f) Neither the Company nor any of the Company Subsidiaries has waived any
statute of limitations in respect of Taxes or agreed to any extension of time
with respect to a Tax assessment or deficiency, which waiver or agreement is
still in effect.

 

(g) There are no Encumbrances for Taxes (other than Permitted Encumbrances) upon
any of the assets of the Company or the Company Subsidiaries.

 

(h) Neither the Company nor any of the Company Subsidiaries will be required to
include any material item of income in, or exclude any material item of
deduction from, taxable income for any taxable period (or portion thereof)
ending after the Closing Date as a result of any: (A) change in method of
accounting requested or initiated prior to the Closing; (B) use of an improper
method of accounting for a taxable period ending on or prior to the Closing
Date; (C) “closing agreement” as described in Code Section 7121 (or any
corresponding or similar provision of state, local or foreign law); (D) deferred
intercompany gain or any excess loss account described in Treasury Regulations
under Code Section 1502 (or any corresponding or similar provision of state,
local or foreign law); (E) installment sale made prior to the Closing Date; (F)
prepaid amount received on or prior to the Closing Date; (G) method of
accounting that defers the recognition of income to any period ending after the
Closing Date; or (H) election under Code Section 108(i).

 

(i) Neither the Company nor any of the Company Subsidiaries is or has ever been
a party to any “listed transaction”, as defined in Section 6707A(c)(2) of the
Code and Section 1.6011-4(b)(2) of the Treasury Regulations.

 

(j) Neither the Company nor any of the Company Subsidiaries has or has ever had
a taxable presence in any jurisdiction other than jurisdictions for which Tax
Returns have been duly filed and Taxes have been duly and timely paid.

 

(k) There are no closing agreements, ruling requests, subpoenas or requests for
information or similar arrangements with any Governmental Authority with respect
to the determination of the Tax Liability of the Company or the Company
Subsidiaries that would have continuing effect on periods (or portions thereof)
ending after the Closing Date.

 

(l) No power of attorney has been given by or is binding upon the Company or the
Company Subsidiaries with respect to Taxes or Tax Returns for any period for
which the statute of limitations (including any waivers or extensions thereof)
has not yet expired.

 



- 36 -

 

 

(m) Neither the Company nor any of the Company Subsidiaries has made an election
pursuant to Treasury Regulations Section 301.7701-3 through the filing of an IRS
Form 8832.

 

Notwithstanding anything to the contrary in this Agreement: (i) the
representations and warranties set forth in this Section 5.11, in Section 5.13
and in Section 5.14 constitute the sole and exclusive representations and
warranties regarding Taxes, Tax Returns and other matters relating to Taxes, and
(ii) nothing in this Agreement shall be construed as providing a representation
or warranty with respect to (A) Taxes for any taxable period (or portion
thereof) beginning after the Closing (except for Sections 5.11(b), (d) (h) and
(k)), or (B) the existence, amount or availability in any Tax period (or
thereof) beginning after the Closing Date of any net operating loss or other Tax
asset or attribute arising at or prior to the Closing.

 

5.12 Permits. Neither the Company nor any of the Company Subsidiaries is in
default or violation of any permits, licenses, approvals, certificates and other
authorizations of and from all Governmental Authorities necessary for the lawful
conduct of the business of the Company and the Company Subsidiaries (“Material
Permits”), and no Occurrence has occurred that, with or without notice or lapse
of time or both, would constitute a default or violation of any term, condition
or provision of any Material Permit, and no Proceeding is pending or, to the
Knowledge of the Company, threatened to revoke, modify or terminate any Material
Permit in any material respect.

 

5.13 Employee Benefit Plans.

 

(a) Section 5.13(a) of the Delayed Disclosure Schedules sets forth a true and
complete list of each “employee benefit plan” (within the meaning of
Section 3(3) of ERISA), stock purchase, stock option, severance, employment,
change-in-control, fringe benefit, collective bargaining, bonus, incentive,
deferred compensation, profit sharing, pension, retirement and all other
employee benefit plans, agreements, programs, policies or other arrangements,
whether or not subject to ERISA, which is or has been maintained, sponsored,
contributed to, or required to be contributed to, by the Company or any of the
Company Subsidiaries for the benefit of any current or former employee of the
Company or the Company Subsidiaries or under which the Company or the Company
Subsidiaries has any present or future material Liability (other than any
“multiemployer plan” as defined in Section 3(37) of ERISA (a “Multiemployer
Plan”)). All such plans, agreements, programs, policies and arrangements shall
be collectively referred to as the “Company Plans.”

 

(b) Neither the Company nor any of the Company Subsidiaries contributes to or
has any Liability (either potential or assessed) under any Multiemployer Plan.

 

(c) (i) Each Company Plan has been established and administered in accordance
with its terms in all material respects, and in material compliance with the
applicable provisions of ERISA, the Code and other applicable Laws, rules and
regulations; (ii) each Company Plan which is intended to be qualified within the
meaning of Code Section 401(a) has received a favorable determination letter
from the IRS as to its qualification, and to the Knowledge of the Company,
nothing has occurred that would or would reasonably be expected to cause the
loss of such qualification; and (iii) with respect to each Company Plan that is
a “welfare plan” within the meaning of ERISA Section 3(1), neither the Company
nor any of the Company Subsidiaries has any Liability or obligation to provide
medical or death benefits with respect to current or former employees of the
Company or such Company Subsidiary beyond their termination of employment (other
than coverage mandated by Law).

 



- 37 -

 

 

(d) Neither the Company nor any of the Company Subsidiaries contributes to or
has any Liability with respect to any benefit plan that is subject to Title IV
of ERISA.

 

(e) There is no pending, or, to the Knowledge of the Company, threatened or
anticipated Proceeding relating to any Company Plan (other than non-material
routine claims for benefits and appeals of such claims), any trustee or
fiduciaries thereof or any of the assets of any trust of any Company Plan. No
Company Plan has since the Lookback Date been the subject of an examination or
audit by any Governmental Authority. There has been no non-exempt prohibited
transaction or fiduciary breach with respect to any Company Plan for which the
Company or any of the Company Subsidiaries could be liable (either directly or
through indemnification).

 

(f) Except as required in connection with qualified plan amendments required by
the vesting of accrued benefits under any Company Plan or as contemplated under
this Agreement as a result of termination of that Company Plan or as
contemplated under this Agreement, the consummation of the transactions
contemplated by this Agreement (either alone or in connection with another
event) will not: (i) accelerate the time of payment or vesting, or increase the
amount of compensation due to any employee, officer, former employee or former
officer of the Company or any of the Company Subsidiaries; or (ii) result in the
triggering or imposition of any restrictions or limitations on the right of the
Company or any of the Company Subsidiaries to amend or terminate the Company
Plan. No amount that will be received (whether in cash or property or vesting of
property), or benefit provided to, any officer, director or employee of the
Company or the Company Subsidiaries who is a “disqualified individual” (as such
term is defined in proposed Treasury Regulation 1.280G-1) under any employment,
severance or termination agreement, other compensation arrangement or benefit
plan currently in effect as a result of the transaction contemplated by this
Agreement will be an “excess parachute payment” (as such term is defined under
280G(b)(1) of the Code); and no such person is entitled to receive any
additional payment from the Company or the Company Subsidiaries in the event
that the excise tax under 4999(a) of the Code is imposed on such person.

 

(g) To the extent applicable, all Company Plans have been fully funded, all
social security, pension and similar contributions and payments required to be
made by the Company or any of the Company Subsidiaries with respect to any
Company Plan have been fully paid when due. Any such plans or arrangements have
been established and administrated in accordance with its terms and applicable
Law.

 



- 38 -

 

 

5.14 Employee and Labor Matters.

 

(a) Section 5.14(a) of the Delayed Disclosure Schedules sets forth a true,
correct and complete listing of all material employees of the Company and the
Company Subsidiaries (collectively, the “Company Employees”), all individuals
performing services and classified as independent contractors, and all leased
employees (as defined in Code Section 414(n)) of the Company and the Company
Subsidiaries, as of the date hereof, including each such Person’s name, job
title or function and job location, as well as a list of his or her current and
prior calendar year salary or wage payable by the Company or the applicable
Company Subsidiary, and for each Company Employee, the amount of all incentive
compensation paid or payable to such Person for the current and prior calendar
year, the amount of accrued but unused vacation time and/or paid time off, each
as of the date hereof, whether any Company Employee is on an employer-sponsored
non-immigrant visa and if so, the type and expiration date, and each Company
Employee’s current status (as to leave or disability status and full time or
part time, exempt or nonexempt and temporary or permanent status). Except as
identified on Section 5.14(a) of the Seller Disclosure Schedules, neither the
Company nor any of the Company Subsidiaries has paid or promised to pay any
bonuses, commissions or incentives to any Company Employee, including any
officer or director. Each Person who provides services to the Company or any of
the Company Subsidiaries is properly classified with respect to employment
status for all purposes, including employment, labor and wage, social security
contributions and hour compliance and Tax purposes. The Company and each of the
Company Subsidiaries is, and since the Lookback Date has been, in material
compliance with all Laws relating to the employment of labor, including
provisions thereof relating to wages, hours, equal opportunity, collective
bargaining, immigration, verification of work authorization, and the payment of
social security and other Taxes.

 

(b) Section 5.14(b) of the Delayed Disclosure Schedules sets forth a true and
complete list as of the date hereof of each separate written employment,
consulting, severance, retention, indemnification, termination or
change-of-control Contract between the Company or any of the Company
Subsidiaries and any individual employee, officer or director of the Company or
such Company Subsidiary (collectively, the “Existing Employment Agreements”).

 

(c) The Company and each of the Company Subsidiaries has paid or made provision
for payment of all salaries, wages, social security contributions accrued
overtime, vacation and/or holiday pay, which are payable by the Company or such
Company Subsidiary to any Company Employees, independent contractors and leased
employees, accrued through the date hereof and to the Knowledge of the Company,
neither the Company nor any of the Company Subsidiaries is engaged in any unfair
labor practices.

 

(d) Neither the Company nor any of the Company Subsidiaries a party to any
labor, union or collective bargaining agreement or other similar agreement, and
no union or labor organization has been certified or recognized as the
representative of any of its employees, or to the Knowledge of the Company, is
seeking such certification or recognition or is attempting to organize any of
such employees. There is no pending or, to the Knowledge of the Company,
threatened, labor strike, walk-out, slowdown, work stoppage, lockout or other
similar labor activities with respect to the Company or any of the Company
Subsidiaries. Neither the Company nor any of the Company Subsidiaries are
subject to any unfair labor practice charges against the Company or the Company
Subsidiaries before the National Labor Relations Board, the Equal Employment
Opportunity Commission or any similar state, local or foreign Governmental
Authority responsible for the prevention of unlawful employment practices. To
the Knowledge of the Company, no petition has been filed nor has any proceeding
been instituted by any Company Employee or group of Company Employees with the
National Labor Relations Board or similar Governmental Authority seeking
recognition of a collective bargaining agreement. To the Knowledge of the
Company, there are no Persons attempting to represent or organize or purporting
to represent for bargaining purposes any of the Company Employees.

 



- 39 -

 

 

(e) Neither the Company nor any of the Company Subsidiaries has received written
notice of the intent of any Governmental Authority responsible for the
enforcement of labor or employment Law to conduct an investigation with respect
to or relating to employees compliance with or an alleged violation or breach of
any Company policy or practice or Law applicable thereto and, to the Knowledge
of the Company, no such investigation is in progress.

 

5.15 Environmental Compliance. Except as set forth on Section 5.15 of the Seller
Disclosure Schedules:

 

(a) The Company and the Company Subsidiaries are, and since the Lookback Date
have been, in material compliance with all Environmental Laws and have not
received from any Person any (i) written Environmental Notice or Environmental
Claim, or (ii) written request for information pursuant to Environmental Law, or
(iii) been party to any order, decree or settlement issued pursuant to
Environmental Law which, in each case, either remains pending or unresolved, or
is the source of ongoing obligations or requirements.

 

(b) The Company and the Company Subsidiaries are, and since the Lookback Date
have been, in material compliance with all Environmental Permits necessary for
the ownership, lease, operation or use of the business or assets of the Company
and the Company Subsidiaries.

 

5.16 Insurance.

 

(a) Section 5.16(a) of the Delayed Disclosure Schedules sets forth each policy
and binder of insurance (including property, casualty, liability, life, health,
accident, workers’ compensation and bonding arrangements) owned by, or
maintained for the benefit of, or respecting which any premiums are paid
directly or indirectly by the Company or any of the Company Subsidiaries
(collectively, the “Insurance Policies”). the Insurance Policies are in full
force and effect and shall remain in full force and effect following
consummation of the transactions contemplated by this Agreement. The premiums
due and payable under the Insurance Policies have been paid in full or have been
fully accrued for on the Financial Statements.

 

(b) None of the Company or the Company Subsidiaries has received (i) written
notice that would reasonably be expected to be followed by a written notice of
cancellation or non-renewal of any Insurance Policy, (ii) any notice of denial
of coverage or reservation of rights with respect to any pending or threatened
claims against any such Insurance Policy, (iii) any notice that any issuer of
such Insurance Policy has filed for protection under applicable bankruptcy or
insolvency Laws or is otherwise in the process of liquidating or has been
liquidated, or (iv) any other indication that any such Insurance Policy may no
longer be in full force or effect or that the issuer of any such policy or
binder may be unwilling or unable to perform its obligations thereunder.

 

5.17 Real Property.

 

(a) Neither the Company nor any of the Company Subsidiaries owns any real
property.

 



- 40 -

 

 

(b) Section 5.17(b) of the Delayed Disclosure Schedules sets forth all real
property leased or subleased (the “Leased Real Property”) by the Company or any
of the Company Subsidiaries (the Contracts pursuant to which such Leased Real
Property is leased being the “Leases”) and a copy of the Leases. With respect to
the Leases, neither the Company nor any of the Company Subsidiaries or, to the
Knowledge of the Company, any other party to any such Lease, is in breach of or
default under such Lease in any material respect. Each Lease to which the
Company or such Company Subsidiary is a party (i) is a legal and binding
obligation of the Company or such Company Subsidiary, as applicable, and, to the
Knowledge of the Company, the other relevant parties thereto and (ii) is in full
force and effect, enforceable against the Company or such Company Subsidiary, as
applicable, and, to the Knowledge of the Company, the other parties thereto, in
accordance with the terms thereof, except to the extent that the enforceability
thereof may be limited by the Equitable Exceptions. The Company or such Company
Subsidiary has accepted possession of the Leased Real Property demised pursuant
to each Lease and is in actual possession thereof and has not sublet, assigned,
encumbered or hypothecated its leasehold interest. Except as set forth on
Section 5.17(b) of the Delayed Disclosure Schedules, the Company or such Company
Subsidiary has all right, title, and interest in all leasehold estates and other
rights purported to be granted to it by each Lease, in each case free and clear
of any Encumbrance. To the Knowledge of the Company there are no Occurrences
which, with the passage of time, notice, or both, would result in a breach or
default on the part of the Company or such Company Subsidiary or the lessor
thereunder.

 

5.18 Title to Assets.

 

(a) The Company or a Company Subsidiary has good and valid title to, or a valid
leasehold interest in or other valid right to use, all of the tangible assets
and properties that are (i) reflected in the Interim Financial Statements, or
(ii) were acquired since the Balance Sheet Date and are material to the
operations of the business and the Company or the Company Subsidiaries (except
in each case for assets and properties disposed of since the Balance Sheet Date
in the ordinary course of business consistent with past practice). All such
assets and properties are held free and clear of all Encumbrances other than
Permitted Encumbrances.

 

(b) Immediately following the consummation of the transactions contemplated by
this Agreement, the Company and the Company Subsidiaries will own or have the
right to use all assets (whether tangible, intangible or mixed) reasonably
necessary for the continued conduct of the business of the Company and the
Company after the Closing in the same manner as conducted immediately prior to
the Closing.

 

5.19 Affiliate Transactions. Except for the Existing Employment Agreements,
neither the Company nor any of the Company Subsidiaries is a party to any
Contract with any Related Party. No Related Party has any claim or right against
the Company or any of the Company Subsidiaries.

 

5.20 Absence of Certain Changes or Events. Since the Balance Sheet Date, (x)
there has been no Material Adverse Effect, (y) the Company and the Company
Subsidiaries have conducted their respective businesses in the ordinary course
of business (other than with respect to the sale process in connection with the
transactions contemplated by this Agreement and the Transaction Documents), and
(z) neither the Company nor any Company Subsidiary has taken any action that, if
taken after the date of this Agreement, would require the consent of the Buyer
pursuant to Section 7.1.

 



- 41 -

 

 

5.21 Customers and Suppliers. Section 5.21 of the Delayed Disclosure Schedules
sets forth: (a) the ten (10) largest customers of the Company and the Company
Subsidiaries, measured by the aggregate revenues attributable to each during the
twelve (12) month period preceding May 1, 2020 (the “Material Customers”), and
(b) the ten (10) largest suppliers and vendors of the Company and the Company
Subsidiaries, measured by the aggregate expenditures attributable to each during
the twelve (12) month period preceding May 1, 2020 (the “Material Suppliers”).
No such Material Customer or Material Supplier (x) has terminated or materially
reduced the amount of business transacted with the Company or any of the Company
Subsidiaries from that which has been conducted with the Company or such Company
Subsidiary since January 1, 2020 or (y) provided notice to the Company or any of
the Company Subsidiaries of its intention to do any of the foregoing in clause
(x).

 

 

5.22 Accounts Receivable. The accounts receivable reflected on the Interim
Financial

 

Statements and the accounts receivable arising after the date thereof (a) have
arisen from bona fide transactions entered into by the Company or the Company
Subsidiaries involving the sale of goods or the rendering of services in the
ordinary course of business consistent with past practice; (b) constitute only
valid, undisputed claims of the Company or the Company Subsidiaries not subject
to claims of set-off or other defenses or counterclaims other than normal cash
discounts accrued in the ordinary course of business consistent with past
practice; and (c) are subject to a reserve for bad debts shown on the Interim
Financial Statements. The reserve for bad debts shown on the Interim Financial
Statements or, with respect to accounts receivable arising after the Balance
Sheet Date, on the accounting records of the Company and the Company
Subsidiaries have been determined in accordance with GAAP consistently applied,
subject to normal year-end adjustments and the absence of disclosures normally
made in footnotes.

 

5.23 Foreign Corrupt Practices Act.

 

(a) To the Knowledge of the Company, none of the Company, any of the Company
Subsidiaries or any director, officer, agent, employee, Affiliate or other
Person acting on behalf of the Company or any of the Company Subsidiaries is
aware of or has taken any action, directly or indirectly, that would result in a
violation by such Persons of either (i) the Foreign Corrupt Practices Act of
1977 (the “FCPA”) or any other applicable anti-corruption or anti-money
laundering Law, including making use of the mails or any means or
instrumentality of interstate commerce corruptly in furtherance of an offer,
payment, promise to pay or authorization of the payment of any money, or other
property, gift, promise to give, or authorization of the giving of anything of
value to any “foreign official” (as such term is understood with respect to the
FCPA) or any foreign political party or official thereof or any candidate for
foreign political office or agent thereof, in contravention of the FCPA or (ii)
or any other applicable anti-corruption or anti-money laundering Law. To the
Knowledge of the Company, the Company and the Company Subsidiaries have
conducted their businesses in compliance with the FCPA and have instituted and
maintain policies and procedures designed to ensure, and which are reasonably
expected to continue to ensure, continued compliance therewith.

 



- 42 -

 

 

(b) Neither the Company nor any of the Company Subsidiaries (i) has any pending
voluntary self-disclosures with respect to applicable export or reexport control
or sanctions Laws, orders or regulations of any and all applicable
jurisdictions, including the United States and any jurisdiction in which the
Company is established or from which it exports or reexports any items or in
which it provides services, including the Export Administration Regulations with
the Bureau of Industry and Security of the U.S. Department of Commerce,
sanctions and embargo executive orders and regulations administered by the
Office of Foreign Assets Control of the U.S. Treasury Department and the
International Traffic in Arms Regulations administered by the Directorate of
Defense Trade Controls of the U.S. State Department, all as amended from time to
time (collectively, “Export Control Laws”), or (ii) has received written notice
from any Governmental Authority that the Company or such Company Subsidiaries is
under criminal or civil investigation concerning any of the Export Control Laws.
The Company and the Company Subsidiaries have at all times acted without
violation and in compliance with the Export Administration Regulations with the
Bureau of Industry and Security of the U.S. Department of Commerce and any
sanctions and embargo executive orders and regulations administered by the
Office of Foreign Assets Control of the U.S. Treasury Department.

 

(c) Neither the Company nor any of the Company Subsidiaries has received any
written notice from any Governmental Authority of non-compliance with any of the
Export Control Laws which could subject the Company or such Company Subsidiary
to civil or criminal fines, penalties or other measures.

 

5.24 Bank Accounts; Powers of Attorney. Section 5.24 of the Delayed Disclosure
Schedules sets forth a true, correct and complete list of: (a) each bank,
savings and loan or similar financial institution with which the Company and/or
any Company Subsidiary has an account or safety deposit box or other similar
arrangement, (b) the type of account, (c) the numbers or other identifying codes
of such accounts, safety deposit boxes or other similar arrangements and (d) the
names of all Persons authorized to access or draw on any such accounts, safety
deposit box facilities or other similar arrangements.

 

5.25 Solvency. No insolvency proceeding of any character, including bankruptcy,
receivership, reorganization, composition or arrangement with creditors,
voluntary or involuntary, affecting the Company or any of the Company
Subsidiaries, any of its assets or properties, is pending or, to the Knowledge
of the Company, threatened. Neither the Company nor any Company Subsidiary has
taken any action in contemplation of, or that would constitute the basis for,
the institution of any such insolvency proceedings. No obligation is being
incurred in connection with the transactions contemplated by this Agreement with
the intent to hinder, delay or defraud either present or future creditors of the
Company, the Company Subsidiaries, the Sellers or any of their respective
Affiliates.

 

5.26 Brokers. Except for Moelis & Company, no broker, finder or similar
intermediary has acted for or on behalf of the Company or the Company
Subsidiaries in connection with this Agreement or the transactions contemplated
hereby, and no broker, finder, agent or similar intermediary is entitled to any
broker’s, finder’s or similar fee or other commission in connection therewith
based on any agreement with the Company or the Company Subsidiaries or any
action taken by them.

 



- 43 -

 

 

5.27 Company’s Reliance. The Company acknowledges that, except for the
representations and warranties contained in Article 6 (as modified by the Buyer
Disclosure Schedules), in the Transaction Documents and in any certificate
delivered in accordance herewith, the Company has not relied on any other
express or implied representation or warranty or other statement by or on behalf
of the Buyer or any of its Affiliates.

 

5.28 Exclusivity of Representations. Except for the representations and
warranties contained in Articles 4 and 5 of this Agreement (as modified by the
Seller Disclosure Schedules) or any statement contained in the Seller Disclosure
Schedules or any certificate or other document furnished or to be furnished to
the Buyer by the Sellers or its Representatives, none of the Sellers, the
Company, the Company Subsidiaries or any other Person has made, makes or shall
be deemed to make any other representation or warranty of any kind whatsoever,
express or implied, written or oral, at law or in equity, on behalf of the
Sellers, the Company or the Company Subsidiaries, or any of their respective
Affiliates, including with respect to the Company Shares or their respective
assets and liabilities, and the Sellers and the Company hereby disclaim all
other representations and warranties of any kind whatsoever, express or implied,
written or oral, at law or in equity, whether made by or on behalf of the
Sellers, the Company, the Company Subsidiaries or any other Person.

 

5.29 Electronic Data Room. The information and documentation contained in
the Electronic Data Room, together with the information set forth on the Seller
Disclosure Schedules and the Delayed Disclosure Schedules, (i) is true and
accurate in all material respects, (ii) reflects the subject matter to which it
is identified as relating to on its face, (iii) does not include, or omit, any
matter of material importance which is materially incorrect or misleading and
(iv) does not omit any material information or agreement (including any talent
agreements) to which the Company or any Company Subsidiary is a party that is
required to be disclosed under this Article 5.

 

Article 6

REPRESENTATIONS AND WARRANTIES OF THE BUYER and parent

 

Except (a) as otherwise expressly set forth on the disclosure schedules of the
Buyer and Parent attached hereto (collectively, the “Buyer Disclosure
Schedules”) or (b) as disclosed in the Parent SEC Reports filed or furnished on
or prior to the date hereof, each of the Buyer and Parent, jointly and
severally, represents and warrants to the Sellers as of the date hereof as
follows (as used in this Article 6, “to the knowledge of the Buyer or Parent”
shall mean information actually known by Robert S. Ellin and Michael L. Zemetra,
and the knowledge such persons would have after reasonable due inquiry):

 

6.1 Organization. The Buyer and Parent are each corporations duly organized,
validly existing and in good standing under the Laws of the jurisdiction in
which it is organized.

 

6.2 Binding Obligations. The Buyer and Parent each has all requisite authority
and power to execute, deliver and perform this Agreement and each Transaction
Document to which it is a party and to consummate the transactions contemplated
hereby and thereby. The execution, delivery and performance by the Buyer and
Parent of this Agreement and each Transaction Document to which it is a party
and the consummation of the transactions contemplated hereby and thereby have
been duly and validly authorized by all necessary action on the part of the
Buyer and Parent, as applicable. This Agreement and each Transaction Document to
which it is a party has been duly executed and delivered by the Buyer and Parent
and, assuming that this Agreement and each Transaction Document constitutes the
legal, valid and binding obligations of the Sellers and the Company, constitutes
the legal, valid and binding obligations of the Buyer and Parent, enforceable
against the Buyer and Parent in accordance with its terms, except to the extent
that the enforceability thereof may be limited by the Equitable Exceptions.

 



- 44 -

 

 

6.3 No Defaults or Conflicts.

 

(a) The execution, delivery and performance by the Buyer and Parent of this
Agreement and each Transaction Document to which it is a party and the
consummation by the Buyer of the transactions contemplated hereby and thereby
(whether with notice, lapse of time or both) (i) do not and will not result in
any violation of the applicable Organizational Documents of the Buyer and
Parent, (ii) do not and will not conflict with, or result in a breach of any of
the terms or provisions of, or constitute a default under, any Contract to which
the Buyer or Parent is a party or by which it is bound or to which its
properties are subject, and (iii) do not and will not violate any existing
applicable Law, rule, regulation, judgment, order or decree of any Governmental
Authority having jurisdiction over the Buyer and Parent; provided, however, that
no representation or warranty is made in the foregoing clauses (i), (ii) or
(iii) with respect to matters that, individually or in the aggregate, would not
reasonably be expected to have a material adverse effect on the Buyer or
Parent’s ability to consummate the transactions contemplated hereby.

 

(b) No authorization or approval or other action by, and no notice to or filing
with, any Governmental Authority will be required to be obtained or made by the
Buyer or Parent in connection with the execution, delivery and performance by
the Buyer and Parent of this Agreement and the consummation by the Buyer and
Parent of the transactions contemplated hereby, other than such as have been
obtained or made or which the failure to obtain would not reasonably be expected
to have a material adverse effect on the Buyer or Parent’s ability to consummate
the transactions contemplated hereby.

 

6.4 Litigation. Except as set forth in Section 6.4 of the Buyer Disclosure
Schedules, is no Proceeding pending or, to the knowledge of the Buyer or Parent,
threatened against the Buyer or Parent before any Governmental Authority which
seeks to prevent the transactions contemplated hereby or that otherwise would
reasonably be expected to have a material adverse effect on the Buyer or
Parent’s ability to effect the transactions contemplated hereby.

 

6.5 Parent Capitalization.

 

(a) The authorized capital stock of Parent consists of 500,000,000 shares of
common stock and 10,000,000 shares of preferred stock, $0.001 par value per
share. As of the close of business on the Business Day prior to the date hereof,
there were (i) 59,629,313 shares of common stock issued and outstanding and no
shares of preferred stock issued and outstanding and (ii) no shares of common
stock or preferred stock are held in treasury.

 



- 45 -

 

 

(b) Except as set forth in the Parent SEC Reports or in Section 6.5(b) of the
Buyer Disclosure Schedules, (i) there are no Equity Interests of any class of
Parent, or any security exchangeable into or exercisable for such Equity
Interests, issued, reserved for issuance or outstanding, (ii) there are no
options, warrants, equity securities, calls, rights, commitments or agreements
to which Parent is a party or by which Parent is bound obligating Parent to
issue, exchange, transfer, deliver or sell, or cause to be issued, exchanged,
transferred, delivered or sold, additional shares of capital stock or other
Equity Interests of Parent or any security or rights convertible into or
exchangeable or exercisable for any such shares or other Equity Interests, or
obligating Parent to grant, extend, otherwise modify or amend or enter into any
such option, warrant, Equity Interest, call, right, commitment or agreement,
(iii) Parent has no obligation (contingent or otherwise) to issue any
subscription, warrant, option, convertible security or other such right, or to
issue or distribute to holders of any Equity Interests of Parent any evidences
of Indebtedness or assets of Parent, and (iv) Parent has no obligation
(contingent or otherwise) to purchase, redeem or otherwise acquire any Equity
Interests or to pay any dividend or to make any other distribution in respect
thereof.

 

6.6 Parent Stock. The shares of Parent Stock subject to issuance pursuant to
Article 2, upon issuance on the terms and conditions specified in the
instruments pursuant to which they are issuable, are duly authorized, validly
issued, fully paid and non-assessable, free and clear of all Encumbrances (other
than restrictions on future transfers arising under the Securities Act and
applicable state securities Laws or any Encumbrances imposed as a result of any
action or inaction of any Seller). The shares of Parent Stock are not subject to
and are not issued in violation of any purchase option, call option, right of
first refusal, preemptive right, subscription right or any similar right under
any provision of Parent’s Organizational Documents, Delaware General Corporation
Law, or any agreement to which Parent is a party or is otherwise bound. There
are no obligations, contingent or otherwise, of Parent or its Affiliates to
repurchase, redeem or otherwise acquire any shares of Parent Stock.

 

6.7 Parent SEC Filings; Financial Statements; Information Provided.

 

(a) Parent has filed all registration statements, forms, reports, certifications
and other documents required to be filed by Parent with the SEC since January 1,
2017 (the “Parent SEC Reports”). All of the Parent SEC Reports (i) have been
filed on a timely basis, (ii) at the time filed, complied as to form in all
material respects with the requirements of the Securities Act and the Exchange
Act applicable to such Parent SEC Reports and (iii) did not at the time they
were filed contain any untrue statement of a material fact or omit to state a
material fact required to be stated in such Parent SEC Reports or necessary in
order to make the statements in such Parent SEC Reports, in the light of the
circumstances under which they were made, not misleading, in any material
respect.

 

(b) Each of the consolidated financial statements (including, in each case, any
related notes and schedules) contained in the Parent SEC Reports at the time
filed (i) complied in all material respects with applicable accounting
requirements and the published rules and regulations of the SEC with respect
thereto, (ii) were prepared in accordance with GAAP applied on a consistent
basis throughout the periods involved and at the dates involved (except as may
be indicated in the notes to such financial statements or, in the case of
unaudited interim financial statements, as permitted by the SEC on Form 10-Q
under the Exchange Act), and (iii) fairly presented in accordance with GAAP the
consolidated financial position of Parent and its subsidiaries as of the dates
indicated and the consolidated results of its operations and cash flows for the
periods indicated, except that the unaudited interim financial statements were
or are subject to normal and recurring year-end adjustments. Except as set forth
in the Parent SEC Reports, Parent has no liabilities or obligations of any
nature (whether accrued, absolute, contingent or otherwise) required by GAAP to
be set forth on a balance sheet of Parent or in the notes thereto, and since the
date of the last balance sheet of Parent filed in the Parent SEC Reports, there
is no Occurrence that would reasonably be expected to result in any Liabilities
except for Liabilities that have arisen in the ordinary course of business (none
of which are material (individually or in the aggregate) or relate to breach of
Contract, breach of warranty, tort, infringement, violation of Law, order or
Permit, or any Proceeding).

 



- 46 -

 

 

(c) Except as disclosed in the Parent SEC Reports, from the date of the most
recent audited financial statements included in the Parent SEC Reports to the
date of this Agreement, Parent has conducted its business only in the ordinary
course, other than with respect to taking any necessary actions in connection
with, and other than to the extent it has not be possible to conduct its
business by reason of, any epidemic, pandemic or other similar outbreak
(including the COVID-19 virus).

 

6.8 Parent Listing; Investment Company. The Parent Stock is registered pursuant
to Section 12(b) of the Exchange Act, and Parent has not received any written
notification that the SEC is contemplating terminating such registration. Parent
has not, in the twelve (12) months preceding the date hereof, received written
notice from NASDAQ to the effect that Parent is not in compliance with the
listing or maintenance requirements of such market or exchange, and to the
knowledge of Parent, Parent has no reason to believe that it will not in the
foreseeable future continue to be in compliance with the listing and maintenance
requirements. Parent is not, and is not an Affiliate of, and immediately after
the Closing, will not be or be an Affiliate of, an “investment company” within
the meaning of the Investment Company Act of 1940, as amended.

 

6.9 Brokers. No broker, finder or similar intermediary has acted for or on
behalf of the Buyer or Parent in connection with this Agreement or the
transactions contemplated hereby, and no broker, finder, agent or similar
intermediary is entitled to any broker’s, finder’s or similar fee or other
commission in connection therewith based on any agreement with the Buyer or
Parent or any action taken by the Buyer or Parent.

 

6.10 Solvency. No insolvency proceeding of any character, including bankruptcy,
receivership, reorganization, composition or arrangement with creditors,
voluntary or involuntary, affecting the Buyer, Parent, any of their assets or
properties, is pending or, to the knowledge of Buyer or Parent, threatened.
Neither Buyer nor Parent has taken any action in contemplation of, or that would
constitute the basis for, the institution of any such insolvency proceedings. No
obligation is being incurred in connection with the transactions contemplated by
this Agreement with the intent to hinder, delay or defraud either present or
future creditors of Buyer, Parent or any of their respective Affiliates.

 

6.11 Exclusivity of Representations. Except for the representations and
warranties contained this Article 6 (as modified by the Buyer Disclosure
Schedules), in the other Transaction Documents and in any certificates being
delivered in connection with the Closing, none of the Buyer or Parent or any
other Person has made, makes or shall be deemed to make any other representation
or warranty of any kind whatsoever, express or implied, written or oral, at law
or in equity, on behalf of the Buyer or Parent or any of the Buyer or Parent’s
Affiliates, or with respect to the Buyer, Parent, their Affiliates or their
respective businesses, assets, operations, liabilities, condition (financial or
otherwise) or prospects, and the Buyer and Parent hereby disclaims all other
representations and warranties of any kind whatsoever, express or implied,
written or oral, at law or in equity, whether made by or on behalf of the Buyer
or Parent or any other Person.

 



- 47 -

 

 

Article 7

 

COVENANTS

 

7.1 Conduct of the Business Prior to the Closing. Except as contemplated by this
Agreement, from the date hereof until the earlier of the Closing and the
termination of this Agreement, the Sellers shall, and shall cause the Company
and the Company Subsidiaries not undertake any of the following actions without
the prior written consent of the Buyer (which consent shall not be unreasonably
withheld, conditioned or delayed):

 

(a) (i) amend or otherwise change the Organizational Documents of the Company or
any of the Company Subsidiaries, or (ii) adopt a plan of complete or partial
liquidation, dissolution, merger, or consolidation;

 

(b) unless otherwise expressly contemplated by this Agreement, (i) issue, sell,
transfer, dispose of or encumber any Seller’s Equity Interests in the Company,
(ii) redeem, purchase or otherwise acquire, or make or declare any dividend or
any other distribution in respect of, any of such Seller’s Equity Interests in
the Company, or (iii) effect any recapitalization, reclassification, profits
interests or like change in capitalization;

 

(c) sell, transfer, lease, license, sublicense, or otherwise dispose of any
property or assets having a value in excess of $50,000, other than in the
ordinary course of business;

 

(d) (i) incur, forgive, guarantee or modify any Indebtedness or subject any
properties or assets of the Company or any Company Subsidiary to any
Encumbrances (other than Permitted Encumbrances), or (ii) make any loans or
advances to any third party;

 

(e) (i) grant or announce any new incentive awards, bonus or similar
compensation or any increase in the wages, salaries, compensation, bonuses, or
incentives payable to any Company Employee or independent contractor providing
similar services, (ii) establish or increase or promise to increase any benefits
under any Company Plan, (iii) adopt, amend or terminate any employment agreement
for an employee whose base salary is at least $100,000, (iv) implement any
employee layoffs that could implicate the WARN Act or (v) hire or engage any
individual on a full-time, part-time, consulting, independent contractor, or
other basis, except for any employee with an annualized salary or equivalent
compensation not in excess of $100,000;

 

(f) enter into, adopt, amend, or terminate any collective bargaining agreement,
works council agreement, trade union agreement, employee representation
agreement, or similar agreement or arrangement

 

(g) file for voluntary bankruptcy, or have a proceeding for involuntary
bankruptcy initiated against the Company or the Company Subsidiaries that is not
dismissed within the earlier of (i) ninety (90) days and (ii) the Termination
Date;

 



- 48 -

 

 

(h) enter into, materially amend or terminate any Material Contract or any
Insurance Policy;

 

(i) merge or consolidate with, or purchase substantially all of the assets of,
or otherwise acquire any business of any Person;

 

(j) sell, transfer, assign, lease, license, sublicense, abandon, permit to lapse
or expire (other than expiration of registered Intellectual Property in
accordance with its maximum statutory term) or otherwise dispose of any Owned
Intellectual Property;

 

(k) permit any Material Permit to lapse or expire;

 

(l) change or modify in any manner the existing credit, collection and payment
policies, procedures and practices with respect to accounts receivable and
accounts payable, including (i) acceleration of collections of receivables
(including through the use of discounts for early payment, requests for early
payment or otherwise) and (ii) failure to pay payables when due or delay in
payment of payables compared to past practices (including continuation of past
practices with respect to the early payment of payables to obtain the benefit of
any payment discounts);

 

(m) make any material change to its accounting (including Tax accounting)
methods, principles or practices, except as required by Law or GAAP;

 

(n) incur any Liability for Taxes other than in the ordinary course of business,
make or rescind any Tax election, change any annual accounting period, adopt or
change any method of accounting or policy or reverse any accruals (except as
required by a change in Law or GAAP), file any amended Tax Returns, enter into
any Tax Sharing Agreement, sign or enter into any closing agreement or
settlement agreement, settle or compromise any claim or assessment of Tax
Liability, surrender any right to claim a refund, offset or other reduction in
Liability, consent to any extension or waiver of the limitations period
applicable to any claim or assessment, in each case with respect to Taxes;

 

(o) waive any material claims or rights of material value of the Company or
enter into any compromise, settlement or release with respect to any Proceeding
affecting the Company or any Company Subsidiary, other than any settlement or
release involving less than $50,000 that contemplates only the payment of money
(which payment shall be fully paid prior to the Closing Date) without admission
of wrongdoing or misconduct, without ongoing limits on the ownership, conduct or
operation of the Business and results in a full and absolute release of the
claims giving rise to such Proceeding; or

 

(p) agree in writing to take any of the foregoing actions.

 



- 49 -

 

 

7.2 Access to Information.

 

(a) From the date hereof until the earlier of the Closing and the termination of
this Agreement, the Seller Representative shall (i) provide the Buyer and its
Representatives with reasonable access, upon reasonable prior notice and during
normal business hours, to the personnel, assets, properties, and books and
records of the Company and the Company Subsidiaries, and (ii) furnish the Buyer
and its Representatives with such information and data concerning the Company
and the Company Subsidiaries as the Buyer may reasonably request; provided,
however, that any such access shall be conducted in a manner not to unreasonably
interfere with the operations of the Company or any Company Subsidiaries.

 

(b) Any information provided to or obtained by the Buyer or its authorized
Representatives pursuant to Section 7.2(a) above shall be “Confidential
Information” as defined in the Confidentiality Agreement, dated as of February
15, 2019, by and between Parent and the Company (the “Confidentiality
Agreement”), and shall be held by the Buyer in accordance with and be subject to
the terms of the Confidentiality Agreement. The terms of the Confidentiality
Agreement shall continue in full force and effect until the Closing, at which
time the Confidentiality Agreement shall terminate. In the event of the
termination of this Agreement for any reason prior to the Closing, the
Confidentiality Agreement shall continue in full force and effect in accordance
with its terms.

 

7.3 Further Assurances; Efforts. From the date hereof until the earlier of the
Closing and the termination of this Agreement, (a) each of the parties shall
execute such documents and perform such further acts as may be reasonably
required to carry out the provisions hereof and the actions contemplated hereby,
and (b) each party shall, on or prior to the Closing Date, use its commercially
reasonable efforts to fulfill or obtain the fulfillment of the conditions
precedent to the consummation of the transactions contemplated hereby, including
the execution and delivery of any documents, certificates, instruments or other
papers that are reasonably required for the consummation of the transactions
contemplated hereby, including the delivery by each Seller all further
assurances of accredited status as may reasonably be requested by the Buyer;
provided, that, the foregoing shall in no event be interpreted to require any
party to waive any conditions precedent to the consummation of the transactions
contemplated hereby. From and after the Closing, each of the parties hereto
shall, and shall cause its Affiliates to, from time to time at the request of
another party, without any additional consideration, furnish such requesting
party such further information or assurances, execute and deliver such
additional documents, instruments and conveyances, and take such other actions
and do such other things, as may be reasonably necessary or appropriate to carry
out the provisions of this Agreement and the other Transaction Documents and
give effect to the transactions contemplated hereby and thereby, including the
transfer to the Buyer of the Company Shares, free and clear of all Encumbrances.

 



- 50 -

 

 

7.4 Exclusive Dealing. From the date hereof until the earlier of the Closing and
the termination of this Agreement, none of the Sellers, the Company, the Company
Subsidiaries, or any of their respective Affiliates and each of their respective
Representatives shall, directly or indirectly, take, or direct any other Person
to take on its behalf, any action to solicit, encourage or enter into any
negotiation, discussion, Contract or instrument, with, or provide any
information to, any Person other than the Buyer and its Affiliates and their
respective Representatives, that relates to, or would reasonably be expected to
lead to, (a) any sale of any Company Shares or any Equity Interests of the
Company, (b) any lease, sale, transfer or other disposition of the assets of the
Company or any Company Subsidiary, (c) any merger, recapitalization or similar
transaction with respect to the Company or any Company Subsidiary, or (d) any
other transaction that does or would reasonably be expected to impede or
otherwise delay the transaction contemplated hereby (collectively, an
“Alternative Transaction”); provided that the actions contemplated herein with
respect to the Company Options shall not be deemed to be a violation of the
preceding sentence. None of the Sellers, the Company, the Company Subsidiaries,
their respective Affiliates and each of their respective Representatives shall
assist any third party in preparing or soliciting an offer relating in any way
to an Alternative Transaction (in each case other than with respect to the
transactions contemplated by this Agreement). Promptly following the date
hereof, each Seller, the Company, and each Company Subsidiary, as applicable,
shall terminate any and all negotiations or discussions with any third party
regarding any proposal concerning any Alternative Transaction. In the event that
any Seller or the Company receives any inquiry, proposal or offer from any third
party concerning an Alternative Transaction, such Person shall promptly notify
the Buyer in writing of the receipt of any such correspondence as well as the
material terms thereof. The parties acknowledge and agree that solely
ministerial acts, such as answering unsolicited telephone calls without
providing any substantive information, shall not be deemed to constitute a
breach of this Section 7.4.

 

7.5 Public Announcements. No party to this Agreement will, and each party shall
cause its Affiliates and their respective Representatives not to, issue or cause
the publication of any press release or other public announcement with respect
to this Agreement or the transactions contemplated hereby without the prior
written consent of the other party (which consent may not be unreasonably
withheld, conditioned or delayed); provided, however, that nothing herein will
prohibit any party from (issuing or causing publication of any such press
release or public announcement to the extent that such disclosure is required by
applicable Law or stock exchange requirements, provided, that the other party is
provided with the opportunity to review and comment on such press release or
public announcement prior to such issuance or publication, to the extent
practicable, and such comments will be considered in good faith.

 

7.6 Employee Matters.

 

(a) From and after the Closing Date until the twelve (12)-month anniversary
thereof (or such later period as may be required by applicable law), the Buyer
shall, and shall cause its Affiliates (including, after the Closing, the Company
and the Company Subsidiaries) to, provide to each employee of the Company and
the Company Subsidiaries as of the Closing annual compensation or hourly wages,
as applicable, and employee benefits that are substantially similar in the
aggregate to the compensation and employee benefits provided to each such
employee immediately prior to the Closing (without effect given to actions taken
with respect to the COVID-19 pandemic); provided, however, that nothing herein
shall result in the duplication of any benefits.

 

(b) The Buyer shall cause service rendered by the Company Employees prior to the
Closing Date to be taken into account, to the extent practicable, for all
purposes including participation, coverage, vesting and level of benefits, as
applicable, under all Company Plans assumed by the Buyer, and for purposes of
eligibility and vesting under all other employee benefit plans, programs,
policies and arrangements of the Buyer and its Affiliates (including the
Company) from and after the Closing Date, to the same extent as such service was
taken into account under corresponding plans of the Company and the Company
Subsidiaries, as applicable, for such purposes; provided, however, that nothing
herein shall result in the duplication of any benefits.

 



- 51 -

 

 

(c) Nothing in this Section 7.6, whether express or implied, shall be treated as
creating a benefit plan, an amendment or other modification of any benefit plan
of the Company or any of the Company Subsidiaries or any benefit plan maintained
by the Buyer or any of its Affiliates (including, after the Closing, the Company
and the Company Subsidiaries) or requiring the Buyer or any of its Affiliates to
cause the employees of the Company or any of the Company Subsidiaries to be
covered under or eligible to participate in any benefit plan of the Buyer or any
of its Affiliates. Nothing in this Section 7.6, whether express or implied,
shall diminish the Buyer’s or its Affiliates’ (including, after the Closing, the
Company and the Company Subsidiaries) right to amend and/or terminate any
benefit at any time or from time to time. The representations, warranties,
covenants and agreements contained herein are for the sole benefit of the
parties hereto, and the employees of the Company and the Company Subsidiaries
are not intended to be and shall not be construed as beneficiaries hereof.

 

(d) Nothing in this Agreement, whether express or implied, (i) shall create any
right or entitlement to continued employment with the Buyer or any of its
Affiliates (including, after the Closing, the Company and the Company
Subsidiaries), (ii) except with respect to the Employment Agreements, the
employment of each employee of the Company after the Closing Date will be “at
will” employment, and (iii) except as otherwise set forth in any agreement
(other than this Agreement) with any employee of the Company or applicable Law,
nothing herein shall preclude the Buyer or the Company from terminating the
employment of any employee at any time on or after the Closing.

 

7.7 Tax Matters.

 

(a) Computation of Tax Liabilities. Whenever it is necessary to determine the
Liability for Taxes for any taxable period that includes (but does not end on)
the Closing Date (a “Straddle Period”) relating to:

 

(i) Taxes imposed on a periodic basis without regard to income, receipts, sales,
purchases or wages (such as real property Taxes or other ad valorem Taxes), the
determination of the Taxes for the portion of the Straddle Period ending on and
including and the portion of the Straddle Period beginning and ending after, the
Closing Date shall be calculated by allocating to the periods before and after
the Closing Date pro rata, based on the number of days of the Straddle Period in
the period before and ending on the Closing Date, on the one hand, and the
number of days in the Straddle Period in the period after the Closing Date, on
the other hand; and

 

(ii) Taxes of the Company not described in Section 7.7(a)(i) (such as (A) Taxes
based on the income or receipts, (B) Taxes imposed in connection with any sale
or other transfer or assignment of property (including all sales and use Taxes),
other than Transfer Taxes described in Section 7.7(f) and (C) withholding and
employment Taxes), the determination of the Taxes for the portion of the
Straddle Period ending on and including, and the portion of the Straddle Period
beginning and ending after, the Closing Date shall be calculated by assuming
that the Straddle Period consisted of two (2) taxable periods, one (1) which
ended at the close of the Closing Date and the other which began at the
beginning of the day following the Closing Date and items of income, gain,
deduction, loss or credit for the Straddle Period shall be allocated between
such two (2) taxable years or periods on a “closing of the books basis” by
assuming that the books of the Company and the Company Subsidiaries were closed
at the close of the Closing Date.

 



- 52 -

 

 

(b) Responsibility for Filing Tax Returns. The Buyer shall prepare and file or
cause to be prepared and filed all Tax Returns for the Company and the Company
Subsidiaries relating to Pre-Closing Periods and Straddle Periods that are filed
after the Closing Date and, subject to the satisfaction of Sellers’ obligation
to pay Pre-Closing Taxes to the Buyer pursuant to this Section 7.7(b), shall
remit, or cause to be remitted, any Taxes due in respect of such Tax Returns
(and any such remittance shall first be deducted from the Escrow Amount or paid
in accordance with Section 10.10). All such Tax Returns shall be prepared in
accordance with applicable Law and in a manner consistent with the prior
practice of the Company and the Company Subsidiaries, unless otherwise required
by applicable Law. To the extent such Tax Returns are income or other material
Tax Returns, the Buyer shall provide such Tax Returns to the Seller
Representative for review, comment and consent (such consent not to be
unreasonably withheld) no less than thirty (30) days prior to the Due Date for
such Tax Returns, or if the Due Date is within thirty (30) days of the Closing
Date, as promptly as practicable following the Closing Date. No later than three
(3) Business Days prior to the earlier of the date any such Tax Return is filed
or the Due Date of such Tax Return, Sellers shall pay to the Buyer any
Pre-Closing Taxes due and payable in respect of such Tax Return. Notwithstanding
anything to the contrary in this Agreement, a timely election shall be made
under Revenue Procedure 2011-29 to treat seventy percent (70%) of any
success-based fees relating to the transactions contemplated hereunder as
deductible for federal income Tax purposes.

 

(c) Except with the prior written consent of the Seller Representative (such
consent not to be unreasonably withheld), or as otherwise provided by this
Agreement, neither Buyer nor any of its Affiliates shall (or shall cause or
permit the Company or any Company Subsidiary to) (i) file any Tax Return with
respect to the Company or a Company Subsidiary in a jurisdiction in which the
Company or relevant Company Subsidiary, as applicable, does not presently file
Tax Returns with respect to any taxable period or portion thereof ending on or
before the Closing Date, (ii) amend, refile, self-report, or otherwise modify
any Tax Return, or agree to any waiver or extension of the statute of
limitations for any period during which a Tax may be assessed, with respect to
any Pre-Closing Period or the portion of any Straddle Period ending on the
Closing Date, (iii) make or change any Tax election with respect to any
Pre-Closing Period or the portion of any Straddle Period ending on the Closing
Date, or (iv) initiate any voluntary disclosure or similar process, relating in
whole or in part to the Company or any Company Subsidiary, with respect to any
Pre-Closing Period or the portion of any Straddle Period ending on the Closing
Date.

 

(d) Notwithstanding anything to the contrary herein, all Transaction Tax
Deductions shall be allocable to, and reported on, the Tax Returns of the
Company and the Company Subsidiaries for the Pre-Closing Period (or the portion
of any Straddle Period ending on the Closing Date) to the maximum extent
permitted by applicable Law.

 

(e) Cooperation and Records Retention. The Seller Representative and the Buyer
shall reasonably cooperate, and shall cause their respective Affiliates,
officers, employees, agents, auditors and representatives reasonably to
cooperate, in preparing and filing all Tax Returns of the Company and the
Company Subsidiaries relating to any Pre-Closing Period or Straddle Period,
including maintaining and making available to each other all records necessary
in connection with Taxes of the Company and the Company Subsidiaries relating to
any Pre-Closing Period or Straddle Period, and in resolving all disputes and
audits with respect to all such Pre-Closing Periods or Straddle Periods. The
Buyer recognizes that the Seller Representative may need access, from time to
time, after the Closing Date, to certain accounting and Tax records and
information held by the Company or the Company Subsidiaries to the extent such
records and information pertain to events occurring on or prior to the Closing
Date; therefore, the Buyer agrees that from and after the Closing Date, the
Buyer shall, and shall cause the Company and the Company Subsidiaries to, retain
and maintain such records and information until the later of (i) six (6) years
following the Closing Date and (ii) the applicable statute of limitations with
respect to the Tax for which such records or information relate, and allow the
Seller Representative (and its Representatives) to inspect, review and make
copies of such records information as the respective agents and representatives
of the Sellers reasonably request from time to time during normal business hours
and after appropriate prior notification.

 



- 53 -

 

 

(f) Transfer Taxes. The Buyer on the one hand and the Sellers on the other shall
each pay fifty percent (50%) of all transfer, sales, use, gains, documentary,
stamp, registration and other similar Taxes, and all conveyance fees, recording
charges and other fees and charges imposed as a result of the transactions
contemplated by this Agreement (collectively, “Transfer Taxes”), and any
penalties or interest with respect to Transfer Taxes.

 

(g) Tax Proceedings.

 

(i) The Buyer shall deliver a written notice to the Seller Representative in
writing promptly following any demand, claim, or notice of commencement of a
claim, proposed adjustment, assessment, audit, examination or other
administrative or court proceeding with respect to Taxes of the Company or the
Company Subsidiaries for which the Sellers may be reasonably expected to be
liable (each, a “Tax Contest”) and shall describe in reasonable detail (to the
extent known by the Buyer) the facts constituting the basis for such Tax
Contest, the nature of the relief sought and the amount of the claimed Losses
(including Taxes), if any (the “Tax Claim Notice”); provided, however, that the
failure or delay to so notify the Seller Representative shall not relieve the
Sellers of any obligation or liability that the Sellers may have to the Buyer,
except to the extent that the Sellers demonstrate that the Sellers are
materially and adversely prejudiced thereby.

 

(ii) Except as otherwise set forth in this Agreement, with respect to Tax
Contests for Taxes of the Company or the Company Subsidiaries for a Pre-Closing
Period, the Seller Representative may elect to assume and control the defense of
such Tax Contest by written notice to the Buyer within thirty (30) days after
delivery by the Buyer to the Seller Representative of the Tax Claim Notice;
provided, however, that the Seller Representative, prior to assuming control of
such defense, acknowledge in writing that the Sellers would have an indemnity
obligation hereunder with respect to Losses resulting from such Tax Contest and
agree in writing to be fully and unconditionally responsible for all Losses
relating to such Tax Contest; provided, further, that the Seller Representative
shall not be entitled to control (or to retain control of) the defense of such
Tax Contest if (x) such Tax Contest has resulted or would reasonably be expected
to result in Losses for which Sellers would not be responsible pursuant to this
Agreement or (y) the Buyer reasonably determines at any time that the resolution
of such Tax Contest is reasonably expected to have the effect of increasing the
Tax Liability of the Buyer or any of its Affiliates (including the Company and
the Company Subsidiaries) for any period (or portion of any period) beginning
after the Closing Date. If the Seller Representative elects to assume and
control the defense of such Tax Contest, the Sellers (A) shall bear their own
costs and expenses, (B) shall be entitled to engage their own counsel and (C)
may (1) pursue or forego any and all administrative appeals, proceedings,
hearings and conferences with any Taxing Authority, (2) either pay the Tax
claimed or sue for refund where applicable law permits such refund suit or (3)
contest, settle or compromise the Tax Contest in any permissible manner;
provided, however, that the Seller Representative shall not settle or compromise
(or take other actions described herein with respect to) any Tax Contest without
the prior written consent of the Buyer (not to be unreasonably withheld). If the
Seller Representative elects to assume the defense of any such Tax Contest, the
Seller Representative shall (x) keep the Buyer reasonably informed of all
material developments and events relating to such Tax Contest (including
promptly forwarding copies to the Buyer of any related correspondence, and shall
provide the Buyer with an opportunity to review and comment on any material
correspondence before the Sellers send such correspondence to any Taxing
Authority), (y) consult with the Buyer in connection with the defense or
prosecution of any such Tax Contest and (z) provide such cooperation and
information as the Buyer shall reasonably request, and the Buyer shall have the
right to participate in (but not control) the defense of such Tax Contest
(including participating in any discussions with the applicable Taxing
Authorities regarding such Tax Contests).

 

(iii) Notwithstanding anything to the contrary set forth in this Agreement, in
connection with any Tax Contest that relates to Taxes of the Company or the
Company Subsidiaries for a Pre-Closing Period that (A) the Seller Representative
does not timely and properly elect to control (or cannot elect to control or
loses its right to control) pursuant to Section 7.7(g)(ii) or (B) the Seller
Representative fails to diligently defend, such Tax Contest shall be controlled
by the Buyer (and the Sellers shall reimburse the Buyer for all reasonable costs
and expenses incurred by the Buyer related to a Tax Contest described in this
Section 7.7(g)(iii)) and the Sellers agree to cooperate with the Buyer in
pursuing such Tax Contest. In connection with any Tax Contest that is described
in this Section 7.7(g)(iii) and controlled by the Buyer, the Buyer shall be
entitled to (1) pursue or forego any and all administrative appeals,
proceedings, hearings and conferences with any Taxing Authority, (2) either pay
the Tax claimed or sue for refund where applicable law permits such refund suit,
or (3) contest, settle or compromise the Tax Contest in any permissible manner;
provided, however, that the Buyer shall not settle or compromise (or take other
actions described herein with respect to) any Tax Contest without the prior
written consent of the Seller Representative (such consent not to be
unreasonably withheld). To the extent the Buyer is entitled to control any Tax
Contest that is described in this Section 7.7(g)(iii) solely by reason of clause
(x) or (y) in Section 7.7(g)(ii), the Buyer shall (x) keep the Seller
Representative reasonably informed of all material developments and events
relating to such Tax Contest (including promptly forwarding copies to the Seller
Representative of any related correspondence, and shall provide the Seller
Representative with an opportunity to review and comment on any material
correspondence before the Buyer sends such correspondence to any Taxing
Authority), (y) consult with the Seller Representative in connection with the
defense or prosecution of any such Tax Contest and (z) provide such cooperation
and information as the Seller Representative shall reasonably request, and the
Seller Representative shall have the right to participate in (but not control)
the defense of such Tax Contest (including participating in any discussions with
the applicable Taxing Authorities regarding such Tax Contests).

 



- 54 -

 

 

(iv) In connection with any Tax Contest for Taxes of the Company or the Company
Subsidiaries for any Straddle Period, such Tax Contest shall be controlled by
the Buyer. The Buyer shall (A) keep the Seller Representative informed of all
material developments and events relating to such Tax Contest (including
promptly forwarding copies to the Seller Representative of any related
correspondence and shall provide the Seller Representative with an opportunity
to review and comment on any material correspondence before the Buyer sends such
correspondence to any Taxing Authority), (B) consult with the Seller
Representative in connection with the defense or prosecution of any such Tax
Contest and (C) provide such cooperation and information as the Seller
Representative shall reasonably request, and, at their own costs and expenses,
the Seller Representative shall have the right to participate in (but not
control) the defense of such Tax Contest (including participating in any
discussions with the applicable Taxing Authority regarding such Tax Contests).
In connection with any Tax Contest that is described in this Section 7.7(g)(iv)
and controlled by the Buyer, the Buyer shall be entitled to (1) pursue or forego
any and all administrative appeals, proceedings, hearings and conferences with
any Taxing Authority, (2) either pay the Tax claimed or sue for refund where
applicable law permits such refund suit, or (3) contest, settle or compromise
the Tax Contest in any permissible manner; provided, however, that the Buyer
shall not settle or compromise (or take other actions described herein with
respect to) any Tax Contest without the prior written consent of the Seller
Representative (such consent not to be unreasonably withheld).

 

(v) Notwithstanding anything to the contrary contained in this Agreement, the
procedures for all Tax Contests shall be governed exclusively by this Section
7.7(g).

 

(h) Pre-Closing Refunds. The Buyer shall pay (or cause to be paid) to the
Sellers: (i) any refund (or credit in lieu thereof to the extent such credit
actually reduces Taxes for a Tax period that begins after the Closing Date) of
Taxes paid by the Company or any of the Company Subsidiaries for any Pre-Closing
Period actually received by the Company or (ii) the portion of any refund (or
credit in lieu thereof to the extent such credit actually reduces Taxes for a
Tax period that begins after the Closing Date) of Taxes paid by the Company or
any of the Company Subsidiaries for any Straddle Period (to the extent allocable
to the portion of such Straddle Period ending on the Closing Date pursuant to
Section 7.7(a)) actually received by the Company, in each case, net of any Tax
Liabilities or increase in Tax Liabilities imposed on Buyer or its Affiliates
(including the Company and the Company Subsidiaries) resulting from such refund
or credit; provided, however, that the Sellers shall not be entitled to any such
refund or credit: (x) resulting from the carryback of a Tax attribute from any
period ending after the Closing Date; (y) that is required to be paid over by
each of the Company and the Company Subsidiaries to any Person under any
provision of any contract to which such Person was a party prior to the Closing
Date; or (z) resulting from the payment of Taxes by Buyer or its Affiliates
(including the Company and the Company Subsidiaries) made after the Closing Date
to the extent that Buyer was not previously indemnified or otherwise reimbursed
by the Sellers for such Taxes. To the extent the Sellers receive any amount to
which it is not entitled pursuant to this Section 7.7(h), the Sellers shall
promptly pay (or cause to be paid) to Buyer (or the Company or the Company
Subsidiaries) all such amounts (including interest with respect thereto).

 



- 55 -

 

 

7.8 Release.

 

(a) Effective as of the Closing, each of the Sellers on behalf of themselves and
each of their respective Related Parties, successors and assigns (collectively,
the “Releasing Parties”), hereby unconditionally release and discharge the
Company, the Company Subsidiaries and their Related Parties (collectively, the
“Released Parties”) from any and all claims, demands, rights, actions, suits,
proceedings, liabilities, obligations and causes of action of any kind and
nature whatsoever, fixed or contingent, known or unknown, liquidated or
unliquidated, that any Releasing Party ever had or now has or hereafter can,
shall or may have arising out of the organization, management, ownership or
operation of the businesses of the Company or any Company Subsidiary prior to
the Closing Date; provided, however, that nothing contained in this Agreement
shall release, waive, discharge, relinquish or otherwise affect the rights or
obligations of any party to the extent arising out of or in relation to (i)
claims involving criminal conduct or fraud, (ii) existing Contracts or
employment relationships or arrangements, or (iii) this Agreement and the
documents and transactions contemplated hereby.

 

(b) Each Releasing Party is aware that it may hereafter discover facts in
addition to or different from those it now knows or believes to be true with
respect to the subject matter of the release provided for in this Section 7.8;
provided, however, it is the intention of each Releasing Party that such release
shall be effective as a full and final accord and satisfactory release of each
and every matter specifically or generally referred to in this Section 7.8. In
furtherance of this intention, each Releasing Party expressly waives and
relinquishes any and all claims, rights or benefits that it may have under
Section 1542 of the California Civil Code (“Section 1542”), and any similar
provision in any other jurisdiction, which provides as follows:

 

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”

 

Each Releasing Party acknowledges and agrees that Section 1542, and any similar
provision in any other jurisdiction, if they exist, are designed to protect a
party from waiving claims which it does not know exist or may exist.
Nonetheless, each Releasing Party agrees that the waiver of Section 1542 and any
similar provision in any other jurisdiction is a material portion of the
releases intended by this Section 7.8, and it therefore intends to waive all
protection provided by Section 1542 and any other similar provision in any other
jurisdiction. EACH RELEASING PARTY FURTHER ACKNOWLEDGES AND AGREES THAT IT IS
AWARE THAT IT MAY HEREAFTER DISCOVER CLAIMS OR FACTS IN ADDITION TO OR DIFFERENT
FROM THOSE IT NOW KNOWS OR BELIEVES TO BE TRUE WITH RESPECT TO THE MATTERS
RELEASED HEREIN. NEVERTHELESS, IT INTENDS TO FULLY, FINALLY AND FOREVER RELEASE
ALL SUCH MATTERS, AND ALL CLAIMS RELATIVE THERETO, WHICH DO NOW EXIST, MAY
EXIST, OR HERETOFORE HAVE EXISTED BETWEEN SUCH PARTY, ON THE ONE HAND, AND ANY
EQUITYHOLDER, ANY EQUITYHOLDER RELATED PARTY OR THE COMPANY UNDER THIS SECTION
7.8 (RELEASE), ON THE OTHER HAND. IN FURTHERANCE OF SUCH INTENTION, THE RELEASES
GIVEN HEREIN SHALL BE AND REMAIN IN EFFECT AS FULL AND COMPLETE GENERAL RELEASES
OF ALL SUCH MATTERS, NOTWITHSTANDING THE DISCOVERY OR EXISTENCE OF ANY
ADDITIONAL OR DIFFERENT CLAIMS OR FACTS RELATIVE THERETO.

 



- 56 -

 

 

7.9 Board of Directors of the Parent. If so requested by the Seller
Representative, in writing, within the six (6) months following the Closing, the
Buyer and Parent shall take such action as shall be reasonably necessary to
cause Norman Pattiz to be appointed to the board as directors of Parent, to be
effective as of immediately after the Closing or as otherwise agreed to in
writing between the Buyer and the Seller Representative; provided; however, that
such appointment shall be subject to review and approval of the nominating
committee or other similar governing body of Parent.

 

7.10 Confidentiality. Effective upon the Closing, each Seller will, and will
cause its Affiliates to, treat and hold as confidential, and shall not use or
disclose (a) any confidential documents and information concerning the Buyer, or
any of its Affiliates, furnished to it by the Buyer or its Representatives in
connection with this Agreement or the transactions contemplated hereby that is
not or does not become confidential, and (b) any confidential information
regarding the Company or the Company Subsidiaries, including trade secrets,
know-how or confidential information of the Company or the Company Subsidiaries
(such information in clause (b), the “Confidential Information”). In the event
that such Seller or any of its Affiliates, is requested or required (by oral
question or request for information or documents in any Proceeding,
interrogatory, subpoena, civil investigative demand or similar process) to
disclose any Confidential Information, such Seller shall use commercially
reasonable efforts to promptly notify the Buyer of the request or requirement so
that Buyer may seek, at its sole cost and expense, an appropriate protective
order or waive compliance with the provisions of this Section 7.9. If, in the
absence of a protective order or the receipt of a waiver hereunder, such Seller
is, on the advice of counsel, legally required to disclose any such information,
such Seller may disclose such information to the requesting authority; provided,
however, that such Seller shall use commercially reasonable efforts to obtain,
at the reasonable request of the Buyer and at the Buyer’s sole cost, an order or
other assurance that confidential treatment will be accorded to such portion of
the information required to be disclosed as the Buyer shall designate in good
faith.

 

7.11 Non-Competition; Non-Solicitation.

 

(a) For a period of three (3) years commencing on the Closing Date (the
“Restricted Period”), the Restricted Parties shall not, and shall not permit any
of their Affiliates to, directly or indirectly, (i) engage in or assist others
in engaging in the Restricted Business anywhere in the world; (ii) have an
interest in any Person that engages directly or indirectly in the Restricted
Business in any capacity, including as a partner, shareholder, member, employee,
principal, agent, trustee or consultant; or (iii) intentionally interfere in any
material respect with the business relationships (whether formed prior to or
after the date hereof) between the Company or any of the Company Subsidiaries
and any customers or suppliers of the Company or such Company Subsidiary.
Notwithstanding the foregoing, each of the Restricted Parties may own, directly
or indirectly, solely as a passive investment, securities of any Person traded
on any national securities exchange if the Restricted Parties are not a
controlling Person of, or a member of a group which controls, such Person and
does not, directly or indirectly, own 5% or more of any class of securities of
such Person.

 



- 57 -

 

 

(b) Except as set forth on Schedule 7.8(b) hereto, the Restricted Parties shall
not, and shall not permit any of their Affiliates to, directly or indirectly,
hire or solicit any employee, independent contractor, or consultant of the
Company or any of the Company Subsidiaries or encourage any such Person to leave
such capacity or hire any such Person who has left such capacity; provided,
however, that the Restricted Parties may solicit and hire any Person who
responds to any general solicitation which is not directed specifically to any
such Person (or such Persons in general); provided, further, that, following the
date that is one (1) year after the date hereof, the Restricted Parties may
solicit and hire any Person who is no longer employed by the Company (or its
Affiliates) and has not been an employee of the Company for at least three (3)
months prior to such solicitation.

 

(c) During the Restricted Period, the Restricted Parties shall not, and shall
not permit any of their Affiliates to, directly or indirectly, (i) solicit,
entice, divert, or take away, or attempt to solicit, entice, divert or take
away, any current clients, customers, vendors, suppliers or any other Person who
has established a business relationship with the Company or any of the Company
Subsidiaries for purposes of diverting their business or services from the
Company or such Company Subsidiary, or (ii) take any action that is designed or
intended to have the effect of discouraging any existing suppliers, vendors,
customers, employees or contractors of the Company or any of the Company
Subsidiaries from maintaining the same business relationship with the Company or
such Company Subsidiary after the Closing Date as it maintained with the Company
or such Company Subsidiary prior to the Closing Date.

 

(d) During the Restricted Period, the parties shall refrain from, and shall
cause their respective Affiliates and Representatives to refrain from, in any
manner, directly or indirectly, all conduct, oral or otherwise, that disparages
or damages or could disparage or damage the reputation, goodwill, or standing in
the community of the other parties hereto, or any of their respective Affiliates
and Representatives.

 

(e) The parties acknowledge that a breach or threatened breach of this
Section 7.11 would give rise to irreparable harm to the Buyer or the other
parties, as the case may be, for which monetary damages would not be an adequate
remedy, and hereby agree that in the event of a breach or a threatened breach by
the Restricted Parties of any such obligations, the Buyer or the other affected
parties, as the case may be, shall, in addition to any and all other rights and
remedies that may be available to it in respect of such breach, be entitled to
equitable relief, including a temporary restraining order, an injunction,
specific performance and any other relief that may be available from a court of
competent jurisdiction (without any requirement to post bond). In the event of a
violation or breach by the Restricted Parties, any Affiliate of the Restricted
Parties, or any Related Party of the Restricted Parties, of any agreement set
forth in this Section 7.11, the term of the Restricted Period shall be extended
by a period equal to the duration of such violation or breach.

 



- 58 -

 

 

(f) The Restricted Parties hereby acknowledge that the geographic boundaries,
scope of prohibited activities and the duration of the provisions of this
Section 7.11 are reasonable and are no broader than are necessary to protect the
legitimate business interests of the Buyer, including the ability of the Buyer
to realize the benefit of its bargain under this Agreement and to enjoy the
goodwill of the Company and the Company Subsidiaries, and that such restrictions
constitute a material inducement to the Buyer to enter into this Agreement and
consummate the transactions contemplated by this Agreement. In the event that
any covenant contained in this Section 7.11 should ever be adjudicated to exceed
the time, geographic, product or service, or other limitations permitted by
applicable Law in any jurisdiction, then any court is expressly empowered to
reform such covenant, and such covenant shall be deemed reformed, in such
jurisdiction to the maximum time, geographic, product or service, or other
limitations permitted by applicable Law. The covenants contained in this
Section 7.11 and each provision hereof are severable and distinct covenants and
provisions. The invalidity or unenforceability of any such covenant or provision
as written shall not invalidate or render unenforceable the remaining covenants
or provisions hereof, and any such invalidity or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such covenant or
provision in any other jurisdiction.

 

(g) For Tax purposes, the parties hereto agree that (i) no separate
consideration is being paid in exchange for the covenants provided under this
Section 7.8, and (ii) no tax deduction can be claimed with respect thereto. The
parties agree to file all Tax Returns consistently with the preceding sentence
unless otherwise required by a “determination” within the meaning of Section
1313 of the Code (or a comparable provision of state or local Tax Law).

 

7.12 Books and Records.

 

(a) From and after the Closing, in connection with any reasonable,
non-competitive purpose (excluding any subject matter of any Proceeding between
any of the parties hereto) and subject to any reasonable confidentiality
restrictions the disclosing party may require, each party shall, and shall cause
each of its respective Affiliates to, provide the other parties hereto and their
respective Representatives with reasonable access after reasonable notice and so
as not to unreasonably interfere with the operation of such party’s respective
business (for the purpose of examining and copying), during normal business
hours, to the books, records, files, designs, specifications, customer lists,
supplier lists, information, reports, correspondence, literature and other sales
material, computer software, and other data and similar materials relating to
the assets, liabilities or the conduct or operation of the Company and the
Company Subsidiaries (excluding the Financial Statements) (all such materials,
the “Books and Records”) with respect to periods or Occurrences prior to the
Closing Date in connection with any matter, as reasonably necessary for
accounting or Tax matters or other Proceedings, relating to or arising out of
this Agreement or the transactions contemplated hereby.

 

(b) For a period of seven (7) years following the Closing Date, unless otherwise
consented to in writing by the other party, each party shall not, and shall
cause its respective Affiliates not to, destroy, alter or otherwise dispose of
any of the Books and Records for the period prior to the Closing Date without
first offering to surrender to the other party such Books and Records or any
portion thereof which such party may intend to destroy, alter or dispose of, in
its discretion.

 

(c) Notwithstanding anything to the foregoing, no Person shall be obligated to
provide (i) access or information that would result in the violation of any
applicable Laws, or (ii) information the disclosure of which would jeopardize an
applicable privilege (including attorney-client privilege).

 



- 59 -

 

 

7.13 D&O Indemnification.

 

(a) From and after the Closing Date, the Buyer and Parent shall not, and shall
cause the Company not to, take any steps that would reasonably be expected to
affect adversely the rights of any individual who served as a director or
officer of the Company and any of the Company Subsidiaries at any time prior to
the Closing Date (each, a “D&O Indemnified Person”) to be indemnified under any
applicable Law, the organizational documents of the Company or the Company
Subsidiaries, or contractual indemnification agreements in place as of the date
hereof, as applicable, as they existed prior to the Closing Date, against any
costs or expenses (including attorneys’ fees and expenses of investigation,
defense and ongoing monitoring), judgments, penalties, fines, losses, charges,
demands, actions, suits, proceedings, settlements, assessments, deficiencies,
Taxes, interest, obligations, damages, liabilities or amounts paid in settlement
incurred in connection with any claim, whether civil, criminal, administrative
or investigative, arising out of or pertaining to matters existing or occurring
at or prior to the Closing Date and relating to the fact that the D&O
Indemnified Person was a director or officer of the Company or any of the
Company Subsidiaries, whether asserted or claimed prior to, at or after the
Closing Date.

 

(b) Prior to the Closing Date, the Sellers shall cause the Company to purchase,
at its own cost and expense, a non-cancelable run-off “tail” insurance policy of
not less than the existing coverage amount, for a period of six (6) years after
the Closing Date to provide insurance coverage for events, acts or omissions
occurring on or prior to the Closing Date for all persons who were directors,
managers or officers of the Company or any of the Company Subsidiaries on or
prior to the Closing Date, which policy shall contain terms and conditions no
less favorable to the insured persons than the directors’, managers’ or
officers’ liability coverage presently maintained by the Company.

 

7.14 Notification of Certain Matters. The Seller Representative shall give
prompt written notice to the Buyer of (a) an Occurrence or non-occurrence which
has rendered, or may reasonably be expected to render, any representation or
warranty of the Sellers or the Company contained in this Agreement or any
agreement contemplated hereby, if made on or immediately following the date of
such event, untrue or inaccurate, (b) an Occurrence or non-occurrence that has
had or is reasonably likely to have a Material Adverse Effect, (c) any failure
of any Seller, the Company or any of their respective Affiliates to comply with
or satisfy any covenant or agreement to be complied with or satisfied by it
hereunder or under any agreement contemplated hereby or any event or condition
that would otherwise result in the nonfulfillment of any of the conditions to
the Buyer’s obligations hereunder, and (d) any action pending or threatened
relating to the transaction contemplated by this Agreement and the agreements
contemplated hereby. Any updates to the Seller Disclosure Schedules (other than
the Delayed Disclosure Schedules) following the date hereof shall be for
informational purposes only and shall not otherwise impact the indemnification
obligations of the parties hereto.

 

7.15 Sellers Representative Efforts.

 

(a) The Seller Representative shall use his best efforts to cause the other
Sellers to enter into this Agreement, including utilizing such actions as may be
available to the Seller Representative pursuant to the Company Stockholders
Agreement. In the event that any Seller does not enter into this Agreement by
the date that is ten (10) Business Days following the date hereof, the parties
shall use their commercially reasonable efforts to consummate the transactions
contemplated by this Agreement, either by: (a) enforcement by the Seller
Representative of any and all terms of the Company Stockholders Agreement,
including any drag-along provisions therein (for the avoidance of doubt, the
Buyer and/or Parent shall have an express right hereunder to cause the Seller
Representative, in his capacity as a majority holder of the Company Shares, to
enforce all such rights under the Company Stockholder Agreement); or (b) through
a merger, which shall be on substantially similar terms as those set forth in
this Agreement, including the receipt by Buyer of indemnification agreements
from the Sellers consistent with the terms set forth herein.

 



- 60 -

 

 

Article 8

 

CONDITIONS TO CLOSING

 

8.1 Conditions to Obligations of the Buyer. The obligations of the Buyer to
consummate the transactions contemplated by this Agreement are subject to the
satisfaction or waiver (if permitted by applicable Law) at or prior to the
Closing of each of the following conditions:

 

(a) Representations and Warranties. (i) the Fundamental Representations shall be
true and correct in all but de minimis respects as of the date hereof (except
for representations and warranties expressly stated to be made as of a specific
date, in which case such representations and warranties shall be true and
correct as of such earlier date), (ii) the Representations and Warranties
provided in Sections 4.4 (Company Shares), 5.4 (Capitalization) and 5.18 (Title
to Assets) shall be true and correct in all respects in all but de minimis
respects as of the Closing Date and (iii) the representations and warranties of
the Sellers and the Company contained in this Agreement (other than as set forth
in the immediately preceding clauses (i) and (ii)) shall be true and correct in
all material respects (in all cases, without giving effect to any materiality or
Material Adverse Effect or similar qualifications contained in such
representations and warranties) as of the date hereof (except for
representations and warranties expressly stated to be made as of a specific
date, in which case such representations and warranties shall be true and
correct as of such earlier date).

 

(b) Performance of Covenants. The Sellers, the Seller Representative and the
Company shall have performed in all material respects all of the covenants and
obligations required to be performed by the Sellers, the Seller Representative
and the Company under Section 7.1 (Conduct of Business Prior to the Closing)
prior to or at the Closing.

 

(c) Government Approvals. All approvals required from any Governmental Authority
shall have been obtained and are in full force in effect, and any applicable
waiting period under any applicable Law shall have expired or been terminated.

 

(d) Seller and Company Closing Deliverables. The Seller Representative and/or
the Company shall have delivered or caused to be delivered to the Buyer the
items required by Section 2.2(a).

 

(e) No Orders. None of the parties to this Agreement will be subject to any
pending or threatened action instituted by a Governmental Authority or a
judgment, order or decree of, a court of competent jurisdiction that prohibits
or seeks to prohibit the consummation of the transactions contemplated by this
Agreement.

 



- 61 -

 

 

(f) Employment Agreement. The Employment Agreement shall be in full force and
effect as of the Closing.

 

(g) Delayed Disclosure Schedules. The Delayed Disclosure Schedules shall have
been delivered to the Buyer within ten (10) Business Days following the date
hereof, and shall have been in form and substance reasonably acceptable to the
Buyer.

 

(h) Executed Stock Purchase Agreement. This Agreement shall have been fully
executed by all of the Sellers.

 

(i) No Bankruptcy. The Company shall not have filed for voluntary bankruptcy and
there shall have been no proceeding for involuntary bankruptcy initiated against
the Company or the Company Subsidiaries.

 

8.2 Conditions to Obligations of the Sellers and the Company. The obligations of
the Sellers and the Company to consummate the transactions contemplated by this
Agreement are subject to the satisfaction or waiver (if permitted by applicable
Law) at or prior to the Closing of each of the following conditions:

 

(a) Representations and Warranties. The representations and warranties of the
Buyer set forth in this Agreement shall be true and correct in all material
respects (without giving effect to any materiality or material adverse effect or
similar qualifications contained in such representations and warranties) as of
the date hereof(except to the extent expressly made as of an earlier date, in
which case as of such date), except where the failure of such representations
and warranties to be so true and correct would not have a material adverse
effect on the Buyer’s ability to consummate the transactions contemplated
hereby.

 

(b) Performance of Covenants. The Buyer shall have performed in all material
respects all of the covenants and obligations required to be performed by it
under this Agreement prior to or at the Closing.

 

(c) Government Approvals. All approvals required from any Governmental Authority
shall have been obtained and are in full force in effect, and any applicable
waiting period under any applicable Law shall have expired or been terminated .

 

(d) Buyer Closing Deliverables. The Buyer shall have delivered or caused to be
delivered to the Seller the items required by Section 2.2(b).

 

(e) No Orders. None of the parties to this Agreement will be subject to any
pending or threatened action instituted by a Governmental Authority or a
judgment, order or decree of, a court of competent jurisdiction that prohibits
or seeks to prohibit the consummation of the transactions contemplated by this
Agreement.

 

(f) Employment Agreement. The Buyer shall have agreed to the terms of the
Employment Agreement in writing.

 



- 62 -

 

 

Article 9

 

TERMINATION

 

9.1 Termination. Notwithstanding any other provision of this Agreement, this
Agreement may be terminated at any time prior to the Closing:

 

(a) by the mutual written consent of the Buyer and the Seller Representative;

 

(b) by the Buyer or the Seller Representative, upon written notice to the other
party, if the transactions contemplated by this Agreement have not been
consummated on or prior to July 15, 2020 (the “Termination Date”); provided,
however, that the right to terminate this Agreement pursuant to this Section
9.1(b) is not available to any party whose breach of any provision of this
Agreement results in or causes the failure of the transactions contemplated by
this Agreement to be consummated by such time;

 

(c) by the Buyer or the Seller Representative, upon written notice to the other
party, if any judgment or order issued by a Governmental Authority permanently
restraining, enjoining or otherwise prohibiting consummation of the transactions
contemplated by this Agreement shall become final and non-appealable;

 

(d) by the Buyer, if (i) any Seller or the Company has breached or failed to
perform any of their covenants or other agreements contained in this Agreement
such that the Closing condition set forth in Section 8.1(b) would not be
satisfied or (ii) there exists a breach of any representation or warranty of the
Sellers or the Company contained in this Agreement such that the Closing
condition set forth in Section 8.1(a) would not be satisfied, and in the case of
both (i) and (ii) above, such breach or failure to perform (A) has not been
waived by the Buyer or cured by such Seller or the Company, as applicable within
the earlier of (x) the day prior to the Termination Date and (y) twenty (20)
days after receipt by the Seller Representative of written notice thereof from
the Buyer, or (B) is not capable of being cured prior to such date; provided,
however, that the Buyer shall not be entitled to terminate pursuant to this
Section 9.1(d) if the Buyer is then in breach of any of its representations,
warranties, covenants or agreements hereunder and such breach would result in
the Closing conditions set forth in Section 8.2(a) or Section 8.2(b) to not be
satisfied; or

 

(e) by the Seller Representative, if (i) the Buyer has breached or failed to
perform any of its covenants or other agreements contained in this Agreement
such that the closing condition set forth in Section 8.2(b) would not be
satisfied or (ii) there exists a breach of any representation or warranty of the
Buyer contained in this Agreement such that the closing condition set forth in
Section 8.2(a) would not be satisfied, and in the case of both (i) and (ii)
above, such breach or failure to perform (A) has not been waived by the Seller
Representative or cured by the Buyer within the earlier of (x) the day prior to
the Termination Date and (y) twenty (20) days after receipt by the Buyer of
written notice thereof from the Seller Representative, or (B) is not capable of
being cured prior to such date; provided, however, that the Seller
Representative shall not be entitled to terminate pursuant to this Section
9.1(e) if any Seller or the Company is then in breach of any of its
representations, warranties, covenants or agreements hereunder and such breach
would result in the Closing conditions set forth in Section 8.1(a) or Section
8.1(a) to not be satisfied.

 

9.2 Effect of Termination. In the event of termination of this Agreement
pursuant to Article 9, this Agreement will become void and have no effect,
without any liability or obligation on the part of the Buyer or the Seller,
other than the provisions of this Section 9.2, Section 7.2(b), Section 7.5, and
Article 11, which will survive any termination of this Agreement; provided,
however, that nothing in this Agreement will relieve any party from any
liability for any pre-termination willful breach by such party of this
Agreement.

 



- 63 -

 

 

Article 10

 

INDEMNIFICATION

 

10.1 Survival. The representations and warranties of the parties (other than the
Fundamental Representations) contained in this Agreement shall survive until the
date that is eighteen (18) months following the Closing; provided, however, that
(a) the Fundamental Representations (other than the representations and
warranties set forth in Section 5.11 (Taxes)) shall survive for a period of five
(5) years following the Closing and (b) the representations and warranties set
forth in Section 5.11 (Taxes), shall survive until the date that is sixty (60)
days after the expiration of the applicable statute of limitations (including
all periods of extension, whether automatic or permissive). Each of the
covenants and agreements set forth in this Agreement shall survive the Closing
Date in accordance with their terms; provided, however, that to the extent no
term is specified, all covenants (other than the covenants set forth in Section
7.7) shall survive for the applicable statute of limitations plus sixty (60)
days provided, further, that the covenants and agreements set forth in Section
7.7 and the indemnity for Pre-Closing Taxes set forth in Section 10.2(a)(iii)
shall survive the Closing until the expiration of the statute of limitations
(taking into account extensions) relating to the applicable Tax Return or
Pre-Closing Tax, plus sixty (60) days. If any party hereto asserts a valid claim
for indemnification, in good faith, prior to the expiration of the applicable
survival period for any breach thereof, such claims shall survive until finally
resolved. It is the express intent of the parties that, if the applicable
survival period for a representation or warranty or covenant as contemplated by
this Section 10.1 is different than the statute of limitations period that would
otherwise have been applicable to such representation or warranty or covenant,
then by virtue of this Agreement, the applicable statute of limitations period
with respect to such representation or warranty or covenant shall be revised to
the survival period contemplated by this Section 10.1. The parties acknowledge
and agree that the time period set forth in this Section 10.1 for the assertion
of claims under this Agreement is the result of arm’s-length negotiations among
the parties and that they intend for such time period to be enforced as agreed
among the parties.

 

10.2 Indemnification.

 

(a) Indemnification by the Sellers. Subject to the limitations set forth herein,
the Sellers shall jointly and severally indemnify and hold harmless the Buyer
and its Affiliates and Representatives (each, a “Buyer Indemnified Party”) from
and against and in respect of any and all losses, Liabilities, expenses of
whatever kind (including reasonable attorneys’ fees and accounting fees and the
cost of enforcing any right to indemnification hereunder), claims, suits,
actions, judgments, damages, deficiencies, interest, awards, penalties, and
fines (collectively, “Losses”) arising from, based upon or otherwise in
connection with any:

 

(i) inaccuracy or breach of any representation or warranty of the Company or the
Sellers contained in Article 4 and Article 5 or in any certificate delivered in
accordance herewith;

 

(ii) breach or nonfulfillment of any covenant or agreement of the Sellers that
is required to be performed pursuant to this Agreement or any Transaction
Document after the Closing;

 

(iii) Pre-Closing Taxes; and

 

(iv) Excluded Liabilities.

 



- 64 -

 

 

(b) Indemnification by the Buyer and Parent. Subject to the limitations set
forth herein, from and after the Closing, the Buyer and Parent, jointly and
severally, hereby agree to indemnify and hold harmless the Sellers and their
Representatives (each, a “Seller Indemnified Party,” and together with the Buyer
Indemnified Parties, the “Indemnified Parties”), from and against any Losses
arising from or in connection with any:

 

(i) inaccuracy or breach of any representation or warranty of the Buyer or
Parent contained in Article 6 or in any certificate delivered in accordance
herewith; and

 

(ii) breach or nonfulfillment of any covenant or agreement of the Buyer or
Parent, the Company or the Company Subsidiaries that is required to be performed
pursuant to this Agreement after the Closing.

 

10.3 Limitations on Indemnification.

 

(a) Except in the case of fraud or with respect to breaches of the Fundamental
Representations (i) in no event shall the Indemnifying Parties be required to
indemnify, defend or hold harmless any Indemnified Party against, or reimburse
any such Indemnified Party for, any Losses pursuant to Section 10.2(a)(i) or
10.2(b)(i), as applicable, until the aggregate amount of each of the Buyer
Indemnified Parties’ and the Seller Indemnified Parties’ Losses exceeds an
amount equal to $60,000 (the “Basket Amount”), it being understood that if such
Losses exceed the Basket Amount, the Indemnified Parties shall be entitled to
recover all such Losses from the first dollar, and (ii) in no event shall the
cumulative indemnification obligations of the Sellers in the aggregate pursuant
to Section 10.2(a)(i) or the Buyer in the aggregate pursuant to Section
10.2(b)(i), in each case, exceed the Escrow Amount.

 

(b) Except in the case of fraud:

 

(i)  the Sellers, in the aggregate, shall not be required to indemnify, defend
or hold harmless any Buyer Indemnified Party against, or reimburse any Buyer
Indemnified Party for, any Losses pursuant to Section 10.2(a) to the extent that
the aggregate amount of such Losses exceeds an amount equal to the Final
Aggregate Consideration;

 

(ii) the Sellers, individually, shall not be required to indemnify, defend or
hold harmless any Buyer Indemnified Party against, or reimburse any Buyer
Indemnified Party for, any Losses pursuant to Section 10.2(a) for any amount in
excess of an amount equal to each Seller’s Pro Rata Percentage of the Final
Aggregate Consideration; and

 

(iii) the Buyer shall not be required to indemnify, defend or hold harmless any
Seller Indemnified Party against, or reimburse any Seller Indemnified Party for,
any Losses pursuant to Section 10.2(b) to the extent that the aggregate amount
of such Losses exceeds an amount equal to the Final Aggregate Consideration.

 



- 65 -

 

 

(c) No Indemnified Party shall be entitled to recover any Loss to the extent
that the amount of such Loss has been expressly included in the calculation of
Closing Working Capital.

 

(d) For purposes of determining the amount of any Losses that are the subject
matter of a claim for indemnification hereunder (but not for determining whether
there has been a breach), each representation and warranty in this Agreement and
each certificate delivered pursuant hereto will be read without regard and
without giving effect to the term “material” or “Material Adverse Effect” or
similar phrases contained in such representation or warranty the inclusion of
which has the effect of making such representation or warranty less restrictive
(as if such word were deleted from such representation and warranty).

 

(e) The amount of any Loss for which indemnification is provided under this
Article 10 shall be reduced by any amounts actually recovered by any Indemnified
Party under insurance policies with respect to such Loss (less any costs of
collection and increases in premium) (which Buyer shall use commercially
reasonable efforts to collect). To the extent that any amount is recovered by
any Indemnified Party under an insurance policy or any other source of
indemnification after the date that an indemnity payment is made hereunder, then
such Indemnified Party shall pay over to the Indemnifying Party such amounts
(less any costs of collection and increases in premium) no later than ten (10)
Business Days after such proceeds are received.

 

Nothwithstanding anything to the contrary set forth herein, in the event of a
claim for fraud, the Seller named on Schedule 10.3(i) shall not be liable for
indemnification with respect to such claim except to the extent of such Seller’s
own fraud.

 

10.4 Indemnification Claim Process for Third Party Claims.

 

(a) If any Indemnified Party receives notice of the assertion of any claim for
Losses or the commencement of any Proceeding by a third party with respect to a
matter subject to indemnity hereunder (a “Claim”), notice thereof (a “Third
Party Claim Notice”) shall promptly be given to the Indemnifying Party (any
notice given to the Sellers shall be given to the Seller Representative). The
failure of any Indemnified Party to give timely notice hereunder shall not
affect such Indemnified Party’s rights to indemnification hereunder, except to
the extent the Indemnifying Party forfeits rights or defenses by reason of such
delay or failure, and the amount of reimbursement to which the Indemnified Party
is entitled shall be reduced by the amount, if any, by which the Indemnified
Party’s Losses would have been less had such Third Party Claim Notice been
timely delivered. After receipt of a Third Party Claim Notice, if (x) the
Indemnifying Party produces a notice of election within thirty (30) days of
receiving the Third Party Claim Notice, and (y) acknowledges in writing that it
would be required to indemnify the Indemnifying Party for Losses in connection
with such Third Party Claim Notice, the Indemnifying Party shall have the right,
but not the obligation to (i) take control of the defense and investigation of
such Claim, (ii) employ and engage attorneys of its, his or her own choice
(subject to the approval of the Indemnified Party, such approval not to be
unreasonably withheld, conditioned or delayed) to handle and defend the same, at
the Indemnifying Party’s sole cost and expense, and (iii) compromise or settle
such Claim, which compromise or settlement shall be made only with the written
consent of the Indemnified Party; provided, that such consent will not be
required if such settlement includes an unconditional release of the Indemnified
Party and provides solely for payment of monetary damages for which the
Indemnified Party will be indemnified in full. Notwithstanding the foregoing, if
the Indemnifying Party is any of the Sellers, the Indemnifying Party will not
have the right to assume the defense of a Claim if (1) the Indemnifying Party
fails to actively and diligently conduct the defense of the Claim (after notice
and reasonable opportunity to cure), (2) Indemnified Party has received written
advice from outside counsel that an actual or potential conflict exists between
the Indemnified Party and the Indemnifying Party in connection with the defense
of such Claim other than in connection with the indemnification obligations
hereunder, (3) such Claim seeks a finding or admission of a violation of any
criminal Law by the Indemnified Party, or (4) such Claim seeks an injunction or
other equitable remedies in respect of the Indemnified Parties or its business.

 



- 66 -

 

 

(b) In the event that the Indemnifying Party defends the Indemnified Party
against a Claim, the Indemnified Party shall cooperate in all reasonable
respects, at the Indemnifying Party’s request, with the Indemnifying Party and
its attorneys in the investigation, trial and defense of such Claim and any
appeal arising therefrom, including, if appropriate and related to such Claim,
in making any counterclaim against the third party claimant, or any cross
complaint against any Person, in each case, at the expense of the Indemnifying
Party. The Indemnified Party may, at its own sole cost and expense, monitor and
further participate in (but not control) the investigation, trial and defense of
such Claim and any appeal arising therefrom.

 

(c) Notwithstanding anything to the contrary herein, if the Indemnifying Party
does not assume such defense and investigation or does not acknowledge in
writing within a reasonable period, but no later than thirty (30) days, after
receipt of the Third Party Claim Notice its obligation to indemnify the
Indemnified Party against any Losses arising from such Claim, then the
Indemnified Party shall have the right to retain separate counsel of its
choosing, defend such Claim and have the sole power to direct and control such
defense (all at the cost and expense of the Indemnifying Party if it is
ultimately determined that the Indemnified Party is entitled to indemnification
hereunder); it being understood that the Indemnified Party’s right to
indemnification for a Claim shall not be adversely affected by assuming the
defense of such Claim. Notwithstanding anything herein to the contrary, whether
or not the Indemnifying Party shall have assumed the defense of such Claim, the
Indemnified Party shall not settle, compromise or pay such Claim for which it
seeks indemnification hereunder without the prior written consent of the
Indemnifying Party, which consent shall not be unreasonably withheld,
conditioned or delayed.

 

(d) The Indemnified Party and the Indemnifying Party shall use commercially
reasonable efforts to avoid production of confidential information (consistent
with Law), and to cause all communications among employees, counsel and others
representing any party to a Claim to be made so as to preserve any applicable
attorney-client or work-product privileges.

 

(e) Notwithstanding this Section 10.4, Section 7.7(g) shall exclusively govern
any and all Tax Contests (and not this Section 10.4).

 

10.5 Indemnification Procedures for Non-Third Party Claims. If a Claim is to be
made by any Indemnified Party that does not involve a third party, such
Indemnified Party shall give written notice (a “Direct Claim Notice”) to the
Indemnifying Party (if notice is to be given to the Sellers, than such notice is
to be given to the Seller Representative). If the applicable Indemnifying Party
notifies the Indemnified Party that they do not dispute the claim described in
such Direct Claim Notice within thirty (30) days following receipt of such
Direct Claim Notice, the Losses identified in the Direct Claim Notice will be
conclusively deemed a Liability of the Indemnifying Party under Section 10.2(a)
or Section 10.2(b), as applicable. If the Indemnifying Party rejects such claim
or fails to respond during such thirty (30) day period (in which case the
Indemnifying Party shall be deemed to have rejected such claim) the parties
shall negotiate in good faith for a period of thirty (30) days to resolve such
matter. If the parties cannot resolve the dispute during such thirty (30) day
period they shall have all rights and remedies available to them under
applicable Law.

 



- 67 -

 

 

10.6 Exclusive Remedy. Except (a) in the case where a party seeks to obtain
specific performance, injunctive relief or other equitable relief, (b) for the
purchase price adjustment dispute procedures set forth in Section 2.3, (c) with
respect to the Earn-Out procedures in Section 2.5, and (d) in the case of fraud,
the rights of the parties to indemnification pursuant to the provisions of this
Article 10 shall be the sole and exclusive remedy for the parties hereto with
respect to this Agreement.

 

10.7 Tax Treatment of Indemnity Payments. Unless otherwise required by
applicable Law, any indemnity payment made under this Agreement shall be treated
by all parties as an adjustment to the Final Aggregate Consideration for all
federal, state, local and foreign Tax purposes.

 

10.8 Escrow. Promptly following the date that is eighteen (18) months after the
Closing Date (the “Release Date”), the Buyer and the Seller Representative shall
cause the Escrow Agent to pay to the Sellers or the Seller Representative on
each of their behalf, any portion of the Escrow Amount remaining in the Escrow
Account, less any amounts that are subject to pending claims made by any Buyer
Indemnified Party under this Article 10 prior to 11:59 p.m. Pacific Time on the
Release Date. If any claim made by any Buyer Indemnified Party under this
Article 10 is still pending as of the Release Date, the Escrow Agent, pursuant
to the terms of the Escrow Agreement, will retain a portion of the Escrow Amount
in an amount equal to the Losses identified in any unresolved notice delivered
pursuant to the Escrow Agreement until such claim has been satisfied or
otherwise resolved, at which point the Buyer and the Seller Representative shall
jointly instruct the Escrow Agent to pay to the Seller Representative, for
further distribution to the Sellers any remaining balance of the Escrow Amount
not used to satisfy the indemnification rights of the Buyer Indemnified Party
under this Article 10.

 

10.9 Set-off. Subject to the other limitations in Article 10, the Buyer shall
have the right to and may at any time set-off and reduce any amounts otherwise
payable to the Sellers pursuant to the earn-out provisions set forth in Section
2.4 of this Agreement by any amounts owed to the Buyer Indemnified Parties
pursuant to this Article 10.

 

10.10 Payments. The Indemnifying Party shall pay or cause to be paid to the
Indemnified Party any Losses subject to indemnification hereunder, subject in
each case to the limitations set forth in this Article 10, within five (5)
Business Days following the final determination that such payment is due to such
Indemnified Party. All indemnification claims pursuant to this Agreement shall
be paid to the Indemnified Party in Parent Stock which shall be deemed to be at
the Parent Stock Share Price regardless of the time of such indemnity payments,
and, if payments are to be made by the Sellers, then such payments shall first
be deducted from the Escrow Amount, and thereafter be made directly by the
Sellers in accordance with their respective Pro Rata Percentage, subject to the
limitations set forth herein (upon joint written instruction for release to
Buyer by the Seller Representative and the Buyer), and, if payments are to be
made by the Buyer or Parent, then Buyer or Parent shall issue such additional
shares of Parent stock to the Sellers in the amount equal to such
indemnification payment.

 



- 68 -

 

 

Article 11

 

MISCELLANEOUS

 

11.1 Expenses. Except as expressly provided herein, all costs and expenses
incurred in connection with the preparation, negotiation and execution and
performance of this Agreement and the transactions contemplated hereby
(including legal and advisory fees and expenses) shall be paid by the party
incurring such costs and expenses.

 

11.2 Amendment. This Agreement may not be amended except by an instrument in
writing signed on behalf of each of the parties hereto.

 

11.3 Entire Agreement. This Agreement, including the Schedules and
Exhibits attached hereto which are deemed for all purposes to be part of this
Agreement, and the other Transaction Documents contemplated hereby, contain all
of the terms, conditions agreed upon or made by the parties relating to the
subject matter of this Agreement and the businesses and operations of the
Company and the Company Subsidiaries and supersede all prior and contemporaneous
agreements, negotiations, correspondence, undertakings and communications of the
parties or their Representatives, oral or written, respecting such subject
matter.

 

11.4 Headings. The headings contained in this Agreement are intended solely for
convenience and shall not affect the rights of the parties to this Agreement.

 

11.5 Notices. Any notice or other communication required or permitted under this
Agreement shall be deemed to have been duly given and made (a) if in writing and
served by personal delivery upon the party for whom it is intended, (b) if
delivered by facsimile with receipt confirmed, or (c) if delivered by certified
mail, registered mail, courier service, return-receipt received to the party at
the address set forth below, with copies sent to the Persons indicated; or
(d) as of the date received for electronic mail sent before 5:00 P.M. Pacific
Time, and (e) on the day following receipt for electronic mail sent after 5:00
P.M. Pacific Time:

 

If to the Sellers or the Seller Representative:

 

Norman Pattiz

335 N Maple Drive, Suite 127 

Beverly Hills, CA 90210

Email: npattiz@courtsidellc.com

 

With a copy to (which copy shall not constitute notice):

 

Skadden, Arps, Slate, Meagher & Flom LLP

300 South Grand Avenue

Los Angeles, CA 90071

Attention: Brian J. McCarthy

Facsimile: (213) 621-5070

Email: brian.mccarthy@skadden.com

 



- 69 -

 

 

If to the Buyer or Parent:

 

LiveXLive Media, Inc.

9200 Sunset Boulevard, Suite 1201

West Hollywood, CA 90069

Attention: CEO 

E-mail: rob@livexlive.com

 

With a copy to (which copy shall not constitute notice):

 

Reed Smith LLP
599 Lexington Avenue
New York, NY 10022
Attention: Jess H. Drabkin
Facsimile: (212) 521-5450

Email: JDrabkin@ReedSmith.com

 

Such addresses may be changed, from time to time, by means of a notice given in
the manner provided in this Section 11.5.

 

11.6 Exhibits and Schedules.

 

(a) The Schedules and Exhibits hereto are hereby incorporated into this
Agreement and are hereby made a part hereof as if set out in full in this
Agreement.

 

(b) Any matter, information or item disclosed in the Schedules Article 4 or
Article 5 delivered under any specific Section of Article 4 or Article 5, shall
be deemed to have been disclosed in response to each other representation or
warranty in Article 4 or Article 5 in respect of which such disclosure is
reasonably apparent on its face, notwithstanding the omission of an appropriate
cross-reference. Any item of information, matter or document disclosed or
referenced in, or attached to, the Schedules hereto shall not (i) be deemed or
interpreted to expand the scope of the Sellers’ or the Company’s representations
or warranties contained in Article 4 or Article 5 (except as otherwise
contemplated by such representation or warranties), or (ii) constitute, or be
deemed to constitute, an admission to any third party concerning such item or
matter. Except as set forth in Article 4 or Article 5, no reference in the
Schedules to any Contract or document shall be construed as an admission or
indication that such Contract or document is enforceable or currently in effect
or that there are any obligations remaining to be performed or any rights that
may be exercised under such Contract or document.

 



- 70 -

 

 

11.7 Waiver. A waiver of any term or condition of this Agreement by any party
shall only be effective if in writing and shall not be construed as a waiver of
any subsequent breach or failure of the same term or condition, or a waiver of
any other term or condition of this Agreement.

 

11.8 Binding Effect; Assignment. This Agreement shall be binding upon and shall
inure to the benefit of the parties hereto and their permitted successors and
assigns. No party to this Agreement may assign or delegate, by operation of law
or otherwise, all or any portion of its rights, obligations or Liabilities under
this Agreement without the prior written consent of the other parties to this
Agreement, which any such party may withhold in its absolute discretion;
provided, that (a) the Buyer may assign (without relieving it of its obligations
under) this Agreement in whole or in part to any of its Affiliates or to any
Person which becomes a successor in interest (by purchase of assets or stock, or
by merger or otherwise) to the Buyer, and (b) the Buyer may also collaterally
assign its rights (but not its obligations) under this Agreement and the
Transaction Documents to its secured lenders. Any purported assignment without
such prior written consents shall be void.

 

11.9 No Third Party Beneficiary. Nothing in this Agreement shall confer any
rights, remedies or claims upon any Person or entity not a party or a permitted
assignee of a party to this Agreement, except for the Persons set forth in
Article 10, who are intended third party beneficiaries of such provisions.

 

11.10 Counterparts. This Agreement may be signed in any number of counterparts
with the same effect as if the signatures to each counterpart were upon a single
instrument, and all such counterparts together shall be deemed an original of
this Agreement. For the avoidance of doubt, each Seller who is a signatory
hereto acknowledges and agrees that such Seller shall be bound by terms of this
Agreement, irrespective of whether all Sellers have executed this Agreement.

 

11.11 Governing Law and Jurisdiction. This Agreement and any claim or
controversy hereunder shall be governed by and construed in accordance with the
Laws of the State of Delaware without giving effect to the principles of
conflict of Laws thereof.

 

11.12 Consent to Jurisdiction and Service of Process. Any Proceeding arising out
of or relating to this Agreement or the transactions contemplated hereby may
only be instituted in any state court located in the County of Los Angeles,
California, or, if such party has or can acquire jurisdiction, in any United
States District Court located in the County of Los Angeles, California, and each
party waives any objection which such party may now or hereafter have to the
laying of the venue of any such Proceeding, and irrevocably submits to the
exclusive jurisdiction of any such court in any such Proceeding.

 

11.13 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 



- 71 -

 

 

11.14 Specific Performance. The parties hereto agree that irreparable damage may
occur in the event that any of the provisions of this Agreement were not
performed by them in accordance with the terms hereof or were otherwise breached
and that each party hereto shall be entitled to seek an injunction or
injunctions to prevent breaches of the provisions hereof and to specific
performance of the terms hereof, in addition to any other remedy at law or
equity.

 

11.15 Severability. If any term, provision, agreement, covenant or restriction
of this Agreement is held by a court of competent jurisdiction to be invalid,
void or unenforceable, the remainder of the terms, provisions, agreements,
covenants and restrictions of this Agreement shall remain in full force and
effect and shall in no way be affected, impaired or invalidated so long as the
economic or legal substance of the transactions contemplated hereby is not
affected in any manner materially adverse to any party hereto. Upon such a
determination, the parties shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the parties as closely as
possible in a reasonably acceptable manner so that the transactions contemplated
hereby may be consummated as originally contemplated to the fullest extent
possible.

 

11.16 Seller Representative

 

(a) Each Seller irrevocably appoints the Seller Representative to act on behalf
of the Sellers for all purposes under this Agreement, including the sole,
exclusive and full power and authority to act on such Seller’s behalf: (i) to
consummate the transactions contemplated by this Agreement; (ii) to negotiate
disputes arising under, or relating to, this Agreement; (iii) to receive and
disburse to such Seller any funds or the Parent Stock received on behalf of the
Sellers contemplated by this Agreement; (iv) to withhold any amounts received on
behalf of the Sellers pursuant to this Agreement or otherwise to satisfy any and
all obligations or liabilities incurred by the Sellers or the Seller
Representative in the performance of its duties hereunder and thereunder; (v) to
execute and deliver any amendment or waiver to this Agreement (without the prior
approval of the Sellers); and (vi) to take all other actions to be taken by or
on behalf of the Sellers in connection with this Agreement and the Transaction
Documents; provided that (ii), (iv) and (v) may only be taken after consultation
with the Sellers. Each Seller further agrees that such agency and proxy are
coupled with an interest, are therefore irrevocable without the consent of the
Seller Representative and shall survive the death, incapacity, bankruptcy,
dissolution or liquidation of any Seller. Except in the event of fraud, all
decisions and actions by the Seller Representative shall be binding upon all of
the Sellers, and no Seller shall have the right to object, dissent, protest or
otherwise contest the same. The Seller Representative shall have no duties or
obligations hereunder, including any fiduciary duties, except those set forth
herein, and such duties and obligations shall be determined solely by the
express provisions of this Agreement.

 



- 72 -

 

 

(b) Each Seller severally, for itself only and not jointly, in accordance with
such Seller’s Pro Rata Percentage, agrees to indemnify and hold harmless the
Seller Representative and its Representatives against any and all actions,
liabilities, losses, damages, fines, penalties, fees, costs, expenses or amounts
paid in settlement (in each case, including reasonable attorneys’ fees and
expenses), whether or not involving a third party, arising as a result of its
serving as the Seller Representative, including those incurred by the Seller
Representative or the Affiliates of the Seller Representative or any employees,
principals, fiduciaries, agents or representatives of the Seller Representative
or such affiliates in connection with the protection, defense, enforcement of
any rights, or fulfilment of any obligations under this Agreement or any
expenses in connection therewith. Any and all payments made by or on behalf of
any Seller under this Section 11.16(b) will be made free and clear of any
present or future taxes, deductions, charges or withholdings and all liabilities
with respect thereto.

 

(c) Neither the Seller Representative nor any of its Representatives shall incur
any liability to any Seller by virtue of the failure or refusal of such Persons
for any reason to consummate the transactions contemplated hereby or relating to
the performance of their duties hereunder, except for actions or omissions
constituting intentional and knowing fraud. The Seller Representative and its
Representatives shall have no liability in respect of any Proceeding brought
against such Persons by any Seller, regardless of the legal theory under which
such liability or obligation may be sought to be imposed, whether sounding in
contract or tort, or whether at law or in equity, or otherwise, if such Persons
took or omitted taking any action in good faith.

 

(d) In the event that the Seller Representative becomes unable or unwilling to
continue in its capacity as Seller Representative, or if the Seller
Representative resigns as the Seller Representative, a majority-in-number of
shares of the Company (prior to the Closing) may, by written consent, appoint a
new representative as the Seller Representative. Notice and a copy of the
written consent appointing such new representative and bearing the signatures of
a majority-in-number of the Sellers must be delivered to the Buyer and each
Seller.

 

(e) The Buyer shall be entitled to rely upon any action or decision of, or
instruction by, or any document or other paper delivered by, the Seller
Representative on behalf of the Sellers (without any obligation to inquire into
the authority of the Seller Representative or the genuineness or correctness of
such document or other paper or any signature of the Seller Representative), and
the Buyer shall not be liable to any Seller for any action taken or omitted to
be taken by the Buyer in such reliance or with respect to actions, decisions and
determinations of the Seller Representative.

 

11.17 Conflicts Waiver. The Company and each of the Sellers hereby consent to
and waive any actual or potential conflict of interest that may be involved in
connection with the representation of the Buyer and the Parent by Reed Smith
LLP.

 



- 73 -

 

 

11.18 Certain Legal Representation Matters.

 

(a) In any dispute or proceeding arising under or in connection with this
Agreement, the Transaction Documents and the transactions contemplated thereby,
the Seller Representative, the Sellers and their respective Affiliates shall
have the right, at their election, to retain the firm of Skadden, Arps, Slate,
Meagher & Flom LLP (the “Retained Firm”) to represent them in such matter and
the Buyer and Parent hereby irrevocably consents to, and waives any conflict
associated with, any such representation in any such matter. Each of the Buyer
and Parent, on the one hand, and the Seller Representative and the Sellers, on
the other hand, acknowledges and agrees that the Retained Firm has acted as
counsel for the Company in connection with this Agreement. The parties agree
that the fact that the Retained Firm has represented the Company prior to the
Closing shall not prevent the Retained Firm from representing the Seller
Representative, the Sellers (or any of their Affiliates) in connection with any
matters involving this Agreement, including any disputes between any of the
parties that may arise after the Closing. The Buyer, Parent, the Seller
Representative, and the Sellers hereby waive any actual or potential conflict of
interest relating to the Retained Firm’s representation of the Company in the
transactions contemplated by this Agreement, the Transaction Documents and the
transactions contemplated thereby.

 

(b) Parent and Buyer, each of their own behalf and on behalf of each of their
Affiliates, including, after the Closing, the Company (and each of their
respective directors, officers, employees, Affiliates, controlling persons and
representatives and their respective successors and assigns), hereby irrevocably
acknowledge and agree that all attorney-client communications between, on the
one hand, the Seller Representative, the Sellers and/or the Company (and their
respective directors, officers, employees, Affiliates, controlling persons and
representatives) and, on the other hand, their counsel, including the Retained
Firm, that relate to the negotiation, preparation, execution and delivery of
this Agreement, the Transaction Documents or any schedule, certificate or other
document delivered pursuant hereto or thereto or in connection with the
transactions contemplated thereby or in connection with the Closing and that are
subject to the attorney-client privilege in accordance with applicable Laws,
shall be deemed privileged communications as to which such privilege may only be
waived by the Seller Representative or the Sellers, as applicable, and neither
Parent, Buyer nor any Person purporting to act on behalf of or through Parent or
Buyer shall seek to obtain any such privileged communications by any process,
other than in connection with any third party dispute or claim or any
investigation conducted by a Governmental Authority pursuant to applicable Laws.

 

[Remainder of page intentionally left blank]

 



- 74 -

 

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first above written.

 

  BUYER:       LIVEXLIVE PODCASTONE, INC.       By: /s/ Jerome N. Gold     Name:
Jerome N. Gold     Title: Executive Vice President

 

  PARENT:       LIVEXLIVE MEDIA, INC.       By: /s/ Robert S. Ellin     Name:
Robert S. Ellin     Title: Chief Executive Officer

 

 

 

 



[Signature Page to Stock Purchase Agreement]

 



 

 

 

  COMPANY:       COURTSIDE GROUP, INC. (D/B/A PODCASTONE)       By: /s/ Norman
Pattiz     Name: Norman Pattiz     Title: Chief Executive Officer

 

 

 

 



[Signature Page to Stock Purchase Agreement]



 



 

 

 

  SELLER REPRESENTATIVE:       /s/ Norman Pattiz   Norman Pattiz

 

 

 

 

 

[Signature Page to Stock Purchase Agreement]



 



 

 

 

  SELLERS:       MARY AND NORMAN PATTIZ FAMILY TRUST DATED 7/14/94, AS AMENDED,
FOR THE SEPARATE PROPERTY ACCOUNT OF NORMAN PATTIZ, A TRUST       /s/ Norman
Pattiz   Norman Pattiz, trustee

 

 

 

 

 

[Signature Page to Stock Purchase Agreement]



 



 

 

 

  MARY AND NORMAN PATTIZ FAMILY TRUST DATED 7/14/94, AS AMENDED, FOR THE
SEPARATE PROPERTY ACCOUNT OF MARY TURNER PATTIZ, A TRUST       /s/ Mary Turner
Pattiz   Mary Turner Pattiz, trustee   Christopher Gray

 

 

 

 

 



[Signature Page to Stock Purchase Agreement]

 



 

 

 

  HUBBARD RADIO, LLC       By:       Name:     Title:

 

 

 

 



[Signature Page to Stock Purchase Agreement] 

 



 

 

 

  /s/ Gary J. Yusko   Gary J. Yusko

 

 

 

 

 

[Signature Page to Stock Purchase Agreement] 

 



 

 

 

      Gregory Batusic

 

 

 

 

 

[Signature Page to Stock Purchase Agreement] 

 

 

 



 

      James Berk

 

 

 

 

 

[Signature Page to Stock Purchase Agreement] 

 

 

 



 

  NOX SOLUTIONS       By:       Name:     Title:

 

 

 

[Signature Page to Stock Purchase Agreement]  

 

 

